Exhibit 10.23

EXECUTION COPY

AGREEMENT AND PLAN OF MERGER

AMONG

CALIFORNIA MICRO DEVICES CORPORATION

ARQ ACQUISITION CORPORATION,

ARQUES TECHNOLOGY, INC.

AND

GEROME TSENG, AS REPRESENTATIVE

March 16, 2006



--------------------------------------------------------------------------------

Execution Copy

 

TABLE OF CONTENTS

 

         Page

ARTICLE 1 CERTAIN DEFINITIONS

   2

    1.1

  “Affidavit”    2

    1.2

  “Agreement”    2

    1.3

  “Agreement Date”    2

    1.4

  “Agreement of Merger”    2

    1.5

  “Alternative Transaction”    2

    1.6

  “Applicable Law”    2

    1.7

  “Balance Sheet Date”    2

    1.8

  “Base Consideration”    2

    1.9

  “Bonus”    2

    1.10

  “Bonus Grant Letter”    2

    1.11

  “Books and Records”    2

    1.12

  “Broker”    2

    1.13

  “California Law”    2

    1.14

  “Claim”    2

    1.15

  “Closing”    2

    1.16

  “Closing Company Working Capital”    2

    1.17

  “Closing Date”    3

    1.18

  “Code”    3

    1.19

  “Company”    3

    1.20

  “Company Ancillary Agreements”    3

    1.21

  “Company Assets”    3

    1.22

  “Company Business”    3

    1.23

  “Company Certificates”    3

    1.24

  “Company Common Stock”    3

    1.25

  “Company Disclosure Letter”    3

    1.26

  “Company Financial Statements”    3

    1.27

  “Company IP Rights”    3

    1.28

  “Company IP Rights Agreement”    3

    1.29

  “Company Liquidation Preference”    3

 

- i -



--------------------------------------------------------------------------------

Execution Copy

 

    1.30

  “Company Material Agreements”    4

    1.31

  “Company Option Holders”    4

    1.32

  “Company Options”    4

    1.33

  “Company Plan    4

    1.34

  “Company Products”    4

    1.35

  “Company Series A Preferred Stock”    4

    1.36

  “Company Series B Preferred Stock”    4

    1.37

  “Company Shareholders”    4

    1.38

  “Company Shareholders’ Approval”    4

    1.39

  “Company Stock”    4

    1.40

  “Company Stock Equivalents”    4

    1.41

  “Company-Licensed IP Rights”    5

    1.42

  “Company-Owned IP Rights”    5

    1.43

  “Consideration Allocation Certificate”    5

    1.44

  “Contested Claim”    5

    1.45

  “Continuing Employees”    5

    1.46

  “Contract”    5

    1.47

  “Cost of Goods Sold”    5

    1.48

  “Damages”    5

    1.49

  “Delta”    5

    1.50

  “Dissenting Shares”    5

    1.51

  “Earn-Out”    5

    1.52

  “Earn-Out Period”    5

    1.53

  “Effective Time”    5

    1.54

  “Employee Plans”    5

    1.55

  “Encumbrance”    6

    1.56

  “Environmental Law”    6

    1.57

  “Environmental Permits”    6

    1.58

  “ERISA”    6

    1.59

  “Excess Transaction Expenses”    6

    1.60

  “Exchange Act”    6

    1.61

  “Exchange Agent”    6

    1.62

  “GAAP”    6

 

- ii -



--------------------------------------------------------------------------------

Execution Copy

 

    1.63

  “Governmental Authority”    6

    1.64

  “Governmental Permits”    6

    1.65

  “Gross Margin Percentage”    6

    1.66

  “Holdback Cash”    6

    1.67

  “Holdback Release Date”    6

    1.68

  “HSR Act”    6

    1.69

  “Indemnifying Party”    6

    1.70

  “Information Statement”    6

    1.71

  “Intellectual Property”    6

    1.72

  “Internal Controls”    7

    1.73

  “Inventory”    7

    1.74

  “Irrevocable Proxies”    7

    1.75

  “Knowledge”    7

    1.76

  “Legal Requirements”    7

    1.77

  “Material Adverse Change” or “Material Adverse Effect”    7

    1.78

  “Material of Environmental Concern”    7

    1.79

  “Merger”    7

    1.80

  “Merger Consideration”    7

    1.81

  “Net Revenues”    8

    1.82

  “Non-Competition Agreement”    8

    1.83

  “Non-Disclosure Agreement”    8

    1.84

  “Non-Prevailing Party”    8

    1.85

  “Notes”    8

    1.86

  “Notice of Claim”    8

    1.87

  “Parent”    8

    1.88

  “Parent Ancillary Agreements”    8

    1.89

  “Parent Common Stock”    8

    1.90

  “Parent Disclosure Letter”    8

    1.91

  “Parent Indemnified Person(s)”    8

    1.92

  “Payment Rights”    8

    1.93

  “Permitted Encumbrance”    8

    1.94

  “Person”    8

    1.95

  “Principal Shareholder(s)”    9

 

- iii -



--------------------------------------------------------------------------------

Execution Copy

 

    1.96

  “Pro Rata Share”    9

    1.97

  “Receivables”    9

    1.98

  “Redistributed Bonus”    9

    1.99

  “Regulations”    9

    1.100

  “Release Date”    9

    1.101

  “Representative”    9

    1.102

  “Representative Expenses”    9

    1.103

  “SEC”    9

    1.104

  “Securities Act”    9

    1.105

  “Shareholder Approval”    9

    1.106

  “Sub”    9

    1.107

  “Sub Ancillary Agreements”    9

    1.108

  “Subsidiary”    9

    1.109

  “Surviving Corporation”    9

    1.110

  “Taiwan Subsidiary”    9

    1.111

  “Terminating Party”    9

    1.112

  “Termination Date”    9

    1.113

  “Third Party Claim”    10

    1.114

  “Total Merger Consideration”    10

    1.115

  “Transaction Expenses”    10

    1.116

  “Uncertificated Shares”    10

    1.117

  “Unpaid Transaction Expenses”    10

    1.118

  “Voting Agreement”    10

ARTICLE 2 THE MERGER

   10

    2.1

  Effect of Merger on Capital Stock    10

    2.2

  Company Options and Company Stock Equivalents    11

    2.3

  Holdback    11

    2.4

  Effects of the Merger    11

    2.5

  Earn-Out and Bonus    12

    2.6

  Tax Consequences    13

    2.7

  Further Assurances    13

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF COMPANY

   13

    3.1

  Organization and Good Standing    13

 

- iv -



--------------------------------------------------------------------------------

Execution Copy

 

    3.2

  Subsidiaries    14

    3.3

  Power, Authorization and Validity    14

    3.4

  Capitalization of Company    15

    3.5

  No Conflict    16

    3.6

  Litigation    16

    3.7

  Taxes    17

    3.8

  Financial Statements    18

    3.9

  Title to Properties    19

    3.10

  Absence of Certain Changes    19

    3.11

  Contracts and Commitments/Licenses and Permits    21

    3.12

  No Default; No Restrictions    23

    3.13

  Intellectual Property    23

    3.14

  Compliance with Laws    26

    3.15

  Certain Transactions and Agreements    28

    3.16

  Employees, ERISA and Other Compliance; Independent Contractors    28

    3.17

  Corporate Documents    30

    3.18

  No Brokers; Fees    30

    3.19

  Books and Records    30

    3.20

  Insurance    31

    3.21

  Environmental Matters    31

    3.22

  Board Actions    32

    3.23

  Voting Agreement    32

    3.24

  Products    32

    3.25

  Customers, Distributors and Suppliers    32

    3.26

  Accounts Receivable    33

    3.27

  Inventory    34

    3.28

  Change in Control Payments    34

    3.29

  State Takeover Statues; Stockholder Rights Plan    34

    3.30

  Government Contracting    34

    3.31

  Consideration Allocation Certificate    34

    3.32

  Disclosure    34

    3.33

  Section 409A    35

 

- v -



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB    35     4.1  
Organization and Good Standing    35     4.2   Power, Authorization and Validity
   35     4.3   Finders or Brokers    37     4.4   Board and Shareholder Actions
   37 ARTICLE 5 COVENANTS OF COMPANY    37     5.1   Advise of Changes    37
    5.2   Conduct of Business    37     5.3   Regulatory Approvals    40     5.4
  Necessary Consents    40     5.5   Litigation    40     5.6   No Other
Negotiations    40     5.7   Access to Information    41     5.8   Satisfaction
of Conditions Precedent    41     5.9   Company Shareholder Approval    41
    5.10   Retention of Employees    42     5.11   Non-competition Agreements   
42     5.12   Statement of Working Capital and Unpaid Transaction Expenses    42
    5.13   Monthly Financial Statements    42     5.14   Note Cancellation    43
ARTICLE 6 PARENT COVENANTS    43     6.1   Advise of Changes    43     6.2  
Regulatory Approvals    43     6.3   Satisfaction of Conditions Precedent    44
    6.4   Employee Matters    44 ARTICLE 7 CLOSING MATTERS    44     7.1   The
Closing    44     7.2   Exchange    44     7.3   Appraisal Rights    45
ARTICLE 8 CONDITIONS TO OBLIGATIONS OF COMPANY    46     8.1   Accuracy of
Representations and Warranties    46     8.2   Covenants    46     8.3  
Compliance with Law; No Legal Restraints    46

 

- vi -



--------------------------------------------------------------------------------

Execution Copy

 

    8.4   Government Consents    46     8.5   Antitrust Waiting Periods    47
    8.6   Company Shareholder Approval    47 ARTICLE 9 CONDITIONS TO OBLIGATIONS
OF PARENT    47     9.1   Accuracy of Representations and Warranties    47
    9.2   Covenants    47     9.3   No Material Adverse Change    48     9.4  
Compliance with Law; No Legal Restraints; No Litigation    48     9.5  
Government Consents    48     9.6   Antitrust Waiting Periods    48     9.7  
Opinion of Company’s Counsel    48     9.8   Consents    48     9.9   Company
Shareholder Approvals    49     9.10   Employment Matters    49     9.11  
Termination of Company Options    49     9.12   Ancillary Agreements    49
    9.13   Resignation of Directors and Officers    49     9.14   Consideration
Allocation Certificate    49     9.15   Taiwan Tax Returns    50 ARTICLE 10
TERMINATION OF AGREEMENT    50     10.1   Termination by Mutual Consent    50
    10.2   Unilateral Termination    50     10.3   No Liability for Termination
   51 ARTICLE 11 SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION AND REMEDIES,
CONTINUING COVENANTS    51     11.1   Survival of Representations    51     11.2
  Agreements to Indemnify    51     11.3   Setoff of Holdback Cash and Earn-Out
   52     11.4   Limitation    52     11.5   Appointment of Representative    53
    11.6   Notice of Claim    53     11.7   Defense of Third Party Claims    54
    11.8   Contents of Notice of Claim    55

 

- vii -



--------------------------------------------------------------------------------

Execution Copy

 

    11.9   Resolution of Notice of Claim    56     11.10   Indemnification
Claims Against Parent    56     11.11   Distribution Upon Termination of
Holdback Period    57     11.12   Distribution Upon Termination of Earn-Out
Period    57     11.13   Access    58 ARTICLE 12 GENERAL PROVISIONS    58
    12.1   Governing Law    58     12.2   Assignment; Binding Upon Successors
and Assigns    58     12.3   Severability    58     12.4   Counterparts    58
    12.5   Other Remedies    59     12.6   Amendment and Waivers    59     12.7
  Expenses    59     12.8   Attorneys’ Fees    60     12.9   Notices    60
    12.10   Interpretation; Rules of Construction    61     12.11   No Joint
Venture    61     12.12   Further Assurances    61     12.13   Third Party
Beneficiary Rights    61     12.14   Public Announcement    62     12.15  
Company Disclosure Letter    62     12.16   Confidentiality.    62     12.17  
Entire Agreement    62     12.18   Waiver Of Jury Trial    63

 

- viii -



--------------------------------------------------------------------------------

Execution Copy

 

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of March 16, 2006 (the “Agreement Date”) by and among California Micro Devices
Corporation, a California corporation (“Parent”), ARQ Acquisition Corporation, a
California corporation that is a wholly owned subsidiary of Parent (“Sub”),
Arques Technology, Inc., a California corporation (“Company”) and for purposes
of ARTICLE 11 only, Gerome Tseng, as Representative.

RECITALS

A. The parties intend that, subject to the terms and conditions hereinafter set
forth, Sub will merge with and into Company with the Company continuing as the
surviving corporation (the “Merger”) pursuant to the terms and conditions of
this Agreement and California Law (as defined in Section 1.13).

B. The Boards of Directors, or a duly authorized committee thereof, of Parent,
Sub and Company have determined that the Merger is in the best interests of
their respective companies and shareholders, have approved an Agreement and Plan
of Merger substantially in the form of this Agreement and, accordingly, have
agreed to effect the Merger provided for herein upon the terms and conditions of
this Agreement.

C. Concurrently with the execution and delivery of this Agreement, and as a
condition and inducement to Parent’s willingness to enter into this Agreement,
(i) the Principal Shareholders (as defined in Section 1.95) are executing and
delivering to Parent a Voting Agreement (as defined in Section 3.23) in which
each such Principal Shareholder will agree to vote all shares of Company capital
stock owned by such Principal Shareholder in favor of the Merger and the
transactions contemplated by this Agreement; (ii) certain of the Company’s or
its subsidiary’s employees with significant equity holdings are executing and
delivering to Parent a Non-Competition Agreement (as defined in Section 5.11) as
provided herein; and (iii) certain of the Company’s or its subsidiary’s
employees are executing and delivering to the Company and Parent a Bonus Grant
Letter (as defined in Section 1.10) as provided herein.

D. Upon the Effective Time (as defined in Section 1.53 below), and subject to
the terms and conditions hereof, (i) the shares of capital stock of Company that
are outstanding immediately prior to the Effective Time will be converted into
the right to receive the Total Merger Consideration (as defined in Section 1.113
below), (ii) options, warrants or other rights to purchase capital stock of
Company that are outstanding immediately prior to the Effective Time shall
terminate, and (iii) Sub will be merged with and into Company, in each case, as
provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:

 

- 1 -



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE 1

CERTAIN DEFINITIONS

As used in this Agreement, the following terms will have the meanings set forth
below:

1.1 “Affidavit” has the meaning given in Section 7.2.1.

1.2 “Agreement” has the meaning given in the introductory paragraph.

1.3 “Agreement Date” has the meaning given in the introductory paragraph.

1.4 “Agreement of Merger” means an Agreement of Merger in substantially the form
attached hereto as Exhibit A.

1.5 “Alternative Transaction” has the meaning given in Section 5.6.

1.6 “Applicable Law” means all federal, state or local laws, ordinances,
regulations and rules, and all orders, writs, injunctions, awards, judgments and
decrees, applicable to a specified Person or to such Person’s assets, properties
and business.

1.7 “Balance Sheet Date” has the meaning given in Section 3.8.

1.8 “Base Consideration” means $8,000,000.

1.9 “Bonus” has the meaning given in Section 2.5.

1.10 “Bonus Grant Letter” means the letter agreement that each of the
individuals identified on Schedule 1.10 is entering into with the Company and
the Parent on the Agreement Date.

1.11 “Books and Records” has the meaning given in Section 3.19.

1.12 “Broker” has the meaning given in Section 3.18

1.13 “California Law” means California Corporations Code.

1.14 “Claim” has the meaning given in Section 11.6.

1.15 “Closing” has the meaning given in Section 7.1.

1.16 “Closing Company Working Capital” means all Company current assets less all
Company current liabilities on the Closing Date, all as determined in accordance
with GAAP (which means that Company assets will exclude those promissory notes
given in conjunction with the purchase of Company Common Stock and $392,000 of
payments associated with masks that had previously been capitalized and shown as
a prepaid item on financial statements delivered to Parent which will instead be
expensed). In these regards, current liabilities shall include (i) any Unpaid
Transaction Expenses, (ii) any employee-related liabilities aggregating in
excess of $50,000 (A) which comprise either any payments made subsequent to the
Agreement

 

- 2 -



--------------------------------------------------------------------------------

Execution Copy

 

Date and prior to the Closing Date or any obligations which are required to be
paid or that become payable on or after the Closing Date, directly or
indirectly, to any employee, consultant, or director of the Company as a result
of a change of control of the Company as contemplated by this Agreement, or
otherwise as a result of the transactions contemplated by this Agreement
(including the $260,000 bonus to be paid to Gerome Tseng), or (B) which are in
existence at the Closing Date, such as accrued vacation pay, (iii) any and all
payment made or to be made by the Company under that certain Repurchase
Agreement with Release and Waiver by and between the Company and Kwang H. Liu,
dated as of February 25, 2006, (iv) any withholding taxes due but not paid as a
result of the amendment or cancellation of the Notes as required in
Section 5.14, and (v) any taxes owed by the Taiwan Subsidiary, as determined
pursuant to Section 9.15. It is acknowledged that Closing Company Working
Capital may be a negative number.

1.17 “Closing Date” has the meaning given in Section 7.1.

1.18 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.19 “Company” has the meaning given in the introductory paragraph.

1.20 “Company Ancillary Agreements” has the meaning given in Section 3.13.1.

1.21 “Company Assets” has the meaning given in Section 3.9.

1.22 “Company Business” means the business of Company as presently conducted.

1.23 “Company Certificates” has the meaning given in Section 7.2.1.

1.24 “Company Common Stock” means the common stock of Company.

1.25 “Company Disclosure Letter” has the meaning given in the introductory
paragraph of ARTICLE 3.

1.26 “Company Financial Statements” has the meaning given in Section 3.

1.27 “Company IP Rights” has the meaning given in Section 3.13.1.

1.28 “Company IP Rights Agreement” has the meaning given in Section 3.13.2.

1.29 “Company Liquidation Preference” means the allocation of all amounts
payable to holders of Company Common Stock and Company Series A and B Preferred
Stock, which is as follows:

(a) The holders of the Company Series B Preferred Stock shall be entitled to
receive, prior to and in preference to any distribution to the holders of
Company Series A Preferred Stock or Company Common Stock an amount equal to
$0.36 for each share of Series B Preferred Stock held by them as of the
Effective Time. If the funds available for distribution as a result of the
Merger shall be insufficient to permit the payment to the holders of Company
Series B Preferred Stock of the full aforesaid preferential amounts, then the
entirety of such funds shall be distributed ratably among the holders of the
Company Series B Preferred Stock in proportion to their holdings of Company
Series B Preferred Stock as of the Effective Time.

 

- 3 -



--------------------------------------------------------------------------------

Execution Copy

 

(b) Upon completion of the distributions required by Section (a), the holders of
the Company Series A Preferred Stock shall be entitled to receive, prior and in
preference to any distribution to the holders of the Company Common Stock an
amount equal $0.60 per share for each share of Company Series A Preferred Stock
held by them as of the Effective Time. If the funds available for distribution
to as a result of the Merger shall be insufficient to permit the payment to the
holders of Company Series A Preferred Stock of the full aforesaid preferential
amounts, then the entirety of such remaining funds after the distributions
required by Section 1.29(a) shall be distributed ratably among the holders of
the Company Series A Preferred Stock in proportion to their holdings of Company
Series A Preferred Stock as of the Effective Time.

(c) Upon completion of the distributions required by Sections 1.29(a) and (b),
all of the remaining amounts available for distribution to shareholders shall be
distributed among the holders of Company Stock pro rata based on the number of
shares of Company Stock then held by each (treating all shares of Company Common
Stock and Company Series A and B Preferred Stock the same for purpose of this
1.29(c)) as of the Effective Time.

1.30 “Company Material Agreements” has the meaning given in Section 3.11.

1.31 “Company Option Holders” has the meaning given in Section 2.3.

1.32 “Company Options” means options to purchase Company Stock issued under the
Company Plan.

1.33 “Company Plan “ means the Company’s 2002 Stock Incentive Plan.

1.34 “Company Products” means those analog semiconductor products of the Company
which are currently in production or are currently under research and
development.

1.35 “Company Series A Preferred Stock” means any share of Series A Preferred
Stock of the Company.

1.36 “Company Series B Preferred Stock” means any share of Series B Preferred
Stock of the Company.

1.37 “Company Shareholders” means the record holders of issued and outstanding
Company Stock immediately prior to the Effective Time.

1.38 “Company Shareholders’ Approval” has the meaning given in Section 5.9.

1.39 “Company Stock” means Company Common Stock, Company Series A Preferred
Stock and Company Series B Preferred Stock.

1.40 “Company Stock Equivalents” means all issued and outstanding options,
warrants, convertible debt, or any other derivative securities convertible into
Company Stock other than Company Options. Company Stock Equivalents excludes
Company Series A and B Preferred Stock.

 

- 4 -



--------------------------------------------------------------------------------

Execution Copy

 

1.41 “Company-Licensed IP Rights” has the meaning given in Section 3.13.1.

1.42 “Company-Owned IP Rights” has the meaning given in Section 3.13.1.

1.43 “Consideration Allocation Certificate” has the meaning given in
Section 2.1.2.

1.44 “Contested Claim” has the meaning given in Section 11.9.1.

1.45 “Continuing Employees” has the meaning given in Section 5.10.

1.46 “Contract” means any legally binding written or oral contract, subcontract,
agreement, lease, license, sublease, instrument, mortgage, obligation or other
commitment.

1.47 “Cost of Goods Sold” means the Parent’s cost of goods sold from the sale of
the Company Products during the Earn-Out Period determined in accordance with
GAAP and reported by the Parent in a manner consistent with its SEC reports.

1.48 “Damages” has the meaning given in Section 11.2.1.

1.49 “Delta” means $474,000 less Closing Company Working Capital less $3,834 per
day from March 9, 2006, until the Closing Date. It is acknowledged that if
Closing Company Working Capital is a negative number, then Delta will be greater
than $474,000.

1.50 “Dissenting Shares” has the meaning given in Section 7.3.

1.51 “Earn-Out” means an amount equal to the product of (a) $12,000,000,
multiplied by (b) the ratio of Net Revenues to $16,000,000, multiplied by
(c) either (i) if Gross Margin Percentage is greater than or equal to 40%, then
the ratio of Gross Margin Percentage to 50%; or (ii) if Gross Margin Percentage
is less than 40%, then the decimal equivalent to that percentage equal to the
difference between four (4) times the Gross Margin Percentage less 80%;
provided, however, the Earn-Out shall be zero either if the Net Revenues are
less than $6,000,000 or if Gross Margin Percentage is less than 20%. The
calculation of Earn-Out pursuant to this Section is illustrated on
Schedule 1.51.

1.52 “Earn-Out Period” means the first eighteen (18) full calendar months after
the Closing Date.

1.53 “Effective Time” means the date and time on which the Merger first becomes
legally effective under the laws of the State of California as a result of the
filing with the California Secretary of State of the Agreement of Merger and any
required related certificates pursuant to, and in conformity with, the
requirements of Section 1103 of the California Law.

1.54 “Employee Plans” has the meaning given in Section 3.16.

 

- 5 -



--------------------------------------------------------------------------------

Execution Copy

 

1.55 “Encumbrance” means, with respect to any asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, title retention device,
collateral assignment, claim, charge, restriction or other encumbrance of any
kind in respect of such asset (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset), excluding Permitted
Encumbrances.

1.56 “Environmental Law” has the meaning given in Section 3.21.2.

1.57 “Environmental Permits” has the meaning given in Section 3.21.1.

1.58 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.59 “Excess Transaction Expenses” has the meaning given in Section 12.7.

1.60 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.61 “Exchange Agent” has the meaning given in Section 7.2.1.

1.62 “GAAP” means accounting principles generally accepted in the United States.

1.63 “Governmental Authority” means any court, administrative agency, commission
or other governmental authority.

1.64 “Governmental Permits” has the meaning given in Section 3.14.3.

1.65 “Gross Margin Percentage” means the percentage equivalent of that decimal
which is the quotient of (i) the difference between Net Revenues and Cost of
Goods Sold divided by (ii) the Net Revenues.

1.66 “Holdback Cash” means that amount of cash equal to 15% of the Merger
Consideration.

1.67 “Holdback Release Date” has the meaning given in Section 2.3.

1.68 “HSR Act” has the meaning given in Section 5.3.

1.69 “Indemnifying Party” has the meaning given in Section 11.7.1.

1.70 “Information Statement” has the meaning given in Section 5.9.

1.71 “Intellectual Property” means, collectively, all worldwide industrial and
intellectual property rights, including patents, patent applications, patent
rights, trademarks, trademark registrations and applications therefor, trade
dress rights, trade names, service marks, service mark registrations and
applications therefor, Internet domain names, Internet and World Wide Web URLs
or addresses, copyrights, copyright registrations and applications therefor,
mask work rights, mask work registrations and applications therefor, franchises,
licenses, and

 

- 6 -



--------------------------------------------------------------------------------

Execution Copy

 

Trade Secrets. “Trade Secrets” may include know how, customer lists, supplier
lists, proprietary processes and formulae, software source code, algorithms, net
lists, architectures, structures, photographs, images, layouts, inventions,
development tools, designs, blueprints, specifications, technical drawings (or
similar information in electronic format) and documentation and media
constituting, describing or relating to the foregoing, including manuals,
programmers’ notes, memoranda and records.

1.72 “Internal Controls” has the meaning given in Section 3.14.6.

1.73 “Inventory” means all inventory of the Company’s products and all raw
materials, work in process and finished goods used, held for use or intended to
be used in the Company’s business, wherever located and whether held by the
Company or third parties.

1.74 “Irrevocable Proxies” has the meaning given in Section 3.23.

1.75 “Knowledge” means, with respect to any fact, circumstance, event or other
matter in question, the actual knowledge of such fact, circumstance, event or
other matter of (a) an individual, if used in reference to an individual, or
(b) any officer or director of such party or its Subsidiary, if used in
reference to the Company or any Person that is not an individual. Any such
individual officer or director will be deemed to have actual knowledge of a
particular fact, circumstance, event or other matter if such knowledge would
reasonably have been expected to be obtained by such Person in his or her
capacity as an officer or director of the Company or its Subsidiary.

1.76 “Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, resolution, ordinance, code, edict, decree,
rule, regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

1.77 “Material Adverse Change” or “Material Adverse Effect” when used with
reference to any entity or group of related entities, means any event, change,
violation or effect that is or is reasonably likely to be, individually or in
the aggregate, materially adverse to the condition (financial or otherwise),
properties, employees, assets (including intangible assets), prospects,
operations or results of operations of such entity and its Subsidiaries, taken
as a whole with its Subsidiaries; provided, however, that in no event shall
(i) a change in the price of the publicly traded stock of Parent, or
(ii) changes in general economic conditions or changes affecting the industry
generally in which Parent or Company operates, (iii) any adverse change or
effect resulting from compliance by the Company with the terms of this
Agreement, or (iv) the announcement of the Merger constitute, in and of itself,
a Material Adverse Change or Material Adverse Effect in Parent or Company, as
the case may be.

1.78 “Material of Environmental Concern” has the meaning given in
Section 3.21.2.

1.79 “Merger” has the meaning given in Recital A.

1.80 “Merger Consideration” means an amount equal to the difference of (a) the
Base Consideration, and (b) the Delta, to the extent that the Delta is greater
than zero. To the extent the Delta is less than or equal to zero, Merger
Consideration means an amount equal to the Base Consideration.

 

- 7 -



--------------------------------------------------------------------------------

Execution Copy

 

1.81 “Net Revenues” means the Parent’s net revenues during the Earn-Out Period
from the sale of the Company Products determined in accordance with GAAP and
reported by the Parent in a manner consistent with its SEC reports.

1.82 “Non-Competition Agreement” has the meaning given in Section 5.11.

1.83 “Non-Disclosure Agreement” has the meaning given in Section 12.16.

1.84 “Non-Prevailing Party” has the meaning given in Section 11.9.2.

1.85 “Notes” shall mean (a) the promissory note in the principal amount of
$284,400 issued by Gerome Tseng to the Company as of July 1, 2004, and amended
from a full recourse note to a non-recourse note as of July 28, 2005, and
(b) the promissory note in the principal amount of $15,000 issued by Sorin Negru
to the Company as of March 15, 2005, and amended from a full recourse note to a
non-recourse note as of July 28, 2005.

1.86 “Notice of Claim” has the meaning given in Section 11.6.

1.87 “Parent” has the meaning given in the introductory paragraph.

1.88 “Parent Ancillary Agreements” has the meaning given in Section 4.2.1.

1.89 “Parent Common Stock” means the common stock of the Parent.

1.90 “Parent Disclosure Letter” has the meaning given in the introductory
paragraph of ARTICLE 4.

1.91 “Parent Indemnified Person(s)” has the meaning given in Section 11.2.1.

1.92 “Payment Rights” has the meaning given in Section 2.1.2.

1.93 “Permitted Encumbrance” shall mean (a) liens for taxes and assessments or
governmental charge or levies not at the time due or in respect of which the
validity thereof shall currently be contested in good faith by appropriate
proceedings; (b) liens in respect of pledges or deposits under workers’
compensation laws or similar legislation, landlords, carriers’, warehousemen’s,
mechanics’, laborers’ and materialmen’s and similar liens, if the obligations
secured by such liens are not then delinquent or are being contested in good
faith by appropriate proceedings and such liens are accounted for in the Company
Financial Statements; (c) liens held by equipment lessors or lenders on leased
or financed equipment which are accounted for in the Company Financial
Statements; and (d) restrictions on transfer imposed by federal and state
securities laws.

1.94 “Person” means any individual, corporation (including any not-for-profit
corporation), partnership, limited liability partnership, joint venture, estate,
trust, firm, company (including any limited liability company or joint stock
company), association, organization, entity or Governmental Authority.

 

- 8 -



--------------------------------------------------------------------------------

Execution Copy

 

1.95 “Principal Shareholder(s)” shall mean Gerome Tseng, Sorin Negru, Chao Chi
Tseng, Chen Yang, Harbinger (BVI) Venture Capital Corp., Paradigm Venture
Capital Corporation, Paradigm I Venture Capital Company, Paradigm III Venture
Capital Corporation and Win Wah Ltd.

1.96 “Pro Rata Share” has the meaning given in Section 2.3.

1.97 “Receivables” shall mean accounts and notes receivable, checks, negotiable
instruments and chattel papers.

1.98 “Redistributed Bonus” means the portion of the Bonus forfeited by one or
more employees identified on Schedule 1.10, as a result of such employees’
ineligibility to receive part or all of his or her Bonus for any reason
whatsoever.

1.99 “Regulations” means the Treasury Regulations.

1.100 “Release Date” has the meaning given in Section 11.1.

1.101 “Representative” has the meaning given in Section 11.5.

1.102 “Representative Expenses” has the meaning given in Section 11.5.

1.103 “SEC” means the Securities and Exchange Commission.

1.104 “Securities Act” means the Securities Act of 1933, as amended.

1.105 “Shareholder Approval” has the meaning given in Section 8.6.

1.106 “Sub” has the meaning given in the introductory paragraph.

1.107 “Sub Ancillary Agreements” has the meaning given in Section 4.2.1.

1.108 “Subsidiary” of a specified entity means any corporation, partnership,
limited liability company, joint venture or other legal entity of which the
specified entity (either alone or through or together with any other subsidiary)
owns, directly or indirectly, 50% or more of the stock or other equity or
partnership interests the holders of which are entitled to vote for the election
of the Board of Directors or other governing body of such corporation or other
legal entity.

1.109 “Surviving Corporation” has the meaning given in Section 2.4.

1.110 “Taiwan Subsidiary” shall mean Arques Technology Taiwan, Inc.

1.111 “Terminating Party” has the meaning given in Section 10.3.

1.112 “Termination Date” means April 3, 2006.

 

- 9 -



--------------------------------------------------------------------------------

Execution Copy

 

1.113 “Third Party Claim” has the meaning given in Section 11.7.1.

1.114 “Total Merger Consideration” means the Merger Consideration plus eighty
percent (80%) of the Earn-Out, if any.

1.115 “Transaction Expenses” has the meaning given in Section 12.7

1.116 “Uncertificated Shares” means uncertificated shares of Company Stock
issuable upon the exercise of any Company Options or Company Warrants between
the Agreement Date and the Effective Time.

1.117 “Unpaid Transaction Expenses” means the aggregate incurred but unpaid
Transaction Expenses of Company as of immediately prior to the Closing.

1.118 “Voting Agreement” has the meaning given in Section 3.23.

ARTICLE 2

THE MERGER

2.1 Effect of Merger on Capital Stock.

2.1.1 Conversion of Sub Stock. At the Effective Time, each share of Sub common
stock that is issued and outstanding immediately prior to the Effective Time
will be converted into one validly issued, fully paid and nonassessable share of
common stock of the Surviving Corporation. Each certificate evidencing ownership
of shares of Sub common stock will evidence ownership of such shares of common
stock of the Surviving Corporation.

2.1.2 Effect on Company Stock. Subject to the terms and conditions of this
Agreement, at the Effective Time, all shares of Company Stock held by a Company
Shareholder that are issued and outstanding immediately prior to the Effective
Time will collectively, by virtue of the Merger and without the need for any
further action on the part of the holder thereof (except as expressly provided
herein), be converted into and represent the right to receive payment (the
“Payment Rights”) of the Total Merger Consideration, which payments shall be
distributed among the Company Shareholders per the Company Liquidation
Preference at the times provided in this Agreement as set forth below and as
more fully set forth on a consideration allocation certificate to be delivered
by the Company at Closing (the “Consideration Allocation Certificate”), subject
to the provisions of ARTICLE 11, including Section 2.1.3 (regarding rights of
holders of Dissenting Shares) and Sections 2.3 and 11.11 (regarding the deferred
payment of the Holdback Cash) and Section 11.12 (regarding the deferred payment
of the Earn-Out).

The Company, and on its behalf Parent and the Surviving Corporation, shall be
entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement to any holder or former holder of Company
Stock such amounts as may be required to be deducted or withheld therefrom under
any provision of federal, state, local or foreign tax law or under any other
applicable legal requirement. Any such deducted or withheld amounts shall be
paid to the appropriate Governmental Authority on behalf of the holder or former
holder.

 

- 10 -



--------------------------------------------------------------------------------

Execution Copy

 

To the extent such amounts are properly deducted or withheld, such amounts shall
be treated for all purposes under this Agreement as having been paid to the
Person to whom such amounts would otherwise have been paid.

2.1.3 Dissenting Shares. As more fully set forth in Section 7.3, holders of
shares of Company Stock who have complied with all requirements for perfecting
shareholders’ rights of appraisal, as set forth in Section 1300 of the
California Law, shall be entitled to their rights under the California Law with
respect to such shares.

2.1.4 Lost Stock Certificate. In the event any certificate representing shares
of the Company Stock shall have been lost, stolen or destroyed, upon the making
of an affidavit of that fact by the Person claiming such certificate to be lost,
stolen or destroyed, Parent shall deliver in exchange for such lost, stolen or
destroyed certificate the Common Stock Per Share Merger Consideration in
exchange therefor pursuant to the provisions of Section 2.1 (subject to the
provisions of Section 2.3). Parent may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen or
destroyed certificate to provide to Parent an indemnity agreement to cover any
claim that may be made against Parent with respect to the certificate alleged to
have been lost, stolen or destroyed.

2.2 Company Options and Company Stock Equivalents. No Company Options or Company
Stock Equivalents shall be assumed by Parent. Each Company Option outstanding at
the Effective Time shall be terminated without payment of any consideration by
the Company or the Parent. At the Effective Time, the Company agrees to
(x) effect the termination of all Company Options outstanding immediately prior
to the Effective Time, and (y) effect the termination of the Company Plan. Prior
to the Effective Time, the Company agrees to give notice to the holders of
Company Options as to the termination of the Company Options in accordance with
this Section 2.2. Prior to the Effective Time, if requested by Parent, the
Company will obtain any specified consents from holders of Company Options and
make any amendments to the terms of the Company Plan that are necessary to give
effect to the transactions contemplated by this Section 2.3. Company has
represented that there are no outstanding Company Common Stock Equivalents; to
the extent any nonetheless exist, they shall terminate as of the Effective Time.

2.3 Holdback. At the Effective Time, Parent shall defer payment of the Holdback
Cash from the Merger Consideration payable to Company Shareholders in respect of
their Company Stock pursuant to Section 2.1.2 by retaining 15% of the amount of
Merger Consideration each Company Shareholder would have received had there been
no Holdback (such amount is referred to with respect to each such Company
Shareholder as its “Pro Rata Share”)) as a source for the indemnification
obligations for Damages under ARTICLE 11. The Holdback Cash shall be held by the
Parent, subject to the terms and conditions (including indemnification
obligations) of ARTICLE 11, until it is distributed pursuant to Section 11.11
after the one year anniversary of the Closing Date (the “Holdback Release
Date”).

2.4 Effects of the Merger. At and upon the Effective Time:

(a) the separate existence of Sub will cease and Sub will be merged with and
into Company, and Company will be the surviving corporation of the Merger
(sometimes referred to herein as the “Surviving Corporation”) pursuant to the
terms of this Agreement and the Agreement of Merger;

 

- 11 -



--------------------------------------------------------------------------------

Execution Copy

 

(b) the Articles of Incorporation of the Surviving Corporation will be amended
in their entirety to read as set forth in the Agreement of Merger filed with the
California Secretary of State;

(c) the Bylaws of Sub will continue unchanged and be the Bylaws of the Surviving
Corporation immediately after the Effective Time;

(d) each share of Company Stock that is outstanding immediately prior to the
Effective Time will be cancelled and converted into the Payment Rights as
provided in this ARTICLE 2;

(e) each Company Option that is outstanding immediately prior to the Effective
Time shall have been cancelled as provided in this ARTICLE 2 as shall any
Company Stock Equivalent that exists despite the Company’s representation and
warranty to the contrary;

(f) each share of Sub common stock that is outstanding immediately prior to the
Effective Time will be converted into one validly issued, fully paid and
nonassessable share of common stock, no par value per share, of the Surviving
Corporation as provided in Section 2.1.1;

(g) the officers of the Surviving Corporation immediately after the Effective
Time will be those individuals who were the officers of Sub immediately prior to
the Effective Time, and each such individual shall, immediately after the
Effective Time, hold the same office or offices of the Surviving Corporation as
the office or offices that such individual held with Sub immediately prior to
the Effective Time;

(h) the members of the Board of Directors of the Surviving Corporation
immediately after the Effective Time will be the members of the Board of
Directors of Sub immediately prior to the Effective Time; and

(i) the Merger will, from and after the Effective Time, have all of the effects
provided by California Law.

2.5 Earn-Out and Bonus. No later than thirty (30) days following the Earn-Out
Period, Parent shall provide to the Representative either (i) a statement that
describes in reasonable detail the amount of the Earn-Out and appropriate
supporting documentation regarding the calculation of the Earn-Out or (ii) a
statement that the Earn-Out is zero and appropriate supporting documentation
regarding the failure to achieve the Earn-Out. The statement shall be treated in
the same manner as a Notice of Claim under Section 11.9. Parent will cooperate
in good faith with the Representative to answer any question Representative has
concerning the Earn-Out statement and to provide Representative with reasonably
requested information needed by Representative to help determine the amount of
the Earn-Out. It is understood and agreed that Parent shall determine at its
sole discretion the financial, personnel, and other resources to devote to the
development, manufacture, and sale of the Company Products and whether to accept
or reject orders for the Company Products from customers. During the Earn-Out
Period, the Parent will provide quarterly reports of the Net Revenues, including
the Gross Margin Percentage for each product line, to the Representative.

 

- 12 -



--------------------------------------------------------------------------------

Execution Copy

 

The Earn-Out shall be subject to the indemnification obligations for Damages
under ARTICLE 11. Eighty percent (80%) of the Earn-Out and fifty percent
(50%) of the Redistributed Bonus, if any, shall be allocated to the Company
Shareholders and twenty percent (20%) of the Earn-Out less fifty percent
(50%) of the Redistributed Bonus (representing the portion to be distributed to
the Company Shareholders) shall be allocated in the percentages listed on
Schedule 1.10 to the employees of the Company identified on Schedule 1.10 as a
contingent bonus (the “Bonus”) pursuant to the terms and conditions of a Bonus
Grant Letter among each such employee, the Company and the Parent. Within ten
(10) business days of Representative’s acceptance or deemed acceptance of the
Earn-Out calculation, Parent will distribute the Earn-Out less appropriate
set-off and holdback deductions pursuant to Section 11.2.

2.6 Tax Consequences. Parent makes no representations, warranties or covenants
to Company or to any Company Shareholder or other holder of Company securities
regarding the tax treatment of the Merger, or any of the tax consequences to
Company or to any Company Shareholder or other holder of Company securities of
this Agreement, the Merger or any of the other transactions or agreements
contemplated hereby, and Company and the Company Shareholders acknowledge that
Company and the Company Shareholders are relying solely on their own tax
advisors in connection with this Agreement, the Merger and the other
transactions contemplated by this Agreement.

2.7 Further Assurances. If, at any time before or after the Effective Time,
Parent or, at any time before the Effective Time, the Company believe or are
advised that any further instruments, deeds, assignments or assurances are
reasonably necessary or desirable to consummate the Merger or to carry out the
purposes and intent of this Agreement at or after the Effective Time, then
Company, Parent, the Surviving Corporation and their respective officers and
directors will execute and deliver all such proper instruments, deeds,
assignments and assurances and do all other things necessary or desirable to
consummate the Merger and to carry out the purposes and intent of this
Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF COMPANY

Company hereby represents and warrants to Parent that, except as set forth in
the letter addressed to Parent from Company and dated as of the Agreement Date
(including all schedules thereto) which has been delivered by Company to Parent
concurrently herewith (the “Company Disclosure Letter”), each of the
representations, warranties and statements contained in the following sections
of this ARTICLE 3 is true and correct as of the Agreement Date. For all purposes
of this Agreement, the statements contained in the Company Disclosure Letter and
its schedules shall also be deemed to be representations and warranties made and
given by Company under ARTICLE 3 of this Agreement.

3.1 Organization and Good Standing. Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
Company has the

 

- 13 -



--------------------------------------------------------------------------------

Execution Copy

 

corporate power and authority to own, operate and lease its properties and to
carry on its business as now conducted and as currently proposed to be
conducted, and is qualified or licensed to do business and is in good standing
in each jurisdiction in which the failure to be so qualified or licensed would
have a Material Adverse Effect on Company. Company has delivered to Parent true
and complete copies of its currently effective Articles of Incorporation and
Bylaws, each as amended to date. Company is not in violation of its Articles of
Incorporation or Bylaws.

3.2 Subsidiaries. Other than its wholly-owned Taiwan Subsidiary, Company has no
Subsidiaries or any equity or ownership interest, whether direct or indirect,
in, or loans to, any corporation, partnership, limited liability company, joint
venture or other business entity. Company is not obligated to make, nor bound by
any agreement or obligation to make, any investment in or capital contribution
in or on behalf of any other entity. Company owns all of outstanding equity in
its Taiwan Subsidiary and no person has any right or option to acquire any
equity of such Subsidiary. Company has delivered to Parent true and complete
copies of its Taiwan Subsidiary’s currently effective charter documents, each as
amended to date, which such Subsidiary is not in violation of. Taiwan Subsidiary
has the corporate power and authority to own, operate and lease its properties
and to carry on its business as now conducted and as currently proposed to be
conducted, and is qualified or licensed to do business and is in good standing
in each jurisdiction in which the failure to be so qualified or licensed would
have a Material Adverse Effect on Company. For purposes of this ARTICLE 3,
except for Sections 3.4, 3.8, 3.22, and 3.26-3.28, the “Company” shall include
the Company, the Taiwan Subsidiary, and any other Subsidiary of the Company.

3.3 Power, Authorization and Validity.

3.3.1 Power and Authority. Company has the right, power, legal capacity and
authority to enter into and perform its obligations under this Agreement and all
agreements and documents to which Company is or will be a party that are
required to be executed pursuant to this Agreement (the “Company Ancillary
Agreements”). The execution, delivery and performance of this Agreement and the
Company Ancillary Agreements have been duly and validly approved and authorized
by Company.

3.3.2 No Consents. No consent, approval, permit, order or authorization from, or
registration, declaration or filing with, any Governmental Authority or any
other Person, governmental or otherwise, is necessary or required to be made or
obtained by Company to enable Company to lawfully execute and deliver, enter
into, and to perform its obligations under, this Agreement or the Company
Ancillary Agreements, and for Company to consummate the Merger, except for
(a) the Shareholder Approval and (b) the filing of the Agreement of Merger with
the California Secretary of State.

3.3.3 Enforceability. This Agreement has been duly executed and delivered by
Company. This Agreement and the Company Ancillary Agreements are, or when
executed by Company will be, valid and binding obligations of Company
enforceable against Company in accordance with their respective terms, subject
only to the effect now or hereafter, if any, of (a) applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and (b) rules of law and equity governing specific
performance, injunctive relief and other equitable remedies.

 

- 14 -



--------------------------------------------------------------------------------

Execution Copy

 

3.4 Capitalization of Company.

3.4.1 Outstanding Securities. The authorized capital stock of Company consists
entirely of: (a) 69,375,000 shares of Company Common Stock, of which, as of the
Agreement Date, a total of 5,825,000 shares are issued and outstanding, and
(b) 45,000,000 shares of Preferred Stock, of which (i) 20,000,000 shares are
designated Company Series A Preferred Stock and all of which , as of the
Agreement Date, are issued and outstanding, and (ii) 25,000,000 shares are
designated Company Series B Preferred Stock and, as of the Agreement Date, all
of which are issued and outstanding. The numbers of issued and outstanding
shares of Company Stock held by each of the Company Shareholders as of the
Agreement Date are set in Schedule 3.4.1 of the Company Disclosure Letter.
Except as expressly set forth in Schedule 3.4.1 of the Company Disclosure
Letter, as of the Agreement Date, no shares of Company Stock are issued or
outstanding. An aggregate of 15,900,000 shares of Company Common Stock are
reserved and authorized for issuance pursuant to the Company Plan. Except as
expressly set forth in Schedule 3.4.1 of the Company Disclosure Letter, other
than 8,209,000 shares of Company Common Stock that are reserved and authorized
for issuance pursuant to outstanding Company Options under the Company Plan,
there are no Company Stock Equivalents outstanding. Schedule 3.4.1 of the
Company Disclosure Letter lists for each Person who, as of the Agreement Date,
holds Company Options, the name of the holder of each such Company Option, the
exercise price for each such Company Option and the number of shares of Company
Common Stock covered by each such Company Option. True and complete copies of
the standard option agreement under the Company Plan and each agreement for each
Company Option that does not conform to the standard option agreement under the
Company Plan have been delivered by Company to Parent. No Company Options have
been granted or are outstanding except under and pursuant to the Company Plan.

3.4.2 Valid Issuance. Except as expressly contemplated by this Agreement, as of
the Closing Date, there will have been no change in the authorized or
outstanding capital stock of Company as represented in Section 3.4.1 above. All
issued and outstanding shares of Company Stock have been duly authorized and
validly issued, are fully paid and nonassessable, are not subject to any
preemptive right, right of first refusal, right of first offer or right of
rescission, and have been offered, issued, sold and delivered by Company in
compliance with (a) all registration or qualification requirements (or
applicable exemptions therefrom) of all applicable securities laws (both state
and federal) and other applicable Legal Requirements and (b) all requirements
set forth in applicable agreements or instruments.

3.4.3 No Other Options, Warrants or Rights. Other than (i) as set forth in
Section 3.4.1 above, and (ii) securities of Company that may be issued as
contemplated or permitted by this Agreement, there are no options, warrants,
convertible securities or other securities, calls, commitments, conversion
privileges, preemptive rights, rights of first refusal, rights of first offer or
other rights or agreements outstanding to purchase or otherwise acquire (whether
directly or indirectly) any shares of Company’s authorized but unissued capital
stock or any securities convertible into or exchangeable for any shares of
Company’s capital stock or obligating Company to grant, issue, extend or enter
into any such option, warrant, convertible

 

- 15 -



--------------------------------------------------------------------------------

Execution Copy

 

security or other security, call, commitment, conversion privilege, preemptive
right, right of first refusal, right of first offer or other right or agreement
to obtain any shares of Company’s capital stock, and there is no liability for
dividends accrued but unpaid.

3.4.4 No Voting Arrangements or Registration Rights. Except as contemplated by
this Agreement, there are no voting agreements, voting trusts or proxies
applicable to any of Company’s outstanding capital stock, Company Options or
Company Warrants or to the conversion of any shares of Company’s capital stock
in the Merger pursuant to any agreement or obligation to which Company is a
party or, to the Company’s Knowledge, any Principal Shareholder is a party or,
to the Company’s Knowledge, pursuant to any other agreement or obligation.
Company is not under any obligation to register under the Securities Act any of
its presently outstanding shares of stock or other securities or any stock or
other securities that may be subsequently issued.

3.5 No Conflict. Neither the execution and delivery of this Agreement nor any of
the Company Ancillary Agreements by Company, nor the consummation of the Merger
or any of the other transactions contemplated hereby or thereby, will
(a) conflict with, or (with or without notice or lapse of time, or both) result
in a termination, breach, impairment or violation of, or constitute a default
under, (i) any provision of the Articles of Incorporation or Bylaws of Company,
as currently in effect, (ii) any federal, state, local or foreign judgment,
writ, decree, order, statute, rule or regulation applicable to Company or any of
its material assets or properties, (iii) any Company Material Agreements, other
than any such conflict, termination, breach, impairment, violation or default
that would not materially adversely affect the ability of the Company to
consummate the transaction contemplated hereby and which would not otherwise
have a Material Adverse Effect of the Company; or (b) require the consent,
approval, assignment, notice, release, waiver, authorization or other
certificate of any third party to ensure that, following the Effective Time, any
Company Material Agreement to which Company is a party or by which Company or
any of its assets or properties are bound or affected continues to be in full
force and effect without any breach or violation thereof. Neither Company’s
entering into this Agreement, nor the consummation of the Merger or any other
transaction contemplated by this Agreement or any Company Ancillary Agreement,
will give rise to, or trigger the application of, any rights of any third party
that would come into effect upon the consummation of the Merger.

3.6 Litigation. There is no action, suit, arbitration, mediation, proceeding,
claim or, to Company’s Knowledge, investigation pending against Company (or
against any officer, director, employee or agent of Company in their capacity as
such or relating to their employment, services or relationship with Company)
before any court, Governmental Authority or arbitrator, nor, to Company’s
Knowledge, has any such action, suit, arbitration, mediation, proceeding, claim
or investigation been threatened. There is no judgment, decree, injunction, rule
or order of any court, Governmental Authority or arbitrator outstanding against
Company. To Company’s Knowledge, there is no basis for any Person to assert a
claim against Company based upon: (a) Company’s entering into this Agreement,
any Company Ancillary Agreement or consummating the Merger or any of the
transactions contemplated by this Agreement or any Company Ancillary Agreement;
(b) any confidentiality or similar agreement entered into by Company; (c) any
claim that Company or any Principal Shareholder has agreed to sell or dispose of
all or any substantial portion of its assets or business or shares of Company
Stock to any party

 

- 16 -



--------------------------------------------------------------------------------

Execution Copy

 

other than Parent, whether by way of merger, consolidation, sale or assets or
otherwise; (d) any wrongful failure by Company to issue any of its stock or
other securities to any party; (e) any rights under any agreement among Company
and the Company Shareholders; or (f) a claim of ownership of, or options,
warrants or other rights to acquire ownership of, any shares of the capital
stock of Company or any rights as a Company Shareholder, including any option,
warrant or preemptive rights or rights to notice or to vote.

3.7 Taxes.

3.7.1 Company has timely filed all federal, state, local and foreign tax and
information returns and reports required by applicable law to be filed by it
prior to the Effective Time, has timely paid all taxes required to be paid by it
as shown on such returns, except to the extent that an accrual or reserve for
such taxes has been reflected on the Company Financial Statements, has
established an adequate accrual or reserve for the payment of all taxes payable
in respect of the periods subsequent to the periods covered by its most recent
applicable tax returns (which accrual or reserve as of the Balance Sheet Date is
fully reflected on the Company Financial Statements and in any more recent
balance sheet of Company provided by Company to Parent on or before the
Agreement Date), has made all required estimated tax payments and, as of the
Balance Sheet Date, has no liability for taxes in excess of the amount so paid
or accruals or reserves so established. All such returns and reports are true,
correct and complete in all respects, and Company has provided Parent with true
and correct copies of all federal and state income or franchise tax returns for
the Company for all periods since inception as well as any other returns and
reports that have been requested by Parent. Company is not delinquent in the
payment of any tax or in the filing of any tax returns, and no deficiencies for
any tax have been threatened, claimed, proposed or assessed against Company.
Company has not received any notification from the Internal Revenue Service or
any other taxing authority regarding any potential assessments that: (a) are
currently pending before the Internal Revenue Service or any other taxing
authority (including, but not limited to, any sales or use tax authority)
regarding Company taxes, or (b) have been raised by the Internal Revenue Service
or other taxing authority and not yet finally resolved. No tax return of Company
is under audit by the Internal Revenue Service or any other taxing authority,
and any such past audits (if any) have been completed and fully resolved and all
taxes determined by such audit to be due from Company have been paid in full to
the applicable taxing authorities. No tax liens are currently in effect against
any assets of Company other than liens which arise by operation of law for taxes
not yet due and payable. There is not in effect any waiver by Company of any
statute of limitations with respect to any taxes or agreement to any extension
of time for filing any tax return which has not been filed, and Company has not
consented to extend to a date later than the Agreement Date the period in which
any tax may be assessed or collected by any taxing authority. Company is not a
“personal holding company” within the meaning of Section 542 of the Code.
Company has withheld all taxes, including, but not limited to, federal and state
income taxes, FICA, Medicare, FUTA and other taxes, required to be withheld, and
paid such withheld amounts to the appropriate taxing authority within the time
prescribed by law. Since its inception, Company has not been a “United States
real property holding corporation,” as defined in Section 897(c)(2) of the Code,
and in Section 1.897 2(b) of the Regulations, and Company has filed with the
Internal Revenue Service all statements, if any, with its United States income
tax returns which are required under Section 1.897 2(h) of the Regulations.
Company neither is a party to nor has any obligation under any tax sharing, tax
indemnity or tax allocation agreement or arrangement. Company has

 

- 17 -



--------------------------------------------------------------------------------

Execution Copy

 

never been involved in a distribution, either as a distributing corporation or a
controlled corporation, in a transaction qualifying, or intended to be
qualified, under Section 355 of the Code. Company has never been a member of an
affiliated group filing consolidated returns. Company has not engaged in any
transaction constituting a “reportable transaction” under Treas. Reg.
§ 1.6011-4(b).

3.7.2 Company is not obligated to make any “excess parachute payment” (as
defined in Section 280G(b)(1) of the Code), nor will any excess parachute
payment be deemed to have occurred as a result of or arising out of the Merger
or any transaction covered by this Agreement to the extent Section 280G of the
Code is applicable to Company.

3.7.3 For the purposes of this Section 3.7, the terms “tax” and “taxes” include
all federal, state, local and foreign income, alternative or add on minimum
income, gains, franchise, excise, property, property transfer, sales, use,
employment, license, payroll, services, ad valorem, documentary, stamp,
withholding, occupation, recording, value added or transfer taxes, governmental
charges, fees, customs duties, levies or assessments (whether payable directly
or by withholding), and, with respect to any such taxes, any estimated tax,
interest, fines, penalties or additions to tax and interest on such fines,
penalties or additions to tax. The term “returns” shall include all reports,
estimates, declarations of estimated tax, information statements and returns
relating to, or required to be filed in connection with, any taxes, including
information returns or reports with respect to backup withholding and other
payments to third parties.

3.8 Financial Statements. The Company has delivered to Parent its audited
consolidated financial statements (balance sheet, statement of operations,
Company Shareholders’ equity and cash flows, together with the auditors’ reports
thereon) at December 31, 2005 and 2004, and for the fiscal years then ended and
unaudited financial statements as of the end of each of its prior fiscal years
and as of January 31, 2006 and for the fiscal years and one month period then
ended, respectively (the “Company Financial Statements”). The Company Financial
Statements are in accordance with the books and records of the Company and have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis, except that the unaudited
Company Financial Statements do not contain statements of Shareholders’ equity
or footnote disclosures. The Company Financial Statements fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein. Except as set forth in
the balance sheet at January 31, 2006 (“Balance Sheet Date”), the Company has no
material liabilities, contingent or otherwise, of a nature required to be
disclosed on a balance sheet or the notes thereto prepared in accordance with
GAAP, other than (a) liabilities incurred in the ordinary course of business
subsequent to the Balance Sheet Date and (b) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
GAAP to be reflected on the Company Financial Statements, which, in both cases,
individually or in the aggregate, are not material to the financial condition or
operating results of the Company. All reserves (including, without limitation,
all inventory-related and accounts receivable-related reserves) set forth on the
Company Financial Statements and included in the Company Financial Statements
are or were, as applicable, reasonable and appropriate for the purposes for
which they were established. The Company has disclosed to Parent all material
facts, assumptions, and policies relating to the preparation of the Company
Financial Statements. Except as disclosed in the Company Financial Statements,
the Company is not a guarantor or indemnitor of any indebtedness of any other
Person.

 

- 18 -



--------------------------------------------------------------------------------

Execution Copy

 

3.9 Title to Properties. Company has good and marketable title to, or a valid
leasehold interest in, all of the assets and properties used in Company’s
business, free and clear of all Encumbrances, other than liens for current taxes
that are not yet due and payable and except for liens which in the aggregate do
not secure more than $25,000 in liabilities. All machinery, vehicles, equipment
and other tangible personal property owned or leased by Company or used in its
business are in good condition and repair, normal wear and tear excepted, and
all leases of real or personal property to which Company is a party are fully
effective and afford Company peaceful and undisturbed leasehold possession of
the real or personal property that is the subject of the lease. To the Company’s
knowledge, Company is not in violation of any zoning, building, safety or
environmental ordinance, regulation or requirement or other law or regulation
applicable to the operation of its owned or leased properties, nor has Company
received any notice of violation of law with which it has not complied where
such violation could reasonably be expected to have a Material Adverse Effect.
Company does not own any real property. Schedule 3.9 of the Company Disclosure
Letter sets forth a complete and accurate list and a brief description of all
personal property owned or leased by Company with an individual value of $25,000
or greater.

All Company assets not subject to Encumbrances (the “Company Assets”),
collectively constitute, as of the date hereof, all properties, rights,
interests and other tangible assets sufficient to enable Parent to design,
develop, manufacture, distribute, market, and sell the products included in the
Company Assets in the same manner in which the Company designed, developed,
manufactured, distributed and sold similar products immediately prior to the
date hereof.

3.10 Absence of Certain Changes. Since the Balance Sheet Date through the
Agreement Date, Company has operated its business in the ordinary course,
consistent with its past practice, and there has not been with respect to
Company any:

(a) Material Adverse Change;

(b) amendment or change in the Articles of Incorporation or Bylaws;

(c) incurrence, creation or assumption by Company of (i) any Encumbrance on any
of the material assets or properties of Company, (ii) any obligation or
liability or any indebtedness for borrowed money, other than in the ordinary
course of business, or (iii) any contingent liability as a guarantor or surety
with respect to the obligations of others;

(d) grant or issuance of any options, warrants or other rights to acquire from
Company, directly or indirectly, except as described in Section 3.4.2, or any
offer, issuance or sale by Company of, any debt or equity securities of Company;

(e) acceleration or release of any vesting condition to the right to exercise
any option, warrant or other right to purchase or otherwise acquire any shares
of Company’s capital stock, or any acceleration or release of any right to
repurchase shares of Company’s capital stock upon any shareholder’s termination
of employment or services with Company or pursuant to any right of first
refusal;

 

- 19 -



--------------------------------------------------------------------------------

Execution Copy

 

(f) payment or discharge by Company of any liability of Company or Encumbrance
on any asset or property of Company in an amount in excess of $25,000 for any
liability or Encumbrance;

(g) purchase, license, sale, assignment or other disposition or transfer, or any
agreement or other arrangement for the purchase, license, sale, assignment or
other disposition or transfer, of any of the assets, properties or goodwill of
Company outside of the ordinary course of business;

(h) damage, destruction or loss of any material property or asset of Company,
whether or not covered by insurance;

(i) declaration, setting aside or payment of any dividend on, or the making of
any other distribution in respect of, the capital stock of Company, or any
split, combination or recapitalization of the capital stock of Company or any
direct or indirect redemption, purchase or other acquisition of any capital
stock of Company or any change in any rights, preferences, privileges or
restrictions of any outstanding security of Company, other than repurchases of
Company Common Stock from former employees, officers, directors, consultants or
other Persons who performed services for the Company or any subsidiary, in
connection with the cessation of such employment or service, at the original
purchase price;

(j) change or increase in the compensation, including severance compensation,
payable or to become payable to any of the officers, directors, employees or
consultants of Company or in any bonus or pension, insurance or other benefit
payment or arrangement (including stock awards, stock option grants, stock
appreciation rights or stock option grants) made to or with any of such
officers, directors, employees or agents;

(k) change in employment position with respect to the management or other key
personnel of Company;

(l) obligation or liability incurred by Company to any of its officers,
directors or shareholders, except for compensation, benefits and expense
allowances payable to Company employee officers and directors in the ordinary
course of Company’s business, consistent with its past practice;

(m) making by Company of any loan, advance or capital contribution to, or any
investment in, any officer, director or shareholder of Company or any firm or
business enterprise in which any such Person had a direct or indirect material
interest at the time of such loan, advance, capital contribution or investment;

(n) entering into, amendment of, relinquishment, termination or non renewal by
Company of any Company Material Agreement, in each case, other than pursuant to
the terms of such Company Material Agreement;

(o) any written or, to the Company’s Knowledge, oral indication or assertion by
a party to a Company Material Agreement of any material problems with Company’s
services or performance under such Company Material Agreement;

 

- 20 -



--------------------------------------------------------------------------------

Execution Copy

 

(p) assertion by any customer of Company of any complaint regarding Company’s
services or products;

(q) agreement made by Company to provide exclusive services to any Person or not
to engage in any type of business activity;

(r) material change in the manner in which Company extends discounts, credits or
warranties to customers or otherwise deals with its customers;

(s) entering into by Company of any transaction, contract or agreement that by
its terms requires or contemplates a current and/or future financial commitment,
expense (inclusive of overhead expense) or obligation on the part of Company
that involves in excess of $25,000 or that is not entered into in the ordinary
course of Company’s business, consistent with its past practice, or the conduct
of any business or operations other than in the ordinary course of Company’s
business, consistent with its past practice;

(t) license, transfer or grant by Company of a right under any Company IP
Rights, other than implied licenses arising out of the sale of products by
Company in the ordinary course of business; or

(u) material change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by Company or any material
revaluation by Company of any of its material assets.

3.11 Contracts and Commitments/Licenses and Permits. Schedule 3.11 of the
Company Disclosure Letter sets forth a list, as of the Agreement Date, of each
of the following Contracts to which Company is a party or to which Company or
any of its assets or properties is bound:

(a) any Contract providing for payments (whether fixed, contingent or otherwise)
by or to Company in an aggregate amount of $25,000 or more, excluding any
employment or consulting agreements;

(b) any Contract providing for the development of any software, content
(including textual content and visual, photographic or graphics content),
semiconductor design or device, technology or intellectual property for (or for
the benefit or use of) Company, or providing for the purchase or license of any
software, content (including textual content and visual, photographic or
graphics content), semiconductor design or device, technology or intellectual
property to (or for the benefit or use of) Company, which software, content,
semiconductor design or device, technology or intellectual property is in any
manner used or incorporated (or is contemplated by Company to be used or
incorporated) in connection with any aspect or element of any product, service
or technology of Company (other than software generally available to the public
at a per copy license fee of less than $500 per copy);

(c) any joint venture or partnership Contract which has involved, or is
reasonably expected to involve, a sharing of profits, expenses or losses with
any other party;

 

- 21 -



--------------------------------------------------------------------------------

Execution Copy

 

(d) any Contract for or relating to the employment of any officer, employee or
consultant of Company or any other type of Contract with any officer, employee
or consultant of Company that is not terminable upon notice by Company without
cost or other liability, except for amounts earned prior to the time of
termination or other standard benefits;

(e) any Contract involving an indenture, mortgage, trust deed, promissory note,
loan agreement, security agreement, guarantee or other agreement or commitment
for the borrowing of money, for a line of credit or for a leasing transaction of
a type required to be capitalized in accordance with Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board;

(f) any lease or other agreement under which Company is lessee of or holds or
operates any items of tangible personal property or real property owned by any
third party;

(g) any lease or other Contract under which the Company holds or operates any
items of tangible personal property involving payments under such Contract in an
aggregate amount of $25,000 or more;

(h) any Contract that restricts Company from engaging in any aspect of its
business, from participating or competing in any line of business or market,
from freely setting prices for Company’s products, services or technologies
(including, but not limited to, most favored customer pricing provisions), from
engaging in any business in any market or geographic area, or from soliciting
potential employees, consultants, contractors or other suppliers or customers;

(i) any Contract governing any Company IP Right, other than object code licenses
of commercial off the shelf computer software under shrink wrap or other non
negotiated agreements having a cost of less than $500 per seat;

(j) any Contract relating to the sale, issuance, grant, exercise, award,
purchase, repurchase or redemption of any shares of capital stock or other
securities of Company or any options, warrants or other rights to purchase or
otherwise acquire any such shares of capital stock, other securities or options,
warrants or other rights therefor;

(k) any Contract with any labor union;

(l) any Contract under which the Company has borrowed funds from, or lent funds
to, any employee, officer or director of the Company, other than for
reimbursable business expenses in the ordinary course; and

(m) any Governmental Permit.

A true and complete copy of each Contract outstanding as of the Agreement Date
required by these subsections (a) through (l) of this Section 3.11 to be listed
on Schedule 3.11 of the Company Disclosure Letter (such Contracts, together with
the Governmental Permits, being herein collectively referred to as the “Company
Material Agreements”) and a copy of each Governmental Permit outstanding as of
the Agreement Date and required by subSection (m) of this Section 3.11 to be
listed on Schedule 3.11 of the Company Disclosure Letter have been delivered to
Parent’s legal counsel.

 

- 22 -



--------------------------------------------------------------------------------

Execution Copy

 

3.12 No Default; No Restrictions.

(a) Company is not, nor to Company’s Knowledge is any other party, in material
breach or default under any Company Material Agreement. No event has occurred,
and no circumstance or condition exists (including the execution and delivery of
this Agreement and the consummation of the Merger or any of the transactions
contemplated hereby), that (with or without notice or lapse of time, or both)
could reasonably be expected to, (a) result in a violation or breach by Company,
or to Company’s Knowledge, by any other party, of any of the material provisions
of any Company Material Agreement, or (b) give any third party (i) the right to
declare a material breach under any Company Material Agreement, (ii) the right
to a material refund, rebate, chargeback or penalty under any Company Material
Agreement, (iii) the right to accelerate the maturity or performance of any
material obligation of Company under any Company Material Agreement, or (iv) the
right to cancel, terminate or modify any material provision of any Company
Material Agreement. As of the Agreement Date, Company has not received any
notice or other communication regarding any actual or possible violation or
breach of, or default under, any Company Material Agreement. Company has no
material liability for renegotiation of government contracts or subcontracts, if
any;

(b) Company is not a party to, and no asset or property of Company is bound or
affected by, any judgment, injunction, order, decree, contract, covenant or
agreement (noncompete or otherwise) that restricts or prohibits, or purports to
restrict or prohibit, Company or, following the Effective Time, the Surviving
Corporation or Parent, from freely engaging in any business now conducted or
contemplated by Company or from competing anywhere in the world (including any
contracts, covenants or agreements restricting the geographic area in which
Company may sell, license, market, distribute or support any products or
technology or provide services or restricting the markets, customers or
industries that Company may address in operating its business or restricting the
prices which Company may charge for its products, technology or services), or
includes any grants by Company of exclusive rights or licenses.

3.13 Intellectual Property.

3.13.1 Company (a) exclusively owns and has independently developed free and
clear of any Encumbrances, or (b) has the valid right or license to all
Intellectual Property used in the conduct of the Company Business (such
Intellectual Property being hereinafter collectively referred to as the “Company
IP Rights”). Such Company IP Rights include all rights necessary for such
conduct of the Company Business. As used in this Section 3.13, “Company Owned IP
Rights” means Company IP Rights which are owned by Company; and “Company
Licensed IP Rights” means Company IP Rights which are not Company Owned IP
Rights.

3.13.2 Neither the execution, delivery and performance of this Agreement, the
Agreement of Merger, or the consummation of the Merger and the other
transactions contemplated by this Agreement and/or by Company Ancillary
Agreements will, in accordance with their terms: (a) constitute a material
breach of or default under any instrument, contract, license or other agreement
governing any Company IP Right to which Company is a party

 

- 23 -



--------------------------------------------------------------------------------

Execution Copy

 

(collectively, the “Company IP Rights Agreements”); (b) cause the forfeiture or
termination of, or give rise to a right of forfeiture or termination of, any
Company IP Right; (c) cause the release, disclosure or delivery of any Company
Intellectual Property by or to any escrow agent or other Person, or
(d) materially impair the right of Company or the Surviving Corporation to use,
possess, sell or license any Company IP Right or portion thereof. There are no
royalties, honoraria, fees or other payments payable by Company to any third
Person (other than salaries payable to employees and independent contractors not
contingent on or related to use of their work product) as a result of the
ownership, use, possession, license in, sale, marketing, advertising or
disposition of any Company IP Rights by Company to the extent necessary for the
conduct of the Company Business and none will become payable as a result of the
consummation of the transactions contemplated by this Agreement, in and of
themselves.

3.13.3 Neither the use, development, manufacture, marketing, license, sale,
furnishing or intended use of any product or service currently licensed,
utilized, sold, provided or furnished by Company or currently under development
by Company (including the Company Products) violates any license or agreement
between Company and any third party or infringes or misappropriates any
Intellectual Property Right of any other party. There is no pending or
threatened, claim or litigation contesting the validity, ownership or right of
Company to exercise any Company IP Right nor, to the Knowledge of Company, is
there any legitimate basis for any such claim, nor has Company received any
notice asserting that any Company IP Right or the proposed use, sale, license or
disposition thereof conflicts or will conflict with the rights of any other
party, nor, to the Knowledge of Company, is there any legitimate basis for any
such assertion; provided, however, the warranties and representations contained
in this Section 3.13.3 shall be limited so that: (i) no such warranty or
representation shall be deemed made as to the infringement of any “unpublished”
pending patent application or disclosure of any other party that is not issued
as a patent and has not been published on or before the Agreement Date; and
(ii) in the case of any warranty or representation regarding the infringement of
a patent owned or otherwise controlled by any other party with respect to any
product currently under development by Company (which products under development
shall be deemed to include those portions of existing Company products that are
newly added after the Agreement Date in subsequent versions or models of such
existing products introduced after the Agreement Date), such warranties and
representations shall be limited to Company’s Knowledge of such infringement.

Schedule 3.13.3 of the Company Disclosure Letter accurately identifies (and the
Company has provided to the Parent a complete and accurate copy of) each letter
or other written or electronic communication or correspondence that has been
sent or otherwise delivered by or to the Company since January 1, 2001 regarding
any actual or alleged infringement of any Company IP Rights.

3.13.4 To the Company’s Knowledge, no current or former employee, consultant or
independent contractor of Company: (a) is in material violation of any term or
covenant of any employment contract, patent disclosure agreement, invention
assignment agreement, non disclosure agreement, noncompetition agreement or any
other contract or agreement with any other party by virtue of such employee’s,
consultant’s, or independent contractor’s being employed by, or performing
services for, Company or using trade secrets or proprietary information of
others without permission; (b) is party to any contract with any prior employer
or other party that prohibits or otherwise restricts such employee in any
material respect from

 

- 24 -



--------------------------------------------------------------------------------

Execution Copy

 

performing his current employment duties at the Company, or (c) has developed
any technology, software or other copyrightable, patentable, or otherwise
proprietary work for Company that is subject to any agreement under which such
employee, consultant or independent contractor has assigned or otherwise granted
to any third party any rights (including Intellectual Property) in or to such
technology, software or other copyrightable, patentable or otherwise proprietary
work. To the Knowledge of the Company, the employment of any employee of Company
or the use by Company of the services of any consultant or independent
contractor does not subject Company to any liability to any third party for
improperly soliciting such employee or consultant, or independent contractor to
work for Company, whether such liability is based on contractual or other legal
obligations to such third party.

3.13.5 As to patents, copyrights, trade marks, and mask works for which
registrations have been obtained or are currently being sought, all documents
and instruments necessary to perfect the Company IP Rights have been validly
executed, delivered, and filed in a timely manner to date with the appropriate
Governmental Authority, provided, however, it is acknowledged that applications
for patents or trade marks may be subject to amendment by the Company in order
to be approved by the Governmental Authority and are subject to rejection by the
Governmental Authority.

3.13.6 Company has taken reasonably necessary and appropriate steps to protect,
preserve and maintain the secrecy and confidentiality of Company material
confidential information and to preserve and maintain all Company’s interests
and proprietary rights in Company IP Rights. All officers, employees and
consultants of Company having access to proprietary information of Company, its
customers or business partners and all such Persons likely to make inventions
relating to the Company Business in connection with their services to the
Company have executed and delivered to Company an agreement regarding the
protection of such proprietary information and the assignment of appropriate
inventions to Company (in the case of proprietary information of Company’s
customer and business partners , to the extent required by such customers and
business partners); and copies of standard forms of such agreements have been
delivered to Parent’s counsel. Company has secured valid written assignments
from all of Company’s consultants, contractors and employees who were involved
in, or who contributed to, the creation or development of any Company Owned IP
Rights, of the rights to such contributions that may be owned by such Persons or
that Company does not already own by operation of law. No current or former
employee, officer, director, consultant or independent contractor of Company has
any right, license, claim or interest whatsoever in or with respect to any
Company IP Rights.

3.13.7 Schedule 3.13.7 of the Company Disclosure Letter contains a true and
complete list of (a) all worldwide registrations made by or on behalf of Company
of any patents, copyrights, mask works, trademarks, service marks, rights in
Internet or World Wide Web domain names or URLs with any governmental or quasi
governmental authority, including Internet domain name registrars; and (b) all
applications, registrations, filings and other formal written governmental
actions made or taken pursuant to federal, state and foreign laws by Company to
secure, perfect or protect its interest in Company IP Rights, including all
patent applications, copyright applications, and applications for registration
of trademarks and service marks. All patent registrations, registered
trademarks, service marks, rights in Internet or World Wide Web domain names or
URLs, and copyrights held by Company exist and are valid. To

 

- 25 -



--------------------------------------------------------------------------------

Execution Copy

 

Company’s Knowledge, all patent registrations, registered trademarks, service
marks, rights in Internet or World Wide Web domain names or URLs, and copyrights
held by Company are enforceable.

3.13.8 Schedule 3.13.7 of the Company Disclosure Letter contains a true and
complete list of (a) all licenses, sublicenses and other agreements as to which
Company is a party and pursuant to which any Person is authorized to use any
Company IP Rights, and (b) all licenses, sublicenses and other agreements as to
which Company is a party and pursuant to which Company is authorized to use any
third party Intellectual Property other than object code licenses of commercial
off the shelf computer software under shrink wrap or other non negotiated
agreements having a cost of less than $500 per seat.

None of the Company Products currently offered for sale infringes upon any third
party’s rights. To Company’s Knowledge, there is no unauthorized use,
unauthorized disclosure, infringement or misappropriation of any Company IP
Rights by any third party, including any employee or former employee of Company.
Company has not agreed to indemnify any Person for any infringement of any
Intellectual Property of any third party by any product or service that has been
sold, licensed to third parties, leased to third parties, supplied, marketed,
distributed, or provided by Company.

No government funding; facilities of a university, college, other educational
institution or research center; or funding from third parties (other than funds
received in consideration for capital stock of Company) was used in the
development of the computer software programs or applications owned by Company.
To Company’s Knowledge, no current or former employee, consultant or independent
contractor of Company, who was involved in, or who contributed to, the creation
or development of any Company IP Rights, has performed services for the
government, university, college, or other educational institution or research
center during a period of time during which such employee, consultant or
independent contractor was also performing services for Company.

3.14 Compliance with Laws.

3.14.1 Company has materially complied, and is now and at the Closing Date will
be in material compliance, with all Applicable Law, unless failure to comply
would not have a Material Adverse Effect on the Company. Company holds all valid
material licenses and other governmental permits that are necessary and/or
legally required to be held by it to conduct its business as presently
conducted.

3.14.2 All materials and products distributed or marketed by Company have at all
times made all disclosures to users or customers required by Applicable Law, and
none of such disclosures made or contained in any such materials and products
has been inaccurate, misleading or deceptive in any material respect.

3.14.3 Company holds all material permits, governmental licenses and approvals
from, and has made all material filings with, government (and quasi
governmental) agencies and authorities that are necessary for Company to conduct
its present business without any material violation of Applicable Law other than
Environmental Permits which are addressed in

 

- 26 -



--------------------------------------------------------------------------------

Execution Copy

 

Section 3.21 (“Governmental Permits”), and all such Governmental Permits are in
full force and effect. Company has not received any notice or other
communication from any Governmental Authority that alleges (a) any actual or
possible violation of law or any Governmental Permit or any failure to comply
with any term or requirement of any Governmental Permit, or (b) any actual or
possible revocation, withdrawal, suspension, cancellation, termination or
modification of any Governmental Permit.

3.14.4 Neither Company nor, to the Company’s Knowledge, any director, officer,
agent or employee of Company has, for or on behalf of Company, (a) used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (b) made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or (c) made any other payment in violation of
Applicable Law.

3.14.5 All Company products and/or activities or services performed by the
Company comply with all applicable laws, rules, policies, procedures,
governmental orders, treaties and/or regulations, including but not limited to,
the Export Administration Act (“EAA”) and the U.S. Export Administration
Regulations (“EAR”); including the requirement for obtaining any export license
or agreement, if applicable. Additionally, the Company

(a) does not sell or solicit, directly or indirectly, any products of any entity
or enterprise located in those countries which are identified in Part 746
(Embargoes and Other Special Controls) of the EAR, in the Sanctions Program of
the U.S. Department of Commerce, by the U.S. Foreign Assets Control Regulations
(“OFAC”), or on the U.S. Department of State (“DOS”) Defense Trade Controls
Embargo Reference Chart; and are not controlled under or subject to the
International Traffic in Arms Regulations (“ITAR”);

(b) has not had its export and/or import privileges suspended, revoked, or
denied;

(c) is not located in or under the control of a national or resident of, a
jurisdiction where the contemplated activities are prohibited;

(d) has not imported or transmitted products in violation of applicable laws,
rules, policies, procedures, governmental orders, treaties and/or regulations;

(e) maintains all transaction documentation in full compliance with all
applicable laws, rules, policies, procedures, government orders, treaties and/or
regulations, and such transaction documentation contains any and all necessary
trade related data needed to facilitate a compliant export and subsequent import
(e.g. Harmonized Tariff Schedule (“HTS”), the U.S. Export Commodity
Classification Number (“ECCN”), and the Destination Control Statement (“DCT”));
and

(f) complies with all applicable laws, rules, policies, procedures, government
orders, treaties and/or regulations of all exporting and importing countries
relating to the customs/commercial invoices and Country of Origin
declarations/documents for all products shipped across international borders.

 

- 27 -



--------------------------------------------------------------------------------

Execution Copy

 

Except as set for the Schedule 3.13.5 of the Company Disclosure Letter the
Company is not subject to any ECCNs and CCATs, and any export licenses, copies
of Voluntary Disclosures or other correspondence with the Bureau of Industry and
Security. Without limiting Section 3.14.1, the Company has at all times been,
and is currently, in material compliance with all U.S. and foreign customs and
import laws and regulations, and has paid all fees, duties, levies and other
amounts required to be paid pursuant thereto.

3.14.6 To the Company’s knowledge, there does not exist (i) any significant
deficiency in the design or operation of internal controls which could adversely
affect the Company’s ability to record, process, summarize and report financial
data (the “Internal Controls”) nor any material weaknesses in the Internal
Controls; or (ii) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s Internal
Controls.

3.14.7 Since January 1, 2005, there has been no change in the Company’s Internal
Controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

3.14.8 The Company is in full compliance with its ethics policy, if any, and no
waivers contrary to the ethics policy, exist.

3.15 Certain Transactions and Agreements. To the Company’s Knowledge, none of
the Principal Shareholders, nor any member of their immediate families, has any
direct or indirect ownership interest in any firm or corporation that competes
with, does business with, or has any contractual arrangement with, Company
(except with respect to any interest in less than one percent (1%) of the stock
of any corporation whose stock is publicly traded). None of the officers,
directors, shareholders or employees of Company, nor, to Company’s Knowledge,
any member of their immediate families, is a party to, or otherwise directly or
indirectly interested in, any contract or other arrangement with Company, except
for normal compensation and benefits for services as an officer, director or
employee thereof. None of the officers or directors of Company or any member of
their immediate families, nor, to the Knowledge of the Company, any employee or
shareholder, has any interest in any property, real or personal, tangible or
intangible (including, but not limited to, any Company IP Rights or any other
Intellectual Property), that is used in, or that pertains to, the business of
Company, except for the rights of a shareholder.

3.16 Employees, ERISA and Other Compliance; Independent Contractors.

3.16.1 Company is in compliance in all material respects with all applicable
laws, agreements and contracts relating to employment, employment practices,
immigration, wages, hours, and terms and conditions of employment, including,
but not limited to, employee compensation matters, and has correctly classified
employees as exempt employees and non exempt employees under the Fair Labor
Standards Act. Without limiting the sentence above, the Company is in compliance
with all applicable U.S. and non-U.S. laws, agreements and contracts relating to
employment practices, terms and conditions of employment, and the employment if
(i) current employees, consultants, independent contractors and “leased
employees” (within the meaning of Section 414(n) of the Code) of the Company and
(ii) employees, consultants,

 

- 28 -



--------------------------------------------------------------------------------

Execution Copy

 

independent contractors and “leased employees” (within the meaning of
Section 414(n) of the Code) of the Company who have been terminated since
January 1, 2002, including all such U.S. and non-U.S. laws, agreements and
contracts relating to wages, hours, collective bargaining, the payment of Social
Security and other similar taxes, equal employment opportunity, employment
discrimination, The Worker Adjustment and Retraining Notification Act (the “WARN
Act”), immigration, disability, civil rights, human rights, fair labor
standards, occupational safety and health, workers’ compensation, pay equity,
wrongful discharge and violation of the potential rights of such (i) current
employees, consultants, independent contractors and “leased employees” (within
the meaning of Section 414(n) of the Code) and (ii) employees, independent
contractors and “leased employees” (within the meaning of Section 414(n) of the
Code) who have been terminated since January 1, 2002, and has timely prepared
and filed all appropriate forms (including Immigration and Naturalization
Service Form I-9) required by any relevant Governmental or Regulatory Authority,
except where the failure to be or have been in compliance would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect on Company.

A list of all employees and officers of Company and their current title and/or
job description, current compensation rates, bonuses paid during the last fiscal
year, and accrued vacation and sick leave for all employees has been provided to
Parent. Except as set forth in Schedule 3.16.1 of the Company Disclosure Letter,
Company does not have any employment contracts or consulting agreements
currently in effect that are not terminable at will (other than agreements with
the primary purpose of providing for the confidentiality of proprietary
information or assignment of inventions).

3.16.2 Company is not now, nor has it ever been, subject to a union organizing
effort, (b) is not subject to any collective bargaining agreement with respect
to any of its employees, (c) is not subject to any other contract, written or
oral, with any trade or labor union, employees’ association or similar
organization, and (d) has no current labor disputes. There are no material
controversies or claims pending or, to the knowledge of the Company, threatened,
between the Company or any of its respective subsidiaries and any of their
respective employees or officers. The Company does not have Knowledge (a) of any
facts indicating that the consummation of the Merger or any of the other
transactions contemplated hereby will have a Material Adverse Effect on its
labor relations. All of Company’s employees are legally permitted to be employed
by Company in the countries where they are employed in their current job
capacities.

3.16.3 Schedule 3.16.3 of the Company Disclosure Letter lists (i) all “employee
benefit plans” within the meaning of Section 3(3) of ERISA, and (ii) all other
employee benefit, bonus or other incentive compensation, stock option, stock
purchase, stock appreciation, severance pay, lay-off or reduction in force,
change in control, sick pay, vacation pay, salary continuation, retainer,
pension, leave of absence, educational assistance, service award, employee
discount, fringe benefit plans, arrangements, policies or practices or other
similar arrangements, to which the Company contributes to or has any obligation
to or liability for (collectively, the “Employee Plans”). Each Employee Plan may
and provides that it may be amended or terminated at any time and, except for
benefits protected under Section 411(d) of the Code or Section 204(g) of ERISA,
all benefits payable to current or terminated employees or any beneficiary may
be amended or terminated by the Company at any time without material

 

- 29 -



--------------------------------------------------------------------------------

Execution Copy

 

liability. None of the Employee Plans is subject to Section 302 or Title IV of
ERISA or Section 412 of the Code (a “Defined Benefit Plan”) or is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA (a
“Multiemployer Plan”) and the Company has never (i) sponsored, maintained or
contributed to, or been obligated to contribute to, a Defined Benefit Plan or
(ii) contributed to, or been obligated to contribute to, a Multiemployer Plan.
The Company does not maintain or contribute to any welfare benefit plan that
provides health benefits to an employee after the employee’s termination of
employment or retirement except as required under Section 4980B of the Code and
Sections 601 through 608 of ERISA (“COBRA”) or other applicable legal
requirements. All expenses and liabilities relating to all of the Employee Plans
described in Schedule 3.16.3 of the Company Disclosure Letter have been, and
will on the Closing be, fully and properly accrued in compliance with GAAP and
such Employee Plans have no unfunded liabilities not reflected on the Company
Financial Statements in compliance with GAAP as of the date of the Company’s
Financial Statements.

3.16.4 Each independent contractor that currently performs or has in the past
performed services for the Company are subject to written agreements with the
Company, a copy of the standard form of agreement of which has been provided to
counsel for Parent. All such independent contractors have been fully paid all
amounts due and owing to them by the Company through the Agreement Date, and
there are no disputes or controversies between any such independent contractor
and the Company whatsoever, including without limitation, disputes regarding
amounts owned or ownership of Intellectual Property. All such written agreements
are in full force and effect, and neither the Company nor any such independent
contractor is in breach thereof.

3.17 Corporate Documents. Company has provided to Parent copies of documents and
information identified in the Company Disclosure Letter or in any
Schedule thereto or in any other Exhibit or Schedule called for by this
Agreement which are complete and correct in all material respects, including the
following: (a) all Governmental Permits, and all applications for such
Governmental Permits; and (b) all Company Material Agreements.

3.18 No Brokers; Fees. Except as set forth on Schedule 3.18, neither Company nor
any affiliate of Company is obligated for the payment of any fees or expenses of
any investment banker, broker, finder or similar party (a “Broker”) in
connection with the origin, negotiation or execution of this Agreement or in
connection with the Merger or any other transaction contemplated by this
Agreement, and Parent will not incur any liability, either directly or
indirectly, to any Broker as a result of this Agreement, the Merger or any act
or omission of Company or any of its employees, officers, directors,
shareholders, agents or affiliates. Schedule 3.18 of the Company Disclosure
Letter describes all of the Transaction Expenses the Company expects to incur
(including all such expenses incurred to date). The Company has provided Parent
with true and accurate copies of all engagement letters or agreements between
the Company and any Broker effective as the date hereof relating to the origin,
negotiation or execution of this Agreement or in connection with the Merger or
any other transaction contemplated by this Agreement, or otherwise.

3.19 Books and Records. The books, records and accounts of Company: (a) are in
all material respects true, complete and correct; (b) have been maintained in
accordance with good business practices on a basis consistent with prior years;
(c) are stated in reasonable detail and

 

- 30 -



--------------------------------------------------------------------------------

Execution Copy

 

accurately and fairly reflect the transactions and dispositions of Company’s
assets; and (d) accurately and fairly reflect the basis for the Company
Financial Statements. Company has provided to Parent: (a) copies of Company’s
Articles of Incorporation and Bylaws, as currently in effect; (b) Company’s
minute book containing records of all proceedings, consents, actions and
meetings of Company’s Board of Directors, committees of the Board of Directors
and Company Shareholders within the past two (2) years; and (c) Company’s stock
ledger and journal reflecting all stock issuances and transfers, and all grants
of other Company securities (collectively, the “Books and Records”).

3.20 Insurance. Company maintains with third parties policies of fire and
casualty, liability and other forms of insurance in such amounts, with such
deductibles and retained amounts, and against such risks and losses, as are
customarily carried by Persons conducting businesses or owning assets similar in
type and size to those of Company, including without limitation all legally
required workers’ compensation insurance and casualty, fire and general
liability insurance. There is no claim pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds. All premiums due and payable under all
such policies and bonds have been timely paid, and Company is otherwise in
compliance with the terms of such policies and bonds and all such policies are
in full force and effect. The Company does not have any Knowledge of any
threatened termination of, or material premium increase with respect to, any of
such policies.

3.21 Environmental Matters.

3.21.1 Company is in material compliance with all applicable Environmental Laws
(as defined below), which compliance includes the possession by Company of all
material permits and other governmental authorizations required under applicable
Environmental Laws (“Environmental Permits”), and material compliance with the
terms and conditions thereof. Company has not received any notice or other
communication (in writing or otherwise), whether from a governmental body,
citizens group, employee or otherwise, that alleges that Company is not in
compliance with any Environmental Law, and, to the Company’s Knowledge (without
further inquiry), there are no facts that may prevent or interfere in any
material respect with the compliance by Company with any current Environmental
Law in the future. To Company’s Knowledge (without further inquiry), no current
or prior owner of any property leased, used, occupied or possessed by Company
has received any written notice communication, whether from a governmental body,
citizens group, employee or otherwise, that alleges that Company has not
complied with, or is not in compliance with, any Environmental Law. All
Environmental Permits are identified in Schedule 3.21 of the Company Disclosure
Letter.

3.21.2 For purposes of this Section 3.21: (a) ”Environmental Law” means any
applicable federal, state or local statute, law regulation or other legal
requirement relating to pollution or protection of human health or the
environment (including ambient air, surface water, ground water, land surface or
subsurface strata), including any law or regulation relating to emissions,
discharges, releases or threatened releases of any Material of Environmental
Concern, as amended to date, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of any Material of Environmental Concern; and (b) ”Material of
Environmental Concern” includes chemicals, pollutants, contaminants, wastes,
toxic substances, petroleum and petroleum products and any other substance that
is currently regulated by an Environmental Law or that is otherwise a danger to
health, reproduction or the environment.

 

- 31 -



--------------------------------------------------------------------------------

Execution Copy

 

3.22 Board Actions. The Board of Directors of Company at a meeting duly held at
or about the Agreement Date, or by written consent, has unanimously determined
that the Merger is in the best interests of the Company shareholders and is on
terms that are fair to such Company shareholders, and has resolved to recommend
the Merger to the Company shareholders.

3.23 Voting Agreement. Simultaneously with the execution of this Agreement, each
of the Principal Shareholders have agreed in writing to vote for approval of
this Agreement and the Merger (and to vote against proposals conflicting or
inconsistent with this Agreement and the Merger) pursuant to a voting agreement
in the form attached hereto as Exhibit B (“Voting Agreement”), and such Voting
Agreements are valid and binding obligations of the parties thereto, enforceable
against the parties thereto in accordance with their respective terms.

3.24 Products. Each of the products manufactured, processed, distributed,
produced, developed, shipped or sold by the Company and any services rendered by
the Company is, and at all times up to and including the sale thereof by the
Company has been in compliance in all material respects with all applicable
foreign, federal, state, and local laws and regulations. Each of the products
sold by the Company, when sold, conformed in all material respects to (x) the
affirmations of fact made on the container of, or label affixed to, such product
or (y) any written warranty extended by Company to a customer with respect to
such product, in each case, subject to returns, repairs, defects and allowances
consistent with past practice.

No liability exists or will arise for repair, replacement or damage in
connection with such sales or deliveries, in excess of the reserve therefore on
the Company Financial Statements. Schedule 3.24 of the Company Disclosure Letter
sets forth in accurate, correct, and complete statement of all written
warranties, warranty policies, Intellectual Property indemnification
commitments, service and maintenance agreements of the Company Business. No
products heretofore manufactured, processed, distributed, produced, developed,
shipped, sold, delivered, or leased by the Company are now subject to any other
guarantee, or written warranty, or Intellectual Property indemnification
commitment, or to any claim for product liability. All warranties are in
conformity with the labeling and other requirements of the Magnuson-Moss
Warranty Act and other applicable laws. The product warranty reserves on Company
Financial Statements were prepared in accordance with GAAP and are adequate in
light of the circumstances of which Company is aware.

3.25 Customers, Distributors and Suppliers.

(a) Customers. All Company Contracts with customers by their express terms
requires full performance within six (6) months following Closing. To the
Company’s Knowledge, no customer of the Company which has accounted for a
minimum of at least $25,000 in aggregate revenues has entered into bankruptcy
proceedings, negotiations with creditors or been declared insolvent.
Schedule 3.25(a) of the Company Disclosure Letter sets forth an accurate,
correct and complete:

(i) list of the 10 largest customers of the Company, determined on the basis of
sales revenues, for the fiscal year ended December 31, 2005; and

 

- 32 -



--------------------------------------------------------------------------------

Execution Copy

 

(ii) breakdown of all customer deposits of greater than $10,000 held by Company
as of the date of this Agreement.

(b) Suppliers. Schedule 3.25(b) of the Company Disclosure Letter sets forth an
accurate, correct and complete:

(i) list of the 10 largest suppliers of the Company Business, determined on the
basis of costs of items purchased for each of the fiscal years ended
December 31, 2004 and 2005; and

(ii) list of all sole source suppliers of Company.

(c) Distributors and Representatives. Schedule 3.25(c) of the Company Disclosure
Letter sets forth a true, accurate and complete list of the distributors and
sales representatives through which Company currently distributes or sells the
Company products, on the basis of total sales. Such list indicates (i) the total
sales of the Company products to each distributor or sales representative;
(ii) the product shipment volumes of the Company products to each such
distributor, broken down by product; (iii) the average selling prices of the
Company products to each such distributor broken down by product; (iv) the
commissions paid to each sales representatives during fiscal 2004 and 2005, and
(v) the contact information for each such distributor and sales representative.
Schedule 3.5(c) of the Company Disclosure Letter also sets forth the pricing
arrangements and other material terms related to the Company products under
existing volume purchase agreements to which Company is a party. The current
distributor policies of Company covering the Company products with each current
distributor have been provided to Parent.

Since July 1, 2005, no customer, supplier, or distributor of the Company has
canceled or otherwise terminated a purchase order or other contract with the
Company. To the Company’s Knowledge, no customer, supplier, or distributor has
any intention or plans to terminate, cancel or otherwise adversely modify its
relationship with the Company or to decrease or limit its purchase of the
services or products of the Company below its forecasts provided to the Company.
Company has no reason to believe that any such Person will cease to do business
with Parent after, or as a result of, consummation of the Merger, or that such
Person is threatened with bankruptcy or insolvency. Company has no Knowledge of
any fact, condition or event which may, by itself or in the aggregate, adversely
affect its relationship with any such Person.

3.26 Accounts Receivable. The Receivables shown on the Company Financial
Statements and the Receivables accrued as of the Closing Date on the books of
the Company in the ordinary course of business in accordance with GAAP are:
(a) valid and legally binding obligations arising from sales actually made or
services actually performed by Company in the ordinary course, and (b) free and
clear of all Encumbrances, and not subject to setoffs, adverse claims,
counterclaims, assessments, defaults, prepayments, defenses, and conditions
precedent; (c) true and correct statements of the accounts for merchandise
actually sold and delivered to, or for services actually performed for and
accepted by, such account debtors; and (d) fully

 

- 33 -



--------------------------------------------------------------------------------

Execution Copy

 

collectible and will be collected within ninety (90) days, subject to trade
discounts provided in the ordinary course of business and any allowance for
doubtful accounts contained in the Company Financial Statements.

3.27 Inventory. All of the items in the Company’s Inventory are (a) valued on
the Company Financial Statements at the lower of cost or market, on a first-in,
first-out method (net of allowance for obsolete or slow moving Inventory) in
accordance with GAAP; and (b) subject to amounts reserved therefor on the
Company Financial Statements (which reserves are indicated on the Company’s
Books and Records), of good and merchantable quality in all material respects,
fit for the purpose for which they are intended, and saleable and useable in the
ordinary course of business; (c) free of defects and damage in excess of amounts
that would be covered by reserves (determined in accordance with GAAP) set forth
on the Company Financial Statements; and (d) in quantities adequate and not
excessive in relation to the circumstances of the Company and in accordance with
the Company’s past inventory stocking practices. All of the items in Company’s
Inventory meet the Company’s current standards and specifications.

3.28 Change in Control Payments. Except as set forth in Schedule 3.28 of the
Company Disclosure Letter, neither the Company nor any of its Subsidiaries have
any plans, programs or agreements to which they are parties, or to which they
are subject, pursuant to which payments (whether in cash or property or the
vesting of property) may be required upon, or may become payable directly or
indirectly as a result of, a change of control of the Company as contemplated by
this Agreement. Without limiting the generality of the foregoing, no amount paid
or payable by the Company or any Subsidiary of the Company in connection with
the Merger or the other transactions contemplated by this Agreement, including
accelerated vesting of options (either solely as a result thereof or as a result
of such transactions in conjunction with any other event) will be an “excess
parachute payment” with the meaning of Section 280G of the Code.

3.29 State Takeover Statues; Stockholder Rights Plan. No “fair price,”
“moratorium,” “control share acquisition,” or other similar anti-takeover
statute or regulation is applicable, by reason of the Company’s being a party to
the Merger, this Agreement or the transactions contemplated hereby. The Company
is not a party to any “stockholder rights” plan or similar anti-takeover device.

3.30 Government Contracting. Except as set forth on Schedule 3.30 of the Company
Disclosure Letter, Company represents and warrants that it has no ongoing
performance or other obligations, continuing liabilities, or otherwise any other
duties, which will continue beyond the Effective Time, with respect to any of
the following requirements incident to U.S. Government Contracting: Cost
Accounting Standards, Certified Cost or Pricing Data, Incurred Cost Submissions,
Certificates of Final Indirect Costs, Progress Payments, Small Business Program
Requirements.

3.31 Consideration Allocation Certificate. The information contained in the
Consideration Allocation Certificate shall be complete and correct as of the
Closing Date.

3.32 Disclosure. Neither this Agreement, nor the Company Disclosure Letter
delivered by Company to Parent under this Agreement, taken together, contains
any untrue statement of a

 

- 34 -



--------------------------------------------------------------------------------

Execution Copy

 

material fact or omits to state any material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which such statements were made, not misleading.

3.33 Section 409A. No Employee Plan, employment agreement or other arrangement
provides a gross-up or other indemnification for any taxes which may be imposed
for failure to comply with the requirements of Section 409A of the Code. To the
Company’s Knowledge, based on published guidance from the Treasury Department
and the Internal Revenue Service to date, including transition relief provided
therein, no employee is subject to additional taxes by reason of a failure by an
Employee Plan, employment agreement or other arrangement to comply with the
requirements of Section 409A of the Code.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

Parent and Sub hereby represent and warrant to Company that, except as set forth
in the letter addressed to Company from Parent and dated as of the Agreement
Date (including all schedules thereto) which has been delivered by Parent to
Company concurrently herewith (the “Parent Disclosure Letter”), each of the
representations, warranties and statements contained in the following sections
of this ARTICLE 4 is true and correct as of the Agreement Date and will be true
and correct on and as of the Closing Date. For all purposes of this Agreement,
the statements contained in the Parent Disclosure Letter and its schedules shall
also be deemed to be representations and warranties made and given by Parent and
Sub under ARTICLE 5 of this Agreement.

4.1 Organization and Good Standing. Parent is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
and has the corporate power and authority to own, operate and lease its
properties and to carry on its business as now conducted and as proposed to be
conducted. Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of California, and has the corporate power
and authority to own, operate and lease its properties and to carry on its
business. Parent owns all of the issued and outstanding capital stock of Sub.
Each of Parent and Sub is duly qualified or licensed to do business and is in
good standing in each jurisdiction where the properties owned, leased or
operated by it or the nature its activities makes such qualification or
licensing necessary, except where the failure to be so qualified or licensed
would not individually or in the aggregate have a Material Adverse Effect on
Parent. Parent has made available to Company true and complete copies of the
Articles of Incorporation and Bylaws of Sub, as currently in full force and
effect.

4.2 Power, Authorization and Validity.

4.2.1 Power and Authority. Parent has the right, power, legal capacity and
authority to enter into and perform its obligations under this Agreement and all
agreements and documents to which Parent is or will be a party that are required
to be executed pursuant to this Agreement (the “Parent Ancillary Agreements”).
The execution, delivery and performance of this Agreement and the Parent
Ancillary Agreements have been duly and validly approved and

 

- 35 -



--------------------------------------------------------------------------------

Execution Copy

 

authorized by all necessary corporate and shareholder action on the part of
Parent. Sub has the right, power, legal capacity and authority to enter into and
perform its obligations under this Agreement and all agreements and documents to
which Sub is or will be a party that are required to be executed pursuant to
this Agreement (the “Sub Ancillary Agreements”). The execution, delivery and
performance of this Agreement and the Sub Ancillary Agreements have been duly
and validly approved and authorized by all necessary corporate and shareholder
action on the part of Sub.

4.2.2 No Consents. No consent, approval, permit, order or authorization from, or
registration, declaration or filing with, any Governmental Authority is
necessary or required to be made or obtained by Parent or Sub to enable Parent
and Sub to lawfully execute and deliver, enter into, and to perform their
respective obligations under, this Agreement, the Parent Ancillary Agreements or
the Sub Ancillary Agreements, and for Parent and Sub to consummate the Merger,
except for: (a) the filing of the Agreement of Merger with the California
Secretary of State; (b) the filing by Parent of such reports and information
with the SEC under the Exchange Act and the rules and regulations promulgated by
the SEC thereunder, as may be required in connection with this Agreement, the
Merger and the other transactions contemplated by this Agreement; (c) such other
filings as may be required by the Nasdaq Stock Market with respect to the Merger
and the other transactions contemplated by this Agreement; and (d) such other
filings, if any, as may be required in order for Parent to comply with
applicable federal and state securities laws.

4.2.3 Enforceability. This Agreement has been duly executed and delivered by
Parent and Sub. This Agreement and the Parent Ancillary Agreements are, or when
executed by Parent will be, valid and binding obligations of Parent enforceable
against Parent in accordance with their respective terms, subject only to the
effect of (a) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the rights of creditors generally and (b) rules of
law and equity governing specific performance, injunctive relief and other
equitable remedies. This Agreement and the Sub Ancillary Agreements are, or when
executed by Sub will be, valid and binding obligations of Sub enforceable
against Sub in accordance with their respective terms, subject only to the
effect, if any, of (a) applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally
and (b) rules of law and equity governing specific performance, injunctive
relief and other equitable remedies.

4.2.4 No Conflict. Neither the execution and delivery of this Agreement nor any
of the Parent Ancillary Agreements or Sub Ancillary Agreements by Parent or Sub,
nor the consummation of the Merger or any of the other transactions contemplated
hereby or thereby, will conflict with, or (with or without notice or lapse of
time, or both) result in a termination, breach, impairment or violation of, or
constitute a default under, (i) any provision of the Articles of Incorporation
or Bylaws of Parent or the Articles of Incorporation or Bylaws of Sub, as
currently in effect, (ii) any federal, state, local or foreign judgment, writ,
decree, order, statute, rule or regulation applicable to Parent, Sub or any of
their respective material assets or properties, or (iii) any material
instrument, obligation or agreement to which Parent or Sub is a party or by
which its properties or assets are bound, or result in the creation of any lien,
charge or other encumbrance upon any of the properties of Parent or Sub under
the terms of any note, bond, mortgage or indenture or any other material
instrument, obligation or agreement.

 

- 36 -



--------------------------------------------------------------------------------

Execution Copy

 

4.3 Finders or Brokers. None of Parent, Sub, the other Subsidiaries of Parent,
the Boards of Directors (or any committee thereof) of Parent and Sub or any
member of such Boards of Directors (or committee) has employed any agent,
investment banker, broker, finder or intermediary in connection with the
transactions contemplated hereby who might be entitled to a fee or any
commission in connection with the Merger or the other transactions contemplated
hereby.

4.4 Board and Shareholder Actions. The Board of Directors of Parent at a meeting
duly held at or about the Agreement Date, has approved this Agreement and
determined that the Merger is advisable to, and in the best interests of, the
Parent and Parent’s shareholders. The Board of Directors of Sub at a meeting
duly held at or about the Agreement Date, and the Parent, as the Sub’s sole
shareholder, have approved this Agreement and determined that the Merger is
advisable to, and in the best interests of, the Sub and the Parent, as Sub’s
sole shareholder.

ARTICLE 5

COVENANTS OF COMPANY

During the time period from the Agreement Date until the earlier to occur of
(a) the Effective Time or (b) the termination of this Agreement in accordance
with the provisions of ARTICLE 10, Company covenants and agrees with Parent as
follows:

5.1 Advise of Changes. Company will promptly advise Parent in writing of (a) (i)
any event occurring subsequent to the Agreement Date that would render any
representation or warranty of Company contained in this Agreement, if made on or
as of the date of such event or the Closing Date, untrue or inaccurate in any
material respects, (ii) any breach of any covenant or obligation of Company
pursuant to this Agreement or any Company Ancillary Agreement in any material
respects, (b) Material Adverse Change in Company, (c) any material deterioration
in the relationship with any key customer, advertiser, supplier or business
partner of which Company becomes aware, or (d) any claim, action, suit,
arbitration, mediation, proceeding or, to the Company’s Knowledge, investigation
by or before any court, arbitrator or arbitration panel, board or governmental
agency, initiated by or against it, or known by Company to be threatened against
Company or any of its officers, directors, employees or shareholders in their
capacity as such, in the case of each of (a), (b), (c) and (d) above, such that
the conditions set forth in Section 9.1, 9.2 or 9.3 would not be satisfied. No
disclosure by Company pursuant to this Section 5.1, however, shall be deemed to
amend or supplement the disclosures set froth on the Company Disclosure Letter
or prevent or cure any misrepresentation, breach of warranty or breach of
covenant.

5.2 Conduct of Business. Except as set forth on Schedule 5.2 of the Company
Disclosure Letter or as expressly contemplated by this Agreement, Company will
continue to conduct its business in a manner consistent in all material respects
with its past practices (including its working capital and cash management
practices, the collection of receivables, the payment of accounts payable and
the maintenance of inventories), and maintain its business relationships in the
ordinary and usual course. The Company will not, without the prior written
consent of Parent (which consent will not be unreasonably withheld by Parent for
those actions

 

- 37 -



--------------------------------------------------------------------------------

Execution Copy

 

reasonably expected by Parent to be in the best commercial interests of the
Company), do any of the following:

(a) incur any indebtedness for borrowed money (other than in connection with the
financing of ordinary course trade payables) or guarantee any such indebtedness
of another Person;

(b) lend any money, other than reasonable and normal advances to employees for
bona fide expenses that are incurred in the ordinary course of Company’s
business, consistent with its past practices;

(c) enter into any Contract that involves payments of more than $25,000 in the
aggregate, either from or to Company (or payments from and to Company which
exceed $25,000 in the aggregate) or that involves a purchase or sale order with
a scheduled delivery date that is six (6) months or more from the date of
execution thereof, or take any other action not in the ordinary course of
Company’s business, consistent with its past practices;

(d) grant any Encumbrance on any of its assets, (other than purchase money
Encumbrances in connection with purchase orders);

(e) sell, transfer or dispose of any of its assets with a value in excess of
$25,000 except in the ordinary course of Company’s business, consistent with its
past practice;

(f) enter into any material lease or contract for the purchase or sale of any
property, whether real or personal, tangible or intangible;

(g) except as required by Applicable Law, pay any bonus, increased salary,
severance or special remuneration to any officer, director, employee or
consultant or enter into any employment (other than at-will employment offer
letters entered into in the ordinary course of business), consulting agreement
(other than in the ordinary course of business and otherwise in compliance with
this Section 5.2) or severance agreement with any such Person or create or amend
any other Employee Plan;

(h) except as required by GAAP, materially change any of its accounting methods;

(i) declare, set aside or pay any cash or stock dividend or other distribution
in respect of its capital stock, redeem, repurchase or otherwise acquire any of
its capital stock or other securities (except for the repurchase of stock from
employees, directors, consultants or contractors of Company in connection with
the termination of their services to Company at the original purchase price of
such stock or other securities), pay or distribute any cash or property to any
shareholder or security holder of Company or make any other cash payment to any
shareholder or security holder of Company;

(j) amend or terminate (except pursuant to its terms) any Company Material
Agreement to which Company is a party;

 

- 38 -



--------------------------------------------------------------------------------

Execution Copy

 

(k) issue, sell, create or authorize any shares of its capital stock of any
class or Series or any other of its securities, or issue, grant or create any
warrants, obligations, subscriptions, options, convertible securities, or other
commitments to issue shares of its capital stock or any securities that are
potentially exchangeable for, or convertible into, shares of its capital stock,
except for (i) the exercise of options, or (ii) the exercise of warrants
outstanding as of the Agreement Date.

(l) subdivide, split, combine or reverse split the outstanding shares of its
capital stock of any class or Series or enter into any recapitalization
affecting the number of outstanding shares of its capital stock of any class or
Series or affecting any other of its securities;

(m) merge, consolidate or reorganize with, acquire, or enter into any other
business combination with, any corporation, partnership, limited liability
company or other entity (other than Parent or Sub);

(n) amend its Articles of Incorporation or Bylaws;

(o) other than existing licenses as disclosed in Company Disclosure Letter,
license any of its technology or Intellectual Property, or acquire any
Intellectual Property (or any license thereto) from any third party;

(p) materially change any insurance coverage;

(q) agree to any audit assessment by any taxing authority or file any federal or
state income or franchise tax return unless copies of such returns have first
been delivered to Parent for its review at a reasonable time prior to filing;

(r) modify or change the purchase prices of any capital stock of Company; or

(s) except as reflected on the balance sheet dated as of the Balance Sheet Date
and covered by an adequate reserve therefore, make any sale or acceleration of
accounts receivable, or accrue liabilities not in the ordinary course or write
off any notes or accounts receivable or portions thereof as uncollectible;

(t) discharge any lien or pay any obligation or liability (whether absolute,
accrued, contingent or otherwise) other than current liabilities shown on the
balance sheet dated as of the Balance Sheet Date, and current liabilities
incurred thereafter;

(u) increase or decrease the Company’s Inventory quantities outside of the
ordinary course or past practice;

(v) make any gifts or sell, transfer or exchange any property for less than the
fair value thereof; or

(w) agree to do any of the things described in the preceding clauses 5.2(a)
through 5.2(v).

 

- 39 -



--------------------------------------------------------------------------------

Execution Copy

 

5.3 Regulatory Approvals. Company will promptly execute and file, or join in the
execution and filing of, any application, notification or other document that
may be necessary in order to obtain the authorization, approval or consent of
any Governmental Authority which may be reasonably required, or which Parent may
reasonably request. Company will use all commercially reasonable efforts to
obtain, and to cooperate with Parent to promptly obtain, all such
authorizations, approvals and consents

5.4 Necessary Consents. Company will promptly obtain such written consents and
authorizations of third parties, give notices to third parties and take such
other actions as may be necessary or appropriate in order to effect the
consummation of the Merger and the other transactions contemplated by this
Agreement, to enable Parent to carry on Company Business immediately after the
Effective Time and to keep in effect and avoid the breach, violation of,
termination of, or adverse change to, any Contract to which Company is a party
or is bound or by which any of its assets is bound; provided that it shall not
be a breach of this Section 5.4 if the Company is unable to obtain the consent
or authorization of any Person who is party to a Contract with the Company whose
consent is required due to the Merger if the Company has used commercially
reasonable efforts to obtain such consent; provided, further that the
immediately preceding proviso shall in no way limit Parent’s closing condition
described in Section 9.8 hereof.

5.5 Litigation. Company will notify Parent in writing promptly after learning of
any claim, action, suit, arbitration, mediation, proceeding or investigation by
or before any court, arbitrator or arbitration panel, board or governmental
agency, initiated by or against it, or known by Company to be threatened against
Company or any of its officers, directors, employees or shareholders in their
capacity as such.

5.6 No Other Negotiations. Company will not, and will not authorize, or
knowingly encourage permit any director, officer, employee, shareholder,
affiliate or agent of Company or any attorney, investment banker or other Person
on Company’s behalf to, directly or indirectly: (i) solicit, initiate, knowingly
encourage or knowingly induce the making, submission or announcement of any
offer or proposal from any Person concerning any Alternative Transaction (as
defined below) or take any other action that could reasonably be expected to
lead to an Alternative Transaction or a proposal therefor; (ii) consider any
inquiry, offer or proposal received from any party concerning any Alternative
Transaction (other than to respond to such inquiry, offer or proposal by
indicating that Company is not interested in any Alternative Transaction);
(iii) furnish any information regarding Company to any Person (other than
Parent) in connection with or in response to any inquiry, offer or proposal for
or regarding any Alternative Transaction (other than to respond to such inquiry,
offer or proposal by indicating that Company is not interested in any
Alternative Transaction); (iv) participate in any discussions or negotiations
with any Person (other than Parent) with respect to any Alternative Transaction
(other than to respond to such inquiry, offer or proposal by indicating that
Company is not interested in any Alternative Transaction); (v) cooperate with,
knowingly facilitate or knowingly encourage any effort or attempt by any Person
(other than Parent) to effect any Alternative Transaction; or (vi) execute,
enter into or become bound by any letter of intent, agreement, commitment or
understanding between Company and any Person (other than Parent) that is related
to, provides for or concerns any Alternative Transaction (whether or not in
writing). Company will promptly notify Parent orally and in writing of any
inquiries or proposals received

 

- 40 -



--------------------------------------------------------------------------------

Execution Copy

 

by Company or its directors or officers, or, to its Knowledge, employees,
shareholders, affiliates or agents regarding any Alternative Transaction and
will identify the party making the inquiry or proposal and the nature and terms
of any inquiry or proposal. Any violation of the restrictions set forth in this
Section 5.6 by any director, officer or employee of Company or any attorney,
investment banker or other director or representative of Company shall be deemed
a breach of this Section 5.6 by Company to the extent any action resulting in
such violation was taken at the direction of the Company or with the Company’s
advance Knowledge. As used herein, the term “Alternative Transaction” means any
commitment, agreement or transaction involving or providing for the possible
disposition of all or substantially all Company’s business, assets or capital
stock, whether by way of merger, consolidation, sale of assets, sale of stock,
stock exchange, tender offer, debt or equity financing and/or any other form of
business combination.

5.7 Access to Information. Subject to the terms and conditions of this Agreement
and the Non-Disclosure Agreement, Company will allow Parent and its agents
reasonable access at reasonable times to the files, books, records, technology,
contracts, personnel and offices of Company, including, but not limited to, any
and all information relating to Company’s taxes, commitments, contracts, leases,
licenses, liabilities, financial condition and real, personal and intangible
property. Company will use its commercially reasonable best efforts to cause its
accountants to cooperate with Parent and its agents in making available all
financial information reasonably requested by Parent, including the right to
examine all working papers pertaining to all financial statements prepared or
audited by such accountants.

5.8 Satisfaction of Conditions Precedent. Company will use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent which are set forth in ARTICLE 9, and Company will use commercially
reasonable efforts to cause the Merger and the other transactions contemplated
by this Agreement to be consummated in accordance with the terms of this
Agreement.

5.9 Company Shareholder Approval.

(a) Promptly after the Agreement Date, Company will take all action necessary in
accordance with the California Law and its Articles of Incorporation and Bylaws
to secure the written consent of Company Shareholders (such written consent, the
“Company Shareholders’ Approval”). Company will use all reasonable efforts to
solicit from its shareholders proxies in favor of the adoption and approval of
this Agreement and approval of the Merger and will take all other action
necessary to secure the vote or consent of its shareholders required by the
rules of the California Law and Company’s Articles of Incorporation and Bylaws
to obtain such approvals.

(b) In connection with obtaining the Company Shareholders’ Approval, the Company
shall prepare and deliver a related information statement or other disclosure
document (the “Information Statement”). On the date the Information Statement is
first mailed to shareholders of Company, on the date the Company Shareholders’
Approval is obtained, or at the Effective Time, the Information Statement shall
not contain any statement which, at such time and in light of the circumstances
under which it was made, is false or misleading with respect to any material
fact, or omit to state any material fact necessary in order to make the
statements made in the Information Statement not false or misleading, or omit to

 

- 41 -



--------------------------------------------------------------------------------

Execution Copy

 

state any material fact necessary to correct any statement in any earlier
Information Statement (or any other communication with respect to the
solicitation of the Company Shareholders’ Approval). If at any time prior to the
Effective Time any event relating to Company or any of its respective officers,
directors or affiliates should be discovered by Company which should be set
forth in an amendment or supplement to the Information Statement, Company shall
promptly inform Parent.

(c) The Company agrees that the Information Statement shall include any
disclosure the Parent reasonably desires to include in such documents, including
(i) any disclosure with respect to any agreements, arrangements or payments to
the Company’s employees, officers or directors, relating to, or arising in
connection with the execution of this Agreement or in connection with the
closing of the transactions contemplated hereby (such as acceleration on option
vesting, payment of bonuses, etc.) and (ii) the value of the arrangements
described in 5.9(c)(i) with respect to the value of the Total Merger
Consideration.

(d) The Board of Directors of Company shall recommend that Company’s
shareholders vote in favor of and adopt and approve this Agreement and approve
the Merger at the Company Shareholders’ Approval. Any communication sent to
Company Shareholders, including the Information Statement, shall include a
statement to the effect that the Board of Directors of Company has recommended
that Company Shareholders vote in favor of and adopt and approve this Agreement
and the Merger at the Company Shareholders’ Approval. Neither the Board of
Directors of Company nor any committee thereof shall withdraw, amend or modify,
or propose or resolve to withdraw, amend or modify in a manner adverse to
Parent, the recommendation of the Board of Directors of Company that Company
Shareholders vote in favor of and adopt and approve this Agreement and the
Merger.

5.10 Retention of Employees. Company will use all commercially reasonable
efforts to retain for continued employment following the Closing, all employees
of the Company identified by Parent on Schedule 5.10 (“Continuing Employees”),
and Company will promptly notify Parent if any of Company’s officers receive
oral or written notice or otherwise become aware that any such Continued
Employees intends to leave Company’s employ.

5.11 Non-competition Agreements. Each of the Persons listed on Schedule 5.11
(the number of such Persons shall not exceed five) shall have executed and
delivered to Parent, in connection herewith, a non-competition agreement in the
form attached hereto as Exhibit C (“Non-competition Agreement”).

5.12 Statement of Working Capital and Unpaid Transaction Expenses. On the
Closing Date, Company shall deliver to Parent a statement (with reasonable
detail) of the Closing Company Working Capital (which detail shall include the
amount of each current asset and liability as of immediately prior to the
Closing and a statement of the amounts described for employment-related
expenses) and Unpaid Transaction Expenses which statement shall be subject to
the approval of Parent (which approval shall not be unreasonably withheld,
conditioned or delayed by Parent).

5.13 Monthly Financial Statements. Prior to the Closing Date, Company will
deliver to Parent, as soon as practicable, for each successive full month period
following the date hereof,

 

- 42 -



--------------------------------------------------------------------------------

Execution Copy

 

an unaudited consolidated monthly balance sheet and related monthly statement of
income of the Company. Such financial statements shall be complete, accurate and
correct and present fairly, in all material respects, the financial condition of
the Company, as of the end of each such monthly period, and shall present
fairly, in all material respects, the results of operations for of the monthly
periods then ended, in accordance with GAAP consistently applied except for the
absence of footnotes thereto, normal year-end adjustments consistent with past
practice or as contemplated by this Agreement.

5.14 Note Cancellation. Prior to the Closing Date, the Company shall have
cancelled the Notes, paid or accrued as an expense on its financial statements
applicable withholdings for US and California income taxes and social security
and medicare associated with amendment or cancellation of the Notes, and shall
have entered into a release of claims with Gerome Tseng and Sorin Negru for the
transactions relating to the issuing of the shares secured by the Notes and the
issuing, amending and canceling of the Notes.

ARTICLE 6

PARENT COVENANTS

During the time period from the Agreement Date until the earlier to occur of
(a) the Effective Time or (b) the termination of this Agreement in accordance
with the provisions of ARTICLE 10 (or during such other time period as may be
specified below), Parent covenants and agrees with Company as follows:

6.1 Advise of Changes. Parent will promptly advise Company in writing of any
(a) (i) event occurring subsequent to the Agreement Date that would render any
representation or warranty of Parent or Sub contained in this Agreement, if made
on or as of the date of such event or the Closing Date, untrue or inaccurate,
(ii) breach of any covenant or obligation of Parent or Sub pursuant to this
Agreement, any Parent Ancillary Agreement or any Sub Ancillary Agreement (in
each case, such that the conditions set forth in Section 8.1 or 8.4 would not be
satisfied), or (b) Material Adverse Change in Parent. No disclosure by Parent
pursuant to this Section 6.1, however, shall be deemed to amend or supplement
the disclosures set forth on the Parent Disclosure Letter or prevent or cure any
misrepresentation, breach of warranty or breach of covenant.

6.2 Regulatory Approvals. Parent will promptly execute and file, or join in the
execution and filing of, any application, notification or other document that
may be necessary in order to obtain the authorization, approval or consent of
any Governmental Authority which may be reasonably required, or which Company
may reasonably request, in connection with the consummation of the Merger or any
other transactions contemplated by this Agreement, any Parent Ancillary
Agreement or any Sub Ancillary Agreement. Parent will use its commercially
reasonable efforts to obtain, and to cooperate with Company to promptly obtain,
all such authorizations, approvals and consents. Notwithstanding anything in
this Agreement to the contrary, neither Parent nor any of its affiliates shall
be under any obligation to make proposals, execute or carry out agreements, or
submit to orders providing for the sale or other disposition or holding separate
(through the establishment of a trust or otherwise) of any assets or categories
of assets of Parent, or any of its affiliates or Company, or the holding
separate of the shares of

 

- 43 -



--------------------------------------------------------------------------------

Execution Copy

 

Company Stock or imposing or seeking to impose any limitation on the ability of
Parent or any of its Subsidiaries or affiliates to conduct their business or own
such assets or to acquire, hold or exercise full rights of ownership of the
shares of Company Stock.

6.3 Satisfaction of Conditions Precedent. Parent will use its commercially
reasonable efforts to satisfy or cause to be satisfied all of the conditions
precedent which are set forth in ARTICLE 8, and Parent will use commercially
reasonable efforts to cause the Merger and the other transactions contemplated
by this Agreement to be consummated in accordance with the terms of this
Agreement.

6.4 Employee Matters.

(a) As soon as reasonably practicable and in no event no later than thirty
(30) days following the Effective Time, the Continuing Employees shall be
granted options to purchase shares of Parent Common Stock in amounts and with
terms consistent with option levels granted to Parent’s employees with similar
responsibilities, experience and titles. Notwithstanding the foregoing, Company
acknowledges that the amount of option grants by Parent to any Continuing
Employee shall be determined in good faith judgment of the Parent after
consultation with the Company CEO.

(b) Following the Effective Time, the Continuing Employees shall receive
salaries in amounts and with terms consistent with salary levels of Parent’s
employees with similar responsibilities, experience and titles. After the
Earn-Out Period, the Continuing Employees shall be eligible to participate in
Parent’s bonus plan in a similarly consistent manner. Notwithstanding the
foregoing, Company acknowledges that the amount of salaries and bonus received
by the Continuing Employee shall be determined in good faith judgment of the
Parent after consultation with the Company CEO.

ARTICLE 7

CLOSING MATTERS

7.1 The Closing. Subject to termination of this Agreement as provided in
ARTICLE 10, the closing of the transactions to consummate the Merger (the
“Closing”) will take place at the offices of Pillsbury Winthrop Shaw
Pittman LLP, 2475 Hanover Street, Palo Alto, California at 2:00 p.m., Pacific
Time on the first business day after all of the conditions to Closing set forth
in ARTICLE 8 and ARTICLE 9 have been satisfied and/or waived (other than those
that by their terms are to be satisfied or waived at the Closing) in accordance
with this Agreement, or at such other place, time or date as Parent and Company
may mutually agree (the “Closing Date”). Concurrently with the Closing or at
such later date and time as may be mutually agreed in writing by Parent and
Company, the Agreement of Merger will be filed with the California Secretary of
State.

7.2 Exchange.

7.2.1 At the Effective Time, (i) outstanding shares of Company Stock as of
immediately prior to the Effective Time (other than Dissenting Shares for which
dissenters rights have been or will be perfected in accordance with the
California Law) will, by virtue of the

 

- 44 -



--------------------------------------------------------------------------------

Execution Copy

 

Merger and without further action, be cancelled and extinguished, and all such
shares will be automatically converted into the Payment Rights to which the
holder thereof is entitled pursuant to Section 2.1.2, and (ii) outstanding
Company Options and Company Stock Equivalents as of immediately prior to the
Effective Time will, by virtue of the Merger and without further action, be
cancelled and extinguished; and provided further, that, in no event, shall
Parent be required to provide an aggregate consideration amount for all of the
outstanding securities of the Company that is greater than the Merger
Consideration.

(a) Promptly following the Agreement Date, Parent shall appoint an agent (the
“Exchange Agent”) for the purpose of exchanging for cash distributable pursuant
to Section 2.1.2 hereof certificates (the “Company Certificates”) and
Uncertificated Shares, in each case representing shares of Company Stock
outstanding as of immediately prior to the Effective Time. Within two business
days after the Effective Time, Parent shall make available, subject to
Section 2.2 and Section 2.3 hereof, to the Exchange Agent, cash equal to the
Merger Consideration (less the Holdback Cash) to be paid in respect of Company
Stock outstanding as of immediately prior to the Effective Time.

(b) Each holder of Company Stock that, by virtue of the Merger, has been
canceled and extinguished and automatically converted into the Payment Rights
shall be entitled to receive, upon surrender to the Exchange Agent of (i) a
Company Certificate (or upon delivery of an affidavit of lost certificate and an
indemnity in form and substance reasonably satisfactory to Parent (an
“Affidavit”)) (provided, however, that the holders of Uncertificated Shares
identified as such on the Consideration Allocation Certificate shall not be
required to comply with clause (i) with respect to such Uncertificated Shares),
together with (ii) a properly executed and completed letter of transmittal, the
cash payments to be made pursuant to the Payment Rights for each share of
Company Stock represented by such Company Certificate, Affidavit or
Uncertificated Shares, as the case may be.

7.2.2 After the Effective Time there will be no further registration of
transfers on the stock transfer books of Company or its transfer agent of any
shares of capital stock of Company that were outstanding immediately prior to
the Effective Time. If, after the Effective Time, Company Certificates or an
Affidavit are presented for any reason, they will be cancelled and exchanged as
provided in this Section 7.2.

7.2.3 Until Company Certificates representing shares of Company Stock that are
outstanding immediately prior to the Effective Time are surrendered pursuant to
Section 7.2.1, such Company Certificates will be deemed, for all purposes, to
evidence only ownership of the Payment Rights.

7.3 Appraisal Rights. If holders of Company Stock are entitled to appraisal
rights pursuant to the California Law in connection with the Merger, any shares
held by Company Shareholders who exercise and perfect such appraisal rights
(“Dissenting Shares”) will not be converted into Payment Rights, but shall be
converted into the right to receive such consideration as may be determined to
be due with respect to such Dissenting Shares pursuant to the California Law.
Company shall give Parent prompt notice (and in no event more than two business
days) of any demand received by Company for appraisal of Company Stock. Company
agrees that, except with the prior written consent of Parent (which consent
shall not be unreasonably

 

- 45 -



--------------------------------------------------------------------------------

Execution Copy

 

withheld, conditioned or delayed), it will not voluntarily make any payment with
respect to, or settle or offer to settle, any such demand for appraisal. In the
event that any such Company Shareholder fails to make an effective demand for
payment or otherwise loses his status as a holder of Dissenting Shares, Parent
shall, as of the later of the Effective Time or ten business days from the
occurrence of such event, deliver, upon surrender by such shareholder of its
Company Certificate(s) and letter of transmittal in accordance with
Section 7.2.1, the cash that would have been allocated to such Dissenting Shares
under Section 2.1.2.

ARTICLE 8

CONDITIONS TO OBLIGATIONS OF COMPANY

Company’s obligation to consummate the Merger are subject to the fulfillment or
satisfaction, on and as of the Closing, of each of the following conditions (any
one or more of which may be waived by Company, but only in a writing signed by
Company):

8.1 Accuracy of Representations and Warranties. The representations and
warranties of Parent and Sub set forth in this Agreement (a) that are qualified
as to materiality shall be true and correct and (b) that are not qualified as to
materiality shall be true and correct in all material respects, in each case on
and as of the Closing, with the same force and effect as if they had been made
on the Closing Date (except for any such representations or warranties that, by
their terms, speak only as of a specific date or dates, in which case such
representations and warranties that are qualified as to materiality shall be
true and correct, and such representations and warranties that are not qualified
as to materiality shall be true and correct in all material respects, on and as
of such specified date or dates). At the Closing, Company shall have received a
certificate with respect to the foregoing signed on behalf of Parent, with
respect to the representations and warranties of Parent and Sub, by an
authorized officer of Parent.

8.2 Covenants. Each of Parent and Sub will have performed and complied in all
material respects with all of its covenants contained in this Agreement on or
before the Closing (to the extent that such covenants require performance by
Parent on or before the Closing). At the Closing, Company shall have received a
certificate with respect to the foregoing signed on behalf of Parent, with
respect to the covenants of Parent and Sub, by an authorized officer of Parent.

8.3 Compliance with Law; No Legal Restraints. There will not be issued, enacted
or adopted, or threatened in writing by any Governmental Authority, any order,
decree, temporary, preliminary or permanent injunction, legislative enactment,
statute, regulation, action or proceeding, or any judgment or ruling by any
Governmental Authority, that prohibits or renders illegal or imposes material
limitations on the Merger or any other material transaction contemplated by this
Agreement, any Parent Ancillary Agreement or any Sub Ancillary Agreement.

8.4 Government Consents. There will have been obtained at or prior to the
Closing Date such permits or authorizations, and there will have been taken all
such other actions required by any Governmental Authority having jurisdiction
over the parties and the actions herein proposed to be taken, as may be required
to lawfully consummate the Merger, including, but not limited to, requirements
under applicable federal and state securities laws.

 

- 46 -



--------------------------------------------------------------------------------

Execution Copy

 

8.5 Antitrust Waiting Periods. Any waiting period (and any extension thereof) or
approvals applicable to the consummation of the Merger under the HSR Act or any
foreign antitrust or any other similar antitrust or combination Applicable Law
or material filings, consents, approvals and authorizations legally required to
be obtained to consummate the Merger shall have expired, been terminated or
obtained, as applicable.

8.6 Company Shareholder Approval. This Agreement and the Merger shall have been
duly and validly approved, as required by California Law, the Company’s Articles
of Incorporation and Bylaws, by the vote of at least (a) a majority of Company
Common Stock entitled to vote thereon, voting together as a class, (b) a
majority of the Company’s Series A and B Preferred Stock entitled to vote
thereon, voting together as a class, and (c) a majority of Company Stock
entitled to vote thereon, voting together as a class (the “Shareholder
Approval”).

ARTICLE 9

CONDITIONS TO OBLIGATIONS OF PARENT

Parent’s obligation to consummate the Merger are subject to the fulfillment or
satisfaction, on and as of the Closing, of each of the following conditions (any
one or more of which may be waived by Parent, but only in a writing signed by
Parent):

9.1 Accuracy of Representations and Warranties. The representations and
warranties of Company set forth in this Agreement (a) that are qualified as to
materiality shall be true and correct and (b) that are not qualified as to
materiality shall be true and correct in all material respects (except that the
representations and warranties made in Section 3.4 shall be true and correct in
all respects in the form made herein), in each case on and as of the Closing,
with the same force and effect as if they had been made on the Closing Date
(except for any such representations or warranties that, by their terms, speak
only as of a specific date or dates, in which case such representations and
warranties that are qualified as to materiality shall be true and correct, and
such representations and warranties that are not qualified as to materiality
shall be true and correct in all material respects, on and as of such specified
date or dates), and at the Closing Parent will have received (x) a certificate
to such effect executed by Company’s President or Chief Executive Officer with
respect to the representations and warranties given by Company in ARTICLE 3
hereof, and (y) a certificate executed by the Company’s President or Chief
Executive Officer, and the Company’s Chief Financial Officer, that states as of
the Closing, the Closing Company Working Capital (with reasonable detail, which
detail shall include the amount of cash, cash equivalent, and marketable
securities of Company as of immediately prior to the Closing and a statement of
the amounts described for each sub-Section in the definition of Closing Company
Working Capital), the amount (with reasonable detail) of the Transaction
Expenses.

9.2 Covenants. Company will have performed and complied in all material respects
with all of its covenants contained in this Agreement at or before the Closing
(to the extent that such covenants require performance by Company on or before
the Closing), and at the Closing, Parent will have received a certificate to
such effect executed by Company’s President or Chief Executive Officer.

 

- 47 -



--------------------------------------------------------------------------------

Execution Copy

 

9.3 No Material Adverse Change. There will not have been any Material Adverse
Change in the Company from the Agreement Date (whether or not resulting from a
breach in any representation, warranty or covenant in this Agreement), and, at
the Closing, Parent will have received a certificate to such effect executed by
Company’s President or Chief Executive Officer.

9.4 Compliance with Law; No Legal Restraints; No Litigation. Since the Agreement
Date, there will not be issued, enacted or adopted, or threatened in writing by
any Governmental Authority, any order, decree, temporary, preliminary or
permanent injunction, legislative enactment, statute, regulation, action or
proceeding, or any judgment or ruling by any Governmental Authority, that
prohibits or renders illegal or imposes limitations on: (a) the Merger or any
other material transaction contemplated by this Agreement or any Company
Ancillary Agreement; or (b) Parent’s right (or the right of any Subsidiary of
Parent) to own, retain, use or operate any of its products, properties or assets
(including securities, properties or assets of Company) on or after consummation
of the Merger or seeking a disposition or divestiture of any such products,
properties or assets, in each case, as a result of the Merger. No litigation or
proceeding will be threatened in writing or pending against Company or Parent
(or any of Parent’s Subsidiaries) by a Governmental Authority for the purpose or
with the probable effect of enjoining or preventing the consummation of any of
the transactions contemplated by this Agreement, or which could be reasonably
expected to have a Material Adverse Effect on Company or Parent.

9.5 Government Consents. There will have been obtained at or prior to the
Closing Date such permits or authorizations, and there will have been taken all
such other actions by any Governmental Authority having jurisdiction over the
parties and the actions herein proposed to be taken, as may be required to
lawfully consummate the Merger.

9.6 Antitrust Waiting Periods. Any waiting period (and any extension thereof) or
approvals applicable to the consummation of the Merger under the HSR Act or any
foreign antitrust or any other similar antitrust or combination Applicable Law
or material filings, consents, approvals and authorizations legally required to
be obtained to consummate the Merger shall have expired, been terminated or
obtained, as applicable.

9.7 Opinion of Company’s Counsel. Parent will have received from Pacific Law
Group, LLP, counsel to Company, and the Company’s Taiwan counsel, opinions
opining to the matters set forth in Exhibit D.

9.8 Consents. Parent shall have received duly executed copies of all third party
consents, approvals, assignments, notices, releases, waivers, authorizations or
other certificates (including those set forth in Schedule 3.5 of the Company
Disclosure Letter) contemplated by this Agreement, the Company Disclosure Letter
or deemed reasonably necessary by Parent to provide for the continuation in full
force and effect, without any breach or violation, of any and all Material
Company Agreements after the Merger and the preservation of Company’s IP Rights
and other assets and properties after the Merger and for Parent to consummate
the Merger and

 

- 48 -



--------------------------------------------------------------------------------

Execution Copy

 

the other transactions contemplated by this Agreement, the Parent Ancillary
Agreements, the Sub Ancillary Agreements and the Company Ancillary Agreements,
in each case, in form and substance reasonably satisfactory to Parent.

9.9 Company Shareholder Approvals.

(a) The Shareholder Approval shall have been obtained. Company shall have
submitted for the requisite shareholder approval under Section 280G(b)(5) of the
Code any payments or benefits that could be considered “excess parachute
payments” within the meaning of Section 280G of the Code to the Persons listed
on Schedule 3.7.2 of the Company Disclosure Letter and shall require each such
Person to subject his existing benefits and payments to the shareholder approval
requirements of Section 280G(b)(5) of the Code.

(b) This Agreement, the Company Ancillary Agreements and the Merger will have
been duly and validly approved, authorized and adopted, as required by
applicable law and Company’s Articles of Incorporation and Bylaws, by the valid
and affirmative vote of more than sixty-five percent (65%) of the outstanding
shares of Company Stock (on an as-converted to Company Common Stock basis).

(c) The Company’s Articles of Incorporation and Bylaws shall have been amended
to constitute the board of directors consistent with voting agreements to which
the Company is a party and thereafter the board of directors shall have ratified
all prior actions of management and the board.

9.10 Employment Matters. Ten of the Continuing Employees shall have confirmed in
writing the terms of his or her employment with Company in substantially the
forms attached hereto as Exhibit E.

9.11 Termination of Company Options. All Company Options and Company Warrants
shall have been terminated in full at or prior to the Effective Time.

9.12 Ancillary Agreements. Each Non-competition Agreement shall be in full force
and effect.

9.13 Resignation of Directors and Officers. The directors and officers of
Company in office immediately prior to the Effective Time will have resigned as
directors and officers of the Company in writing effective as of the Effective
Time.

9.14 Consideration Allocation Certificate. Company shall deliver the
Consideration Allocation Certificate which spreadsheet shall be certified as
complete and correct by the President or Chief Executive Officer of the Company
as of the Closing and which shall separately list, as of the Closing, all
Company Shareholders and their respective addresses, the number of shares of
Company Stock held by each such Person and the respective certificate numbers
(or, if applicable, that such shares are Uncertificated Shares), and, given the
determination of the Delta and Merger Consideration the amount of cash payment
to be made shortly after the Closing and the amount of the cash payment which is
to be deferred as Holdback Cash on behalf of, each Company Shareholder. The
Company shall concurrently deliver a detailed calculation of the Delta, which
calculation shall be subject to Parent’s review

 

- 49 -



--------------------------------------------------------------------------------

Execution Copy

 

and approval and the Company shall, not later than three business days prior to
the Closing Date have delivered to Parent an estimate of what the Delta would be
together with detailed back-up. If the Parent does not agree with the
calculation of the Delta, then representatives of Parent and the Company shall
meet to attempt to resolve the disagreement prior to Closing. If they cannot
agree, then either the Parent or the Company may choose to close using the lower
value of the Delta and the Parent and Company shall continue to attempt to
resolve their differences and consider the disputed amount to be part of the
Holdback Cash.

9.15 Taiwan Tax Returns. Company shall provide Parent with information
reasonably requested in order that Parent may become reasonably comfortable
prior to the Closing Date that Taiwan corporate income taxes have properly been
determined and paid and, in the unlikely event Parent determines that such taxes
have not been properly determined and fully paid, Company shall cause the Taiwan
Subsidiary to file amended tax returns and pay all required taxes, interest,
applicable penalties or any related costs prior to the Closing Date.

ARTICLE 10

TERMINATION OF AGREEMENT

10.1 Termination by Mutual Consent. This Agreement may be terminated at any time
prior to the Effective Time by the mutual written consent of Parent and Company.

10.2 Unilateral Termination.

10.2.1 Either Parent or Company, by giving written notice to the other, may
terminate this Agreement at any time prior to the Effective Time if a court of
competent jurisdiction or other Governmental Authority shall have issued a
nonappealable final order, decree or ruling or taken any other action, in each
case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Merger.

10.2.2 Either Parent or Company, by giving written notice to the other, may
terminate this Agreement at any time prior to the Effective Time if the Merger
shall not have been consummated by midnight Pacific Time on the Termination
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 10.2.2 shall not be available to any party whose failure to perform
any of its obligations or covenants under this Agreement was a principal cause
of or resulted in the failure of the Merger to occur on or before the
Termination Date.

10.2.3 Either Parent or Company may terminate this Agreement at any time prior
to the Effective Time if the other has committed (or, in the case of a
termination by Company, Sub or Parent has committed) a material breach of
(a) any of such party’s representations and warranties contained in this
Agreement or (b) any of such party’s covenants contained in this Agreement (in
either case, such that the conditions in Section 8.1 or 8.2 or Section 9.1 or
9.2, as the case may be, would not be satisfied as of the time of such breach),
and has not cured such material breach under either subSection (a) or (b) of
this Section 10.2.3 within the earlier of (i) fifteen (15) business days after
the party seeking to terminate this Agreement has given the other party written
notice of the material breach and its intention to terminate this Agreement
pursuant to this Section 10.2.3 or (ii) the Termination Date.

 

- 50 -



--------------------------------------------------------------------------------

Execution Copy

 

10.2.4 Either Parent or Company, by giving written notice to the other, may
terminate this Agreement prior to the Effective Time if the required approval of
the holders of Company Stock contemplated by this Agreement shall not have been
obtained; provided, however, that the right to terminate this Agreement pursuant
to this Section 10.2.4 shall not be available to Company where the failure to
obtain such approval shall have been caused by the action or failure to act of
Company and such action or failure to act constitutes a breach of this Company
of this Agreement.

10.3 No Liability for Termination. Termination of this Agreement by a party (the
“Terminating Party”) in accordance with the provisions of this ARTICLE 10 will
not give rise to any obligation or liability on the part of the Terminating
Party on account of such termination; provided, however, that nothing herein
shall relieve a party from liability for a breach of this Agreement. The
provisions of this ARTICLE 10 and ARTICLE 12 shall survive any termination of
this Agreement.

ARTICLE 11

SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION AND REMEDIES, CONTINUING COVENANTS

11.1 Survival of Representations. All representations and warranties of Company
contained in this Agreement and certificates contemplated hereby will remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of any of the parties to this Agreement, until the earlier of
(a) the termination of this Agreement in accordance with its terms and (b) the
day after the two year anniversary of the Closing Date, subject to
Section 11.2.1 (the expiration of such applicable representation, warranty or
covenant, the “Release Date”). All representations and warranties of Parent and
Sub contained in this Agreement and the other agreements, certificates and
documents contemplated hereby will remain operative and in full force and
effect, regardless of any investigation made by or on behalf of any of the
parties to this Agreement, until the earlier of (a) the termination of this
Agreement in accordance with its terms and (b) the day after the two year
anniversary of the Closing Date, subject to Section 11.2.1. All covenants of the
parties shall survive according to their respective terms.

11.2 Agreements to Indemnify.

11.2.1 Subject to the limitations set forth in Section 11.4, Parent and the
Surviving Corporation and their respective officers, directors, agents,
representatives, shareholders and employees, and each Person, if any, who
controls or may control Parent or the Surviving Corporation within the meaning
of the Securities Act or the Exchange Act (each hereinafter referred to
individually as a “Parent Indemnified Person” and collectively as “Parent
Indemnified Persons”) shall be entitled to indemnification for any and all
claims, demands, suits, actions, causes of actions, losses, costs, damages,
liabilities and expenses including reasonable attorneys’ fees, other
professionals’ and experts’ reasonable fees, and court

 

- 51 -



--------------------------------------------------------------------------------

Execution Copy

 

or arbitration costs (hereinafter collectively referred to as “Damages”),
directly or indirectly incurred, paid or otherwise sustained by a Parent
Indemnified Person in connection with or resulting from or arising out of:
(a) any breach of, or default in, any of the representations, warranties or
covenants given or made by Company in this Agreement or in any certificate
delivered by or on behalf of Company or an officer of Company pursuant hereto;
(b) any claim by any current or former Shareholder or other equity security
holder relating to any shares of the Company Stock or any other options, equity
interests, or convertible securities for the purchase of shares of the Company
Stock, whether with respect to the Company or any predecessor entity; (c) any
preference or similar claim with respect to monies paid to the Company prior to
the Effective Time by any creditor of any current or former customer of the
Company related to such customer’s bankruptcy, insolvency or negotiation with
creditors, including any claim made by a trustee appointed in connection with
any such bankruptcy proceeding; and (d) any Excess Transaction Expenses. The
indemnification rights described in this sub-Section 11.2.1 are made by the
Company and on behalf of each of the Company Shareholders by virtue of the
Company having obtained the Shareholder Approval.

11.2.2 Any Claim made by a Parent Indemnified Person under Section 11.2 must be
raised in a writing delivered to the Representative by no later than the
applicable Release Date and, if raised by such date, such Claim shall survive
the Release Date until final resolution thereof pursuant to the terms of this
Agreement and the representations and warranties of the Company shall survive
relative to such Claim until such Claim is resolved.

11.2.3 Subject to the limitations set forth in Section 11.10, Parent and Sub
shall, jointly and severally, indemnify and hold harmless the Company, its
officers, directors, agents, representatives, shareholders and employees (each
hereinafter referred to individually as a “Company Indemnified Person” and
collectively as “Company Indemnified Persons”) from and against any and all
Damages directly or indirectly incurred, paid or accrued in connection with or
resulting from or and arising out of any breach of, or default in, any of the
representations, warranties or covenants given or made by Parent or Sub in this
Agreement or in any Parent Ancillary Agreement or in any Sub Ancillary Agreement
or in any certificate delivered by or on behalf of Parent or Sub pursuant
hereto. Company Indemnified Persons’ indemnity rights described in this
sub-Section shall survive the Closing.

11.3 Setoff of Holdback Cash and Earn-Out. Parent Indemnified Persons’ indemnity
rights described under sub-Section 11.2.1 shall survive the Closing and may be
exercised only by setting off against any then remaining Holdback Cash and
Earn-Out which have not yet been required to be distributed under Sections 11.11
and 11.12 to compensate Parent Indemnified Persons.

11.4 Limitation.

11.4.1 Notwithstanding anything to the contrary set forth herein, after the
Effective Time Parent Indemnified Persons’ right of set-off under Section 11.3
shall be the sole and exclusive recourse of Parent Indemnified Persons for, and
the sole and exclusive obligation of the Company and Company shareholders with
respect to, any of the matters set forth under Section 11.2.1, including without
limitation, a breach of or default in any warranty, representation, covenant or
other obligation of the Company in this Agreement, except that any

 

- 52 -



--------------------------------------------------------------------------------

Execution Copy

 

Company officer director, shareholder or option holder who makes an intentional
misstatement or commits intentional fraud with respect to this Agreement or any
other agreement or document being entered into or executed in connection with
this Agreement shall be liable to the Parent to the full extent of the Parent’s
damages resulting from such misrepresentation or fraud.

11.5 Appointment of Representative. The Company on behalf of each Company
Shareholder approves the designation of and designates Gerome Tseng as the
representative of the Company Shareholders and as the attorney in fact and agent
for and on behalf of each Company Shareholder (the “Representative”) with
respect to Claims for Damages from the Holdback Cash and Earn-Out under
ARTICLE 11 and the taking by the Representative of any and all actions and the
making of any decisions required or permitted to be taken by the Representative
under this Agreement, including the exercise of the power to: (a) authorize the
offset by Parent of the Holdback Cash and Earn-Out in satisfaction of Claims by
Parent or any other Parent Indemnified Person pursuant to ARTICLE 11; (b) agree
to, negotiate, enter into settlements and compromises of, demand arbitration of,
and comply with orders of courts and awards of arbitrators with respect to, such
Claims; (c) arbitrate, resolve, settle or compromise any Claim for recovery of
Damages from the Holdback Cash and Earn-Out made pursuant to ARTICLE 11; and
(d) take all actions necessary in the judgment of the Representative for the
accomplishment of the foregoing. The Representative will have authority and
power to act on behalf of each Company Shareholder with respect to the
disposition, settlement or other handling of all Claims for recovery of Damages
from the Holdback Cash and Earn-Out under ARTICLE 11. The Company Shareholders
will be bound by all actions taken and documents executed by the Representative
in connection with Claims for recovery of Damages from the Holdback Cash and
Earn-Out under ARTICLE 11, and Parent will be entitled to rely on any action or
decision of the Representative. In performing the functions specified in this
Agreement, the Representative will not be liable to any Company Shareholder in
the absence of fraud, gross negligence or willful misconduct on the part of the
Representative. Any out of pocket costs and expenses (excluding legal fees and
expenses) reasonably incurred by the Representative in connection with actions
taken by the Representative pursuant to the terms of this Section 11.5 not to
exceed $50,000 and all reasonable legal fees and costs actually incurred by
Representative in connection with such actions (collectively, the
“Representative Expenses”) will be paid to Representative from the Holdback Cash
not yet distributed under Section 11.11 and Earn-Out not yet distributed under
Section 11.12 promptly (and in any event within ten business days) following
delivery by Representative to Parent of a written request for payment of such
Representative Expenses (which written request shall include reasonable
documentation supporting such Representative Expenses); provided, however, that
in the case of the Representative Expenses to be paid out of the Holdback Cash
being held to satisfy pending Claims under Section 11.11 or the Earn-Out, Parent
need not make any payment until after the Claim has been resolved and/or the
Earn-Out calculation has been accepted or deemed accepted by Representative
under Section 11.12, as the case may be.

11.6 Notice of Claim. As used herein, “Claim” means a claim for indemnification
of Parent or any other Parent Indemnified Person for Damages under ARTICLE 11.
Parent shall give a written notice of a Claim executed by an officer of Parent
(a “Notice of Claim”) to Representative (with a copy to each Principal
Shareholder), whether for its own Damages or for Damages incurred by any other
Parent Indemnified Person. Parent may give a Notice of Claim at any time Parent
or any other Parent Indemnified Person suffers Damages or is subject to a

 

- 53 -



--------------------------------------------------------------------------------

Execution Copy

 

claim, demand, suit, action, cause of action or other dispute that may give rise
to a Claim. In the event that Parent delivers a Notice of Claim on its own
behalf or is requested to deliver a Notice of Claim on behalf of any other
Parent Indemnified Person, Parent will do so promptly, and in any event within
thirty (30) days after Parent becomes aware of the existence of any Claim by a
Parent Indemnified Person for indemnity under this ARTICLE 11. No Notice of
Claim may be delivered after the applicable Release Date.

11.6.1 Until the applicable Release Date, no delay on the part of Parent in
giving Representative and the Principal Shareholders a Notice of Claim will
relieve Representative from any of its obligations under ARTICLE 11 unless (and
then only to the extent) that Representative or the Company Shareholders are
prejudiced thereby.

11.7 Defense of Third Party Claims.

11.7.1 Parent shall give Representative notice of, promptly (and in any event
within thirty (30) days) after Parent becomes aware of the existence of the
same, the assertion, whether orally or in writing, against Parent or any other
Parent Indemnified Person of a claim, demand, suit, action, arbitration,
investigation, inquiry or proceeding brought by a third party against such
Parent Indemnified Person (in each such case, a “Third-Party Claim”) that is
based upon, or includes assertions that would, if true, constitute an
indemnifiable claim pursuant to Section 11.2.1 or a claim subject to set off
pursuant to Section 11.3 hereof. The Representative, acting on behalf of the
Company Shareholders pursuant to this Section 11.7.1, is referred to as the
“Indemnifying Party” for purposes of this Section 11.7. Until the applicable
Release Date, no delay on the part of Parent in giving the Indemnifying Party
notice of such Third-Party Claim will relieve the Indemnifying Party from any of
its obligations under ARTICLE 11 unless (and then only to the extent) that such
Indemnifying Party is prejudiced thereby.

11.7.2 Parent shall be entitled to assume and control the defense of such
Third-Party Claim at the expense of the Indemnifying Party and through counsel
of its choice if it gives notice of its election to do so to the Representative
within twenty (20) days of the Representative’s receipt of the notice from
Parent; provided, however, that if there exists a conflict of interest that
would make it inappropriate in the reasonable good faith judgment of the
Representative supported by opinion of outside counsel if requested by Parent,
for the same counsel to represent both the Parent Indemnified Person and the
Indemnifying Party, then the Indemnifying Party shall be entitled to retain its
own counsel, subject to the reasonable approval of Parent, to participate in the
defense against such Third-Party Claim, in each jurisdiction for which the
Indemnifying Party determines, in its reasonable, good faith judgment, counsel
is required, at the expense of the Indemnifying Party. In the event that the
Parent fails to undertake any such defense as provided above or fails to
diligently pursue any such defense, after notice and failure to cure within ten
(10) days of the receipt of notice, the Indemnifying Party shall be entitled to
assume and control the defense of such Third-Party Claim, at its expense. All
costs and expenses reasonably incurred by Parent in connection with the defense
of such Third-Party Claim (including, but not limited to, reasonable attorneys’
fees, other professionals’ and experts’ fees and court or arbitration costs)
shall be included in the Damages for which indemnity may be sought. In the event
that the Indemnifying Party exercises the right to undertake any such defense
against any such Third-Party Claim as provided above, the Parent Indemnified
Person shall cooperate with the Indemnifying Party in such defense and make
available to the

 

- 54 -



--------------------------------------------------------------------------------

Execution Copy

 

Indemnifying Party, at the Indemnifying Party’s expense, all witnesses,
pertinent records, materials and information in the Parent Indemnified Person’s
possession or under the Parent Indemnified Person’s control related thereto as
is reasonably required by the Indemnifying Party. Similarly, in the event that
the Parent Indemnified Person is, directly or indirectly, conducting the defense
against any such Third-Party Claim, the Indemnifying Party shall cooperate with
the Parent Indemnified Person in such defense and make available to the Parent
Indemnified Person, at the Indemnifying Party’s expense, all such witnesses,
records, materials and information in the Indemnifying Party’s possession or
under the Indemnifying Party’s control relating thereto as is reasonably
required by the Parent Indemnified Person.

11.7.3 In making decisions as to whether and when to make or accept a settlement
offer with respect to a Third Party Claim for which indemnification is sought
pursuant to Section 11.2.1 or a claim subject to set-off pursuant to
Section 11.3 (both of which are referred to in this section 11.7.3 as “Subject
Claims”), Parent agrees to consult with Representative and to act in good faith
and in the same manner as if there were no indemnification being provided from
the Indemnifying Party. If Representative objects to a proposed settlement of a
Subject Claim using as a standard whether Parent is acting prudently in making
or accepting the settlement offer taking into account the totality of Parent’s
business circumstances involved, then Parent and Representative shall
immediately consult to attempt to resolve their differences as to the
reasonableness of the settlement; however, it is expressly agreed that Parent
may proceed with the settlement after such consultation over Representative’s
objections, although Representative can then pursue recourse against Parent if
Representative does not believe that Parent has acting prudently and in good
faith. In addition, Representative may offer to settle a Subject Claim but only
for cash and a release of Parent Indemnified Persons and only if Representative
has first consulted with Parent and received the prior written consent of the
Parent, which may not be unreasonably withheld, conditioned or delayed.

11.7.4 If the Indemnifying Party is controlling the defense of any Third-Party
Claim, Parent shall have the right to receive copies of all pleadings, notices,
communications and reasonably regular updates with respect to such Third Party
Claim to the extent that receipt of such documents by Parent does not affect any
privilege relating to the Indemnifying Party; provided, that the parties will
use commercially reasonable efforts to ensure that any such privilege will not
apply or will not be violated. If any Parent Indemnified Person is controlling
the defense of any Third-Party Claim, the Indemnifying Party shall have the
right to receive copies of all pleadings, notices, communications and reasonably
regular updates with respect to such Third Party Claim to the extent that
receipt of such documents by the Indemnifying Party does not affect any
privilege relating to the Parent; provided, that the parties will use
commercially reasonable efforts to ensure that any such privilege will not apply
or will not be violated.

11.8 Contents of Notice of Claim. Each Notice of Claim by Parent given pursuant
to Section 11.6 will contain the following information:

11.8.1 that Parent has incurred, paid or otherwise sustained or reasonably
believes it will have to incur, pay or otherwise sustain, Damages in an
aggregate stated amount arising from such Claim (which amount may be the amount
of damages claimed by a third party in an action brought against any Parent
Indemnified Person based on alleged facts, which if true, would give rise to
liability for Damages to such Parent Indemnified Person under ARTICLE 11); and

 

- 55 -



--------------------------------------------------------------------------------

Execution Copy

 

11.8.2 a description, in reasonable detail (to the extent reasonably available
to Parent), of the facts, circumstances or events giving rise to the alleged
Damages based on Parent’s good faith belief thereof, including the identity and
address of any third party claimant and copies of any formal demand or
complaint, the amount of Damages, the date each such item was incurred, paid or
otherwise sustained, or the basis for such anticipated liability, and the
specific nature of the breach to which such item is related.

11.9 Resolution of Notice of Claim. Any Notice of Claim delivered by Parent will
be resolved as follows:

11.9.1 Uncontested Claims. In the event that, within thirty (30) business days
after a Notice of Claim is received by Representative, Representative does not
contest such Notice of Claim in writing to Parent as provided in Section 11.9.2,
Representative (on behalf of all Company Shareholders) will be conclusively
deemed to have consented to the recovery by the Parent Indemnified Person of the
full amount of Damages specified in the Notice of Claim in accordance with this
ARTICLE 11, including the forfeiture of the amount of Damages as applied to the
Holdback Cash and Earn-Out.

11.9.2 Contested Claims. In the event that Representative gives Parent written
notice contesting all or any portion of a Notice of Claim (a “Contested Claim”)
within the thirty (30) day period specified in Section 11.9.1 above, then such
Contested Claim will be resolved by either (i) a written settlement agreement
executed by Parent, on the one hand, and Representative on the other hand, or
(ii) in the absence of such a written settlement agreement, by litigation (which
either Parent, on the one hand, or Representative on the other hand may initiate
at any time) in any court having competent jurisdiction; provided, however,
(i) if the amount of Damages is at issue in pending litigation with a third
party, litigation pursuant to this Section 11.9.2 shall not be commenced until
such amount of damages is ascertained or both parties agree to commence
litigation, and (ii) the Non-Prevailing Party shall pay its own fees and
expenses incurred in connection with the litigation as well as the reasonable
fees and expenses incurred by the prevailing party to the litigation. The
Representative shall be the “Non-Prevailing Party” in the litigation if it is
awarded less than one-half (1/2) of the amount in dispute, and the Parent
Indemnified Person shall be the “Non-Prevailing Party” in the litigation if the
Representative is awarded more than one-half (1/2) of the amount in dispute.
Notwithstanding the foregoing, the sole source of payment for any such fees or
expenses awarded to Parent Indemnified Persons from Representative shall be the
Holdback Cash and Earn-Out.

11.10 Indemnification Claims Against Parent. In the event of any Claims for
indemnification against Parent and Sub pursuant to Section 11.2.3, such Claims
shall be submitted by the Representative on behalf of such person and shall be
subject to the procedures and limitation set forth in Section 11.6 through 11.9
hereof, as modified to reflect Representative as the agent of the Indemnified
Party with Parent and Sub as the Indemnifying Parties;

 

- 56 -



--------------------------------------------------------------------------------

Execution Copy

 

provided, that, notwithstanding anything to the contrary set forth herein, after
the Effective Time, the amount of all Claims to be made by the Company
Indemnified Persons pursuant to indemnification rights pursuant to
Section 11.2.3 shall in the aggregate be limited to the sum of the Earn-Out and
25% of the Merger Consideration, and

provided further that the indemnity rights under Section 11.2.3 and this
Section 11.10 shall be the sole and exclusive recourse for all Company
Indemnified Persons for, and the sole and exclusive obligation of the Parent and
Sub with respect to, any of the matters set forth under Section 11.2.3, except
that to the extent Parent or Sub make an intentional misstatement or commit
intentional fraud with respect to this Agreement, Parent or Sub shall be liable
to the Company Indemnified Person to the full extent of the Company Indemnified
Person’s damages resulting from such misrepresentation or fraud.

11.11 Distribution Upon Termination of Holdback Period. Within ten (10) business
days following the Holdback Release Date, Parent shall deliver to Representative
for distribution to the Company Shareholders per the Liquidation Preference the
Holdback Cash less the sum of (i) the amount subject to set-off under
Section 11.3 which was then paid to date to satisfy Claims resolved prior the
Holdback Release Date, (ii) the amounts then paid to date as Representative
Expenses under Section 11.5, (iii) the amount that Parent reasonably estimates
is needed to satisfy any then unsatisfied, unresolved or contested Claims for
Damages specified in any Notice of Claim delivered pursuant to Section 11.6
before the Holdback Release Date, and (iv) the amount of any then outstanding
but unpaid Representative Expenses for which a request for payment has been
delivered pursuant to Section 11.5. As soon as each such Claim has been finally
resolved, Parent shall deliver to the Representative for distribution to the
Company Shareholders per the Liquidation Preference the then remaining amount of
the Holdback Cash earmarked for but not applied to the satisfaction of such
Claim or to the payment of then outstanding but unpaid Representative Expenses
for which a request for payment has been delivered in the interim pursuant to
Section 11.5.

11.12 Distribution Upon Termination of Earn-Out Period. Within ten (10) business
days following the determination pursuant to Section 2.5 of the Earn-Out upon
expiration of the Earn-Out Period, Parent shall deliver to Representative for
distribution to the Company Shareholders per the Liquidation Preference
(a) eighty percent (80%) of the difference between the Earn-Out less the sum of
(i) the amount subject to set-off under Section 11.3 to satisfy Claims then
resolved to date but not set-off against the Holdback Cash, (ii) the amounts
then paid to date as Representative Expenses under Section 11.5 but not set-off
against the Holdback Cash, (iii) the amount that Parent reasonably estimates is
needed to satisfy any then unsatisfied, unresolved or contested Claims for
Damages specified in any Notice of Claim previously delivered pursuant to
Section 11.6, and (iv) the amount of any then outstanding but unpaid
Representative Expenses for which a request for payment has been delivered
pursuant to Section 11.5; provided, however, the sum of the foregoing shall not
exceed the Earn-Out in any event; and (b) fifty percent (50%) of the
Redistributed Bonus, if any. As soon as each such Claim has been finally
resolved, Parent shall deliver to the Representative for distribution to the
Company Shareholders per the Liquidation Preference eighty percent (80%) of the
then remaining amount of the Earn-Out earmarked for but not applied to the
satisfaction of such Claim or to the payment of then outstanding but unpaid
Representative Expenses for which a request for payment has been delivered in
the interim pursuant to Section 11.5. As detailed in

 

- 57 -



--------------------------------------------------------------------------------

Execution Copy

 

the Bonus Grant Letters, on the date of the next pay period after each such
delivery to the Representative, Parent will distribute to each of those
recipients of Bonus Grant Letters then employed by Parent or a Subsidiary of
Parent a Bonus equal to the sum of (A) the product of (a) twenty-five percent
(25%) of the amount delivered to the Representative and (b) such person’s
percentage allocation of the twenty percent (20%) portion of the Earn-Out
specified in Schedule 1.10, plus (B) such person’s pro-rata allocation of fifty
percent (50%) of any Redistributed Bonus, less applicable withholdings.

11.13 Access. After the Effective Time, Parent shall cause the Surviving
Corporation to provide reasonable access to the books and records of Company to
Representative if so requested, to the extent necessary for Representative to
defend any dispute or litigation with respect to any Parent Indemnified Person’s
Claim for Damages under ARTICLE 11; provided, however, that any such access
shall not unreasonably interfere with the conduct of Parent’s or the Surviving
Corporation’s business. The Surviving Corporation’s obligation in this
Section 11.12 shall be limited to those books and records of Company, or the
portions thereof, that were in existence at the Effective Time and that are in
the Surviving Corporation’s possession or under its control at the time of
request for access thereto, it being understood that, following the Earn-Out
Period, the Surviving Corporation shall not be restricted in any way from
disposing of books and records in the ordinary course of business, consistent
with its general record retention policies.

ARTICLE 12

GENERAL PROVISIONS

12.1 Governing Law. The internal laws of the State of California, irrespective
of its choice of law principles, will govern the validity of this Agreement, the
construction of its terms, and the interpretation and enforcement of the rights
and duties of the parties hereto.

12.2 Assignment; Binding Upon Successors and Assigns. Neither party hereto may
assign any of its rights or obligations hereunder without the prior written
consent of the other party hereto. Any assignment in violation of this provision
shall be void. This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

12.3 Severability. If any provision of this Agreement, or the application
thereof, will for any reason and to any extent be invalid or unenforceable, then
the remainder of this Agreement and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision.

12.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original as regards any party whose signature appears
thereon and all of which together will constitute one and the same instrument.
This Agreement will become binding when one or more counterparts hereof,
individually or taken together, will bear the signatures of all parties
reflected hereon as signatories.

 

- 58 -



--------------------------------------------------------------------------------

Execution Copy

 

12.5 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party hereunder will be deemed cumulative with
and not exclusive of any other remedy conferred hereby or by law on such party,
and the exercise of any one remedy will not preclude the exercise of any other.
Parent and Company agree that the indemnification and set-off provisions set
forth in ARTICLE 11 shall, after the Effective Time, be each such Person’s sole
and exclusive remedy with respect to any inaccuracy, misrepresentation, breach
of, or default in, any of the representations, warranties, covenants or
agreements of any such party in this Agreement; provided, however, that the
foregoing shall not limit the parties’ respective rights to seek specific
performance or other injunctive relief, or damages in connection with a claim of
intentional misstatement or intentional fraud. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to seek an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction.

12.6 Amendment and Waivers. Any term or provision of this Agreement and any
agreement or other document being entered in connection with this Agreement may
be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party to be bound thereby. The
waiver by a party of any breach hereof or default in the performance hereof will
not be deemed to constitute a waiver of any other default or any succeeding
breach or default. This Agreement may be amended by the parties hereto as
provided in this Section 12.6 at any time before or after approval of this
Agreement by the Company Shareholders, but, after such approval, no amendment
will be made which by applicable law requires the further approval of the
Company Shareholders without obtaining such further approval. At any time prior
to the Effective Time, each of Company and Parent, by action taken by its Board
of Directors (or any duly authorized committee thereof), may, to the extent
legally allowed: (i) extend the time for the performance of any of the
obligations or other acts of the other; (ii) waive any inaccuracies in the
representations and warranties made to it contained herein or in any document
delivered pursuant hereto; and (iii) waive compliance with any of the agreements
or conditions for its benefit contained herein. No such waiver or extension will
be effective unless signed in writing by the party against whom such waiver or
extension is asserted. The failure of any party to enforce any of the provisions
hereof will not be construed to be a waiver of the right of such party
thereafter to enforce such provisions.

12.7 Expenses. Each party will bear its respective legal, auditors’, investment
bankers’ and financial or other advisors’ fees incurred with respect to this
Agreement, the Merger and the transactions contemplated hereby (“Transaction
Expenses”). Notwithstanding the foregoing, the Transaction Expenses of the
Company shall be paid pro rata by each of the Company Shareholders by virtue of:
(i) a reduction to the Merger Consideration due to the reduction in Closing
Company Working Capital resulting from Transaction Expenses of the Company paid
prior to Closing and from Unpaid Transaction Expenses accrued but unpaid at
Closing; and (ii) Parent’s rights to indemnity for Excess Transaction Expenses
as provided in Section 11.2

 

- 59 -



--------------------------------------------------------------------------------

Execution Copy

 

hereof. Any Transaction Expenses that Company pays prior to Closing or that
Company incurs prior to Closing and Parent becomes obligated to pay as a result
of the Merger in excess of those Transaction Expenses described in the preceding
sentence shall be deemed “Excess Transaction Expenses”.

12.8 Attorneys’ Fees. Should suit be brought to enforce or interpret any part of
this Agreement, the prevailing party will be entitled to recover, as an element
of the costs of suit and not as damages, reasonable attorneys’ fees to be fixed
by the court (including costs, expenses and fees on any appeal).

12.9 Notices. All notices and other communications required or permitted under
this Agreement will be in writing and will be either hand delivered in person,
sent by facsimile, sent by certified or registered first class mail, postage pre
paid, or sent by nationally recognized express courier service. Such notices and
other communications will be effective upon receipt if hand delivered on the
date of confirmation of receipt of transmission if sent by facsimile, five days
after mailing if sent by mail, and one day after dispatch if sent by express
courier, to the following addresses, or such other addresses as any party may
notify the other parties in accordance with this Section 13.9:

If to Parent:

California Micro Devices Corporation

490 N. McCarthy Boulevard

Milpitas, California 95035

Attention: President

Fax Number: (408) 942-9505

with copies to:

Pillsbury Winthrop Shaw Pittman LLP

2475 Hanover Street

Palo Alto, CA 94304-1114

Attention: Stephen M. Wurzburg, Esq.

Fax Number: (650) 233-4545 and (866) 741-1919

If to Company:

Arques Technology, Inc.

4655 Old Ironsides Drive, #130

Santa Clara, CA 95054

Attention: President

Fax Number: (408) 969-0836

with a copy to:

Pacific Law Group, LLP

224 Airport Parkway, Suite 525

San Jose, CA 95110

Attention: Sonoo Otsu, Esq.

Fax Number: (408) 573-0108

 

- 60 -



--------------------------------------------------------------------------------

Execution Copy

 

If to Representative:

Gerome Tseng

4655 Old Ironsides Drive, #130

Santa Clara, CA 95054

Fax Number: (408) 969-0836

If to a Company Shareholder: at the most recent address of such Company
Shareholder reflected in the stock records maintained by Company, or to such
other address as a party may have furnished to the other parties in writing
pursuant to this Section 12.9.

12.10 Interpretation; Rules of Construction. When a reference is made in this
Agreement to Exhibits, such reference shall be to an Exhibit to this Agreement
unless otherwise indicated. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. When a reference is made in this Agreement to Articles,
such reference shall be to an Article of this Agreement unless otherwise
indicated. The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When reference is made herein to “the business of” an entity,
such reference shall be deemed to include the business of all direct and
indirect Subsidiaries of such entity. Reference to the Subsidiaries of an entity
shall be deemed to include all direct and indirect Subsidiaries of such entity.
The parties hereto agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

12.11 No Joint Venture. Nothing contained in this Agreement will be deemed or
construed as creating a joint venture or partnership between any of the parties
hereto. No party is by virtue of this Agreement authorized as an agent, employee
or legal representative of any other party. No party will have any power or
authority to bind or commit any other party. No party will hold itself out as
having any authority or relationship in contravention of this Section 12.11.

12.12 Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

12.13 Third Party Beneficiary Rights. No provisions of this Agreement are
intended, nor will be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any client, customer,
affiliate, Company Shareholder or partner of any party hereto or any other
Person unless specifically provided otherwise herein and, except as so provided,
all

 

- 61 -



--------------------------------------------------------------------------------

Execution Copy

 

provisions hereof will be personal solely between the parties to this Agreement;
except that ARTICLE 11 is intended to benefit the Parent Indemnified Persons and
Company Indemnified Persons.

12.14 Public Announcement. Upon execution of this Agreement, neither Parent nor
Company nor any other party to this Agreement will issue a press release or make
any other public disclosure regarding this Agreement and the transactions
contemplated hereby without the prior mutual consent of Parent and Company;
provided, however, that Parent may issue such press releases, and make such
other disclosures regarding the Merger, as it determines are required under
applicable securities laws or regulatory rules. Prior to the publication of such
initial and mutually agreed press release, no party hereto will make any public
announcement relating to this Agreement or the transactions contemplated hereby
(except as may be required by law), the Company will use its reasonable efforts
to prevent any trading in Parent Common Stock by its officers, directors,
employees, stockholders and agents.

12.15 Company Disclosure Letter. If a document or matter is disclosed in the
Company Disclosure Letter hereto in connection with any representation or
warranty or other provision contained in this Agreement, such document or matter
shall not be deemed to be disclosed in the Company Disclosure Letter in
connection with any other representation or warranty or other provision except
where such connection to another representation, warranty or provision is
apparent (as such term is clarified in the following sentence) from the nature
of the disclosure, even if specific repetition or cross-reference is not made.
Disclosures contained in the Company Disclosure Letter are only effective to
qualify the representations and warranties to the extent that such disclosure is
clearly and fairly made so that a prudent purchaser could fully evaluate the
impact of such disclosure (i.e., apparent). The disclosures in the Company
Disclosure Letter do not contain or will not contain on the Closing, any untrue
statement of a material fact, or omit or will omit at the Closing to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The disclosure of any
matter in any portion of the Company Disclosure Letter hereto shall expressly
not be deemed to constitute an admission by the Company or Parent, as the case
may be, or to otherwise imply that any such matter is material for the purposes
of this Agreement.

12.16 Confidentiality. Company and Parent each confirm that they have entered
into that certain Non-Disclosure Agreement on November 18, 2005 (the
“Non-Disclosure Agreement”) and that they are each bound by, and will abide by,
the provisions of such Non-Disclosure Agreement. If this Agreement is
terminated, the Non-Disclosure Agreement shall remain in full force and effect,
and all copies of documents containing confidential information of a disclosing
party will be returned by the receiving party to the disclosing party or be
destroyed, as provided in the Non-Disclosure Agreement.

12.17 Entire Agreement. This Agreement and the Exhibits and Schedules hereto
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the parties with respect hereto other than the
Non-Disclosure Agreement referenced in Section 12.16. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 

- 62 -



--------------------------------------------------------------------------------

Execution Copy

 

12.18 Waiver Of Jury Trial. EACH OF PARENT, COMPANY AND SUB HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF PARENT, COMPANY OR SUB IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

[Remainder of Page Intentionally Left Blank]

 

- 63 -



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CALIFORNIA MICRO DEVICES CORPORATION

    ARQUES TECHNOLOGY, INC.

By:

 

/s/ Robert V. Dickinson

    By:  

/s/ Gerome Tseng

Name:

 

Robert V. Dickinson

    Name:  

Gerome Tseng

Title:

 

President and CEO

    Title:  

President

ARQ ACQUISITION CORPORATION

     

By:

 

/s/ Robert V. Dickinson

     

Name:

 

Robert V. Dickinson

     

Title:

 

President and CEO

     

REPRESENTATIVE:

     

Gerome Tseng

     

Name:

  Gerome Tseng      

[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]

 

- 64 -



--------------------------------------------------------------------------------

Execution Copy

 

LIST OF EXHIBITS

 

Exhibit A    Form of Agreement of Merger Exhibit B    Form of Voting Agreement
Exhibit C    Form of Non-competition Agreement Exhibit D    Matters to be
Covered in the Opinions of Pacific Law Group, LLP and Taiwan Counsel to Company
Exhibit E    Form of Terms of Employment Exhibit F    Form of Bonus Grant Letter

 

- 65 -



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit A

FORM OF AGREEMENT OF MERGER

 

- 66 -



--------------------------------------------------------------------------------

AGREEMENT OF MERGER

Of

ARQUES TECHNOLOGY, INC.

And

ARQ ACQUISITION CORPORATION

This Agreement of Merger (the “Agreement”) is made and entered into as of March
        , 2006, pursuant to and in accordance with Section 1101 of the
California General Corporation Law (the “CGCL”) between Arques Technology, Inc.,
a California corporation (“Company”), and ARQ Acquisition Corporation, a
California corporation (“Merger Sub” and, together with Company, the
“Constituent Corporations”). Merger Sub is a wholly owned subsidiary of
California Micro Devices Corporation, a California corporation (“Parent”).

RECITALS

A. Parent, Company, Merger Sub, and with respect to Article 11 only, Gerome
Tseng, as representative, have entered into that certain Agreement and Plan of
Merger dated as of March         , 2006 (the “Merger Agreement”), providing,
among other things, for the execution and filing of this Agreement and the
merger of the Merger Sub with and into the Company (the “Merger”).

B. The respective Boards of Directors of each of the Constituent Corporations
deem it advisable and in the best interests of each such corporation and their
respective shareholders that Merger Sub be merged with and into the Company and,
as a result, have approved this Agreement and the Merger.

C. The Merger Agreement, this Agreement and the Merger have been approved by the
shareholders of Company and Parent, as the sole shareholder of Merger Sub.

NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, the parties hereto hereby agree as follows:

1. 

THE CONSTITUENT CORPORATIONS

(a) Company. The authorized capital stock of Company consists of 69,375,000
shares of common stock, no par value per share (“Company Common”) and 45,000,000
shares of Preferred Stock, no par value per share (“Company Preferred”) of which
20,000,000 shares are designated Series A Preferred Stock (“Series A
Preferred”), and 25,000,000 shares are designated Series B Preferred Stock
(“Series B Preferred”). As of the date of this Agreement, at the time of the
Merger, there are issued and outstanding [3,950,000] shares of Company Common,
[20,000,000] shares of Series A Preferred, and [25,000,000] shares of Series B

 

1



--------------------------------------------------------------------------------

Preferred, all of which are validly issued, fully paid and nonassessable and no
options, warrants, or other rights to purchase Company Common or Preferred are
outstanding and there is no debt or other instrument convertible into Company
Common or Preferred. The foregoing reflects that immediately prior to the
Merger, 1,875,000 Common shares held by one shareholder shall be cancelled
pursuant to an agreement with such shareholder as shall all options outstanding
under the Company’s 2002 Stock Incentive Plan pursuant to actions of the Company
taken pursuant to such plan.

(b) Merger Sub. The authorized capital stock of Merger Sub consists of 1,000
shares of common stock, $0.001 par value per share (“Merger Sub Common Stock”).
As of the date of this Agreement, 1,000 shares of Merger Sub Common Stock are
outstanding, all of which are validly issued, fully paid and nonassessable and
are held by Parent.

2.

THE MERGER

(a) The Merger. At the Effective Time (as defined in Section 2.(b)) and subject
to and upon the terms and conditions of this Agreement and the applicable
provisions of the CGCL, Merger Sub shall be merged with and into the Company,
the separate corporate existence of Merger Sub shall cease and the Company shall
continue as the surviving corporation. The Company, as the surviving corporation
after the Merger, is hereinafter sometimes referred to as the “Surviving
Corporation.”

(b) Effective Time; Closing. This Agreement and the Merger shall be effective
upon the filing of this Agreement and the Officers’ Certificates with the
Secretary of State of the State of California (the time of such filing, the
“Effective Time”).

(c) Effect of the Merger. The effect of the Merger shall be as provided in this
Agreement and the applicable provisions of the CGCL. Without limiting the
generality of the foregoing and subject thereto, at the Effective Time, all the
property, rights, privileges, powers and franchises of Company and Merger Sub
shall vest in the Surviving Corporation, and all debts, liabilities and duties
of Company and Merger Sub shall become the debts, liabilities and duties of the
Surviving Corporation.

(d) Articles of Incorporation. At the Effective Time, the articles of
incorporation of the Company, as amended and attached hereto as Exhibit A, shall
be the articles of incorporation of the Surviving Corporation.

(e) Effect on Capital Stock. Subject to the terms and conditions of this
Agreement, by virtue of the Merger and without any action on the part of Parent,
Merger Sub, Company or the holders of any of the following securities, the
following shall occur:

(A) Company Stock. Each share of Company Common and Company Preferred issued and
outstanding immediately prior to the Effective Time will be cancelled and
extinguished and automatically converted into the right to receive payment of
the monies as detailed in the Merger Agreement. Some of such monies are to be
paid shortly after the

 

2



--------------------------------------------------------------------------------

Effective Time, some of such monies are retained by the Parent for approximately
12 months, and some of such monies are contingent upon performance after
Effective Time. The amount of these contingent monies is to be determined and
they are to be paid approximately 18 months after Effective Time. Any monies not
paid at the Effective Time may be used by Parent for the purpose of providing
indemnification to the Parent for breaches of representations and warranties
made by the Company in connection with the Merger and for other specified
losses.

(B) Merger Sub Common Stock. Each share of Merger Sub Common Stock that is
issued and outstanding immediately prior to the Effective Time shall be
converted into and continue as one share of the common stock of the Surviving
Corporation.

3.

MISCELLANEOUS

(a) Further Action. If, at any time after the Effective Time, any further action
is necessary or desirable to carry out the purposes of this Agreement or to vest
the Surviving Corporation with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of either Company, Parent or
Merger Sub, the officers and directors of Company, Parent and Merger Sub are
fully authorized in the name of their respective corporations or otherwise to
take, and will take, all such lawful and necessary action.

(b) Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which when taken
together shall constitute one and the same agreement.

(c) Choice of Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of California
without giving effect to principles of conflicts of laws.

*****

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

 

 

ARQUES TECHNOLOGY, INC.

 

By:

 

 

  Gerome Tseng   President and Secretary

 

ARQ ACQUISITION CORPORATION

By:

 

 

  Robert V. Dickinson   President

 

By:

 

 

  Stephen M. Wurzburg   Secretary

 

 

CALIFORNIA MICRO DEVICES CORPORATION

By:

 

 

  Robert V. Dickinson   President

 

By:

 

 

  Stephen M. Wurzburg   Secretary



--------------------------------------------------------------------------------

EXHIBIT A

ARTICLES OF INCORPORATION



--------------------------------------------------------------------------------

ARQUES TECHNOLOGY, INC.

OFFICERS’ CERTIFICATE OF APPROVAL OF MERGER

The undersigned, Gerome Tseng, hereby certifies that:

1. He is the President and Secretary of Arques Technology, Inc., a California
corporation (“Company”).

2. The Agreement of Merger to which this Certificate is attached (the “Merger
Agreement”), providing for the merger (the “Merger”) of ARQ Acquisition
Corporation, a California corporation, with and into the Company, was duly
approved by the board of directors and shareholders of Company.

3. The authorized capital stock of Company consists of 69,375,000 shares of
common stock, no par value per share (“Company Common”) and 45,000,000 shares of
Preferred Stock, no par value per share (“Company Preferred”) of which
20,000,000 shares are designated Series A Preferred Stock (“Series A
Preferred”), and 25,000,000 shares are designated Series B Preferred Stock
(“Series B Preferred”). There were outstanding and entitled to vote on the
Agreement of Merger [5,825,000] shares of Company Common, [20,000,000] shares of
Series A Preferred and [25,000,000] shares of Series B Preferred, all of which
are validly issued, fully paid and nonassessable.

4. The votes of each of (a) holders of a majority of the shares of Company
Common, Series A Preferred, and Series B Preferred, voting together as a single
class, (b) holders of a majority of the shares of Company Common, voting as a
separate class, and (c) holders of a majority of Company Series A and B
Preferred, voting together as a separate class, were required to approve the
Merger and the principal terms of the Merger Agreement.

5. The percentage of the outstanding shares of each class of the Company’s
shares entitled to vote on the Merger and the Merger Agreement equaled or exceed
the vote required.

[Signatures Follow on a Separate Page]



--------------------------------------------------------------------------------

We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.

Date:                                 , 2006

 

By:

 

 

  Gerome Tseng   President and Secretary



--------------------------------------------------------------------------------

ARQ ACQUISITION CORPORATION

OFFICERS’ CERTIFICATE OF APPROVAL OF MERGER

The undersigned, Robert V. Dickinson and Stehen M. Wurzburg , hereby certify
that:

1. They are the President and Secretary, respectively, of ARQ Acquisition
Corporation, a California corporation (“Merger Sub”).

2. The Agreement of Merger to which this Certificate is attached (the “Merger
Agreement”), providing for the merger (the “Merger”) of Merger Sub, with and
into Arques Technology, Inc., a California corporation, was duly approved by the
board of directors and by the sole shareholder of Merger Sub.

3. The authorized capital stock of Merger Sub consists of 1,000 shares of common
stock, $0.001 par value per share (“Merger Sub Common Stock”). The total number
of shares of Merger Sub Common Stock entitled to vote on the Merger Agreement
was 1,000 shares. A vote of more than 50% of the outstanding shares of Merger
Sub Common Stock was required to approve the Merger and the principal terms of
the Merger Agreement.

4. The Merger and the principal terms of the Merger Agreement were approved by
the consent of Merger Sub’s sole shareholder holding 100% of Company’s issued
and outstanding shares, which vote exceeded the vote required.

5. No vote of the shareholders of California Micro Devices Corporation, a
California corporation and Merger Sub’s sole shareholder, was required to
approve the Merger Agreement and the Merger.

[Signatures Follow on a Separate Page]

 

-8-



--------------------------------------------------------------------------------

We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
of our own knowledge.

Date:                                 , 2006

 

By:  

 

  Robert V. Dickinson   President

 

By:  

 

  Stephen M. Wurzburg   Secretary

 

-9-



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit B

FORM OF VOTING AGREEMENT

 

- 67 -



--------------------------------------------------------------------------------

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of
March     , 2006 by and between California Micro Devices Corporation, a
California corporation (“Parent”) and each of Gerome Tseng, Sorin Negru, Chao
Chi Tseng, Chen Yang, Harbinger (BVI) Venture Capital Corp., Harbinger Venture
Capital Co. Ltd., Paradigm Venture Capital Corporation, Paradigm I Venture
Capital Company, Paradigm III Venture Capital Corporation and Win Wah Ltd.
(collectively referred to herein as the “Principal Shareholders” and each as a
“Principal Shareholder”). The Principal Shareholders are shareholders of Arques
Technology, Inc., a California corporation (“Company”).

RECITALS

A. Concurrent with the execution of this Agreement, Parent, Company, and ARQ
Acquisition Corporation, a California corporation that is a wholly-owned
subsidiary of Parent (“Merger Sub”) and Representative (as defined therein) are
entering into an Agreement and Plan of Merger in the form attached hereto as
Exhibit A (the “Merger Agreement”) which provides for the merger of Merger Sub
with the Company (the “Merger”). As a result of the Merger, the Company will be
a wholly-owned subsidiary of Parent and former Company shareholders will receive
certain cash consideration as set forth in the Merger Agreement in the amounts
and at the times specified, subject to certain contingencies and other terms and
conditions also specified. Capitalized terms used but not defined herein shall
have the meanings set forth in the Merger Agreement.

B. Principal Shareholder is the record holder of such number of outstanding
shares of Company Stock as is indicated on the final page of this Agreement.

C. As a material inducement to enter into the Merger Agreement, Parent desires
Principal Shareholder to agree, and Principal Shareholder is willing to agree,
to vote the Shares (as defined below), and such other shares of capital stock of
Company over which Principal Shareholder has voting power, so as to facilitate
consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions set forth herein, the parties hereto agree as follows:

1. AGREEMENT TO VOTE SHARES

1.1 Definitions. For the purposes of this Agreement:

(a) Shares. The term “Shares” shall mean all issued and outstanding shares of
Company Stock owned of record or beneficially by Principal Shareholder or over
which Principal Shareholder exercises voting power, in each case, as of the
record date (the “Record Date”) for persons entitled (i) to receive notice of,
and to vote at, the meeting of the shareholders of Company called for the
purpose of voting on matters referred to in Section 1.2, or (ii) to take action
by written consent of the shareholders of Company with respect to the matters
referred to in Section 1.2, including, in each case, all other securities of
Company (including all options, warrants, convertible securities and other
rights to acquire shares of



--------------------------------------------------------------------------------

Company Stock) beneficially owned by Principal Shareholder as of the date of
this Agreement; and all additional securities of Company (including all options,
warrants and other rights to acquire shares of Company Stock and all additional
shares of Company Stock issued or issuable upon exercise of options, warrants
and other rights to acquire shares of Company Stock) of which Principal
Shareholder acquires ownership during the period from the date of this Agreement
through the earlier of termination of this Agreement pursuant to Section 4 or
the Record Date. Principal Shareholder agrees that any shares of Company Stock
that Principal Shareholder purchases or with respect to which Principal
Shareholder otherwise acquires beneficial ownership or over which Principal
Shareholder exercises voting power after the execution of this Agreement and
prior to the date of termination of this Agreement pursuant to Section 4 shall
be subject to the terms and conditions of this Agreement to the same extent as
if they constituted Shares on the date hereof. For purposes of clarification, no
provision of this Agreement shall require Principal Shareholder to exercise an
option, warrant or convertible security of the Company into shares of Company
Stock.

(b) Transfer. Principal Shareholder shall be deemed to have effected a
“Transfer” of a security if Principal Shareholder directly or indirectly:
(i) sells, pledges, encumbers, transfers or disposes of, or grants an option
with respect to, such security or any interest therein; or (ii) enters into an
agreement or commitment providing for the sale, pledge, encumbrance, transfer or
disposition of, or grant of an option with respect to, such security or any
interest therein.

1.2 Agreement to Vote Shares and Irrevocable Proxy. Principal Shareholder hereby
covenants and agrees that, during the period commencing on the date hereof and
continuing until the termination of this Agreement pursuant to Section 4, at any
meeting (whether annual or special and whether or not an adjourned or postponed
meeting) of the shareholders of Company, however called, or in connection with
any written consent of the shareholders of Company, Principal Shareholder will
appear at the meeting or execute a written consent, as the case may be,
otherwise cause the issued and outstanding Shares over which Principal
Shareholder has voting power to be counted as present thereat for purposes of
establishing a quorum and vote or consent (or cause to be voted or consented)
such Shares:

(a) in favor of the approval of the Merger Agreement and the approval of the
Merger and any actions required in furtherance thereof or as a condition
thereof; and

(b) against the approval of any proposal made in opposition to or that would
reasonably be expected to prevent or materially and adversely affect the Merger,
including, without limitation, any Alternative Transaction.

In all other matters, the Shares shall be voted by and in a manner determined by
Principal Shareholder in its sole discretion. Principal Shareholder further
agrees not to enter into any agreement or understanding with any person the
effect of which would be inconsistent with or violative of any provision
contained in this Section 1.2.

Concurrently with the execution of this Agreement, Principal Shareholder agrees
to deliver to Parent a proxy, in the form attached hereto as Exhibit B (the
“Proxy”), which shall be irrevocable to the fullest extent permitted by
applicable law, with respect to the Shares, subject to the other terms of this
Agreement. Principal Shareholder agrees to conduct any other necessary acts and
execute such documents as to implement the intent of the foregoing.



--------------------------------------------------------------------------------

1.3 Limitation. The Agreement shall only apply to actions taken by Principal
Shareholder in its capacity as a shareholder of Company and, subject to
Section 1.4 of this Agreement, no other provision of this Agreement shall limit
or otherwise restrict Principal Shareholder with respect to any act or omission
that it may undertake or authorize in Principal Shareholder’s capacity as a
director or officer of Company, including, without limitation, any vote by
Principal Shareholder in its capacity as a director of Company.

1.4 Transfer and Other Restrictions.

(a) From the date of this Agreement to the date of termination of this Agreement
pursuant to Section 4, Principal Shareholder agrees not to, directly or
indirectly:

(i) except pursuant to the terms of the Merger Agreement, offer for sale,
Transfer or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to, or consent to the offer for sale,
Transfer or other disposition of, any or all of the Shares or any interest
therein except as provided in Section 1.2 or Section 1.4(b) or (c); or

(ii) except as provided in this Agreement, grant any proxy or power of attorney
with respect to the Shares, deposit any of the Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the Shares, in each
case with respect to the matters set forth in Section 1.2(a) and (b).

(b) To the extent Principal Shareholder is, as of the date hereof, party to a
contract or agreement that requires Principal Shareholder to Transfer Shares to
another person or entity (excluding a contract or agreement pledging Shares to
Company), Principal Shareholder will not effect any such Transfer unless and
until the transferee agrees to be bound by and executes an agreement in the form
of this Agreement with respect to the Shares to be Transferred. Nothing herein
shall prohibit Principal Shareholder from exercising (in accordance with the
terms of the option or warrant, as applicable) any option or warrant Principal
Shareholder may hold; provided that the securities acquired upon such exercise
shall be deemed Shares.

(c) Notwithstanding the foregoing, Principal Shareholder may Transfer any or all
of the Shares to the Company or any third party, provided (A) Principal
Shareholder shall only be allowed to make five (5) such Transfers, unless the
Transfer of Shares is to a member of Principal Shareholder’s Immediate Family or
such member’s spouse, or a trust for the benefit of Principal Shareholder or
Principal Shareholder’s Immediate Family, in which case Principal Shareholder
shall not be limited as to the number of Transfers, and (B) provided further
that each such transferee, other than Company, shall (x) have executed a
counterpart of this Agreement and (y) agreed in writing to hold such Shares
subject to all of the terms and provisions of this Agreement. “Immediate Family”
as used herein shall mean Shareholder’s spouse, or a sibling, or lineal
descendant or antecedent of Shareholder or Shareholder’s spouse.



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF PRINCIPAL SHAREHOLDER

2.1 Principal Shareholder is the sole record and beneficial owner of the Company
Stock designated as being owned by such Principal Shareholder indicated on the
final page of this Agreement. Such Company Stock are not subject to any
Encumbrances (including any claim by any Person relating to any Company Stock
held thereby) that would adversely affect the ability of Principal Shareholder
to carry out the terms of this Agreement, and such Principal Shareholder has not
granted any rights to purchase such Company Stock to any other Person or entity.
The number of Shares set forth on the signature page hereto are the only Shares
beneficially owned by such Principal Shareholder and, except as set forth on
such signature page, Principal Shareholder holds no options to purchase or
rights to subscribe for or otherwise acquire any securities of Company and has
no other interest in or voting rights with respect to any securities of Company.

2.2 Principal Shareholder has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated by this Agreement
and all agreements and documents to which such Principal Shareholder is or will
be a party that are required to be executed pursuant to the Merger Agreement
(the “Principal Shareholders Ancillary Agreements”). The execution and delivery
of this Agreement and the Principal Shareholders Ancillary Agreements by
Principal Shareholder and the consummation by Principal Shareholder of the
transactions contemplated by this Agreement, the Merger Agreement, and the
Principal Shareholders Ancillary Agreements have been duly authorized by all
necessary action. This Agreement has been duly executed and delivered by
Principal Shareholder and constitutes a valid and binding obligation of
Principal Shareholder, enforceable against Principal Shareholder in accordance
with its terms, except (i) as the same may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws of general application relating to or
affecting creditors’ rights, and (ii) for the limitations imposed by general
principles of equity. The execution and delivery of this Agreement does not, and
the consummation of the transactions contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation which would result in the creation of any
encumbrance upon any of the Shares owned by Principal Shareholder under, any
provision of applicable law or regulation or of any agreement, judgment,
injunction, order, decree or other instrument binding on Principal Shareholder
or any Shares owned by Principal Shareholder. The execution and delivery of this
Agreement by Principal Shareholder do not, and the performance of this Agreement
by Principal Shareholder will not, require any written, oral or other agreement,
contract or legally binding commitment of any third party. If this Agreement is
being executed in a representative or fiduciary capacity, the person signing
this Agreement has full power and authority to enter into and perform this
Agreement.

2.3 No consent, approval, permit, order or authorization from, or registration,
declaration or filing with, any Governmental Authority or any other Person,
governmental or otherwise, is necessary or required to be made or obtained by
Principal Shareholder to enable Principal Shareholder to lawfully execute and
deliver, enter into, and to perform his obligations under, this Agreement, the
Merger Agreement or the Principal Shareholders Ancillary Agreements.



--------------------------------------------------------------------------------

2.4 Neither the execution and delivery of this Agreement nor any of the
Principal Shareholder Ancillary Agreements by Principal Shareholder, nor the
consummation of the transactions contemplated hereby or by the Merger Agreement
and the Principal Shareholder Ancillary Agreements, will conflict with, or (with
or without notice or lapse of time, or both) result in a termination, breach,
impairment or violation of, or constitute a default under any federal, state,
local or foreign judgment, writ, decree, order, statute, rule or regulation
applicable to Principal Shareholder or any of the shares of Company Stock (or
rights to acquire shares of Company Stock) beneficially owned by Principal
Shareholder. Neither Principal Shareholder’s entering into this Agreement or any
Principal Shareholders Ancillary Agreement, nor the consummation of the
transactions contemplated hereby or by the Merger Agreement and the Principal
Shareholder Ancillary Agreements will give rise to, or trigger the application
of, any rights of any third party that would come into effect upon the
consummation of the Merger.

3. INDEMNIFICATION

Each Principal Shareholder shall, severally and not jointly, indemnify and hold
harmless, the Parent Indemnified Persons from and against any and all Damages
directly or indirectly incurred, paid or otherwise sustained by a Parent
Indemnified Person in connection with or resulting from or arising out of any
breach of, or default in, any of the representations, warranties, or covenants
given or made by such Principal Shareholder in Sections 1 and 2 of this
Agreement. Each Principal Shareholder agrees that Parent may retain as a set-off
, to the extent of such Damages, the proportionate interest of such Principal
Shareholder in (i) the Holdback Cash remaining on the Holdback Release Date
after all other deductions have been made and which are not being held due to
another Claim, and (ii) the Earn-Out, after all other deductions have been made
and which are not being held due to another Claim. Notwithstanding anything to
the contrary set forth herein, with respect to the representations and
warranties in Sections 2.3 and 2.4, no Principal Shareholder shall be liable
under this Section 3 for an amount in excess of the Principal Shareholder’s
portion of the Merger Consideration and the Earn-Out paid to such Principal
Shareholder.

4. TERMINATION

This Agreement shall terminate and shall have no further force or effect as of
the first to occur of (i) the Effective Time and (ii) such date and time as the
Merger Agreement shall have been validly terminated pursuant to Article 10
thereof.

5. MISCELLANEOUS

5.1 Severability. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (c) the invalidity or
enforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement and is separable from
every other part of such provision.



--------------------------------------------------------------------------------

5.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without prior written consent of the other. Any purported assignment in
violation of this Section 5.2 shall be void.

5.3 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

5.4 Specific Performance; Injunctive Relief. Principal Shareholder agrees that
in the event of any breach or threatened breach by Principal Shareholder of any
covenant, obligation or other provision contained in this Agreement, Parent
would be irreparably harmed and that there will be no adequate remedy at law for
such breach and that therefore Parent shall be entitled (in addition to any
other remedy that may be available to it), to the extent permitted by applicable
law, without the necessity of proving actual damages or posting bond, to (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant, obligation or other provision and (b) an
injunction restraining such breach or threatened breach.

5.5 Notices. All notices and other communications required or permitted under
this Agreement will be in writing and will be either hand delivered in person,
sent by facsimile, sent by certified or registered first class mail, postage pre
paid, or sent by nationally recognized express courier service. Such notices and
other communications will be effective upon receipt if hand delivered, on the
date of confirmation of receipt of transmission if sent by facsimile, five days
after mailing if sent by regular U.S. mail, and one day after dispatch if sent
by express courier, to the following addresses, or such other addresses as any
party may notify the other parties in accordance with this Section 4.4:

If to Parent:

California Micro Devices Corporation

490 N. McCarthy Boulevard

Milpitas, CA 95035

Attention: President

Facsimile: 408- 942-9505

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP

2475 Hanover Street

Palo Alto, CA 94304

Attn: Steve Wurzburg

Facsimile: (650) 233-4545 and (866) 741-1919



--------------------------------------------------------------------------------

If to Principal Shareholder, to the address for notice set forth on the last
page hereof with a copy to:

 

 

 

 

 

 

 

  Attn:  

 

  Facsimile:  

 

Any party hereto may by notice so given provide and change its address for
future notices hereunder.

5.6 Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of the State of California, excluding that body of
law relating to conflict of laws.

5.7 Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties respecting
the subject matter hereof.

5.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

5.9 Captions. The captions to sections of this Agreement have been inserted for
identification and reference purposes only and shall not be used to construe or
interpret this Agreement.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed by their duly authorized respective officers as of the date first above
written.

 

CALIFORNIA MICRO DEVICES CORPORATION By:  

 

Name:  

 

Title:  

 

 

PRINCIPAL SHAREHOLDER: Signature:  

 

Printed Name:  

 

Principal Shareholder’s Address for Notice:

 

 

 

 

Outstanding Shares of Company Common

Stock Beneficially Owned by Principal Shareholder:

 

  Outstanding Shares of Company Series A Preferred Stock Beneficially Owned by
Principal Shareholder:

 

  Outstanding shares of Company Series B Preferred Stock Beneficially Owned by
Principal Shareholder:

 

 



--------------------------------------------------------------------------------

EXHIBIT A

MERGER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

IRREVOCABLE PROXY

Dated: March     , 2006

The undersigned shareholder (“Company Shareholder”) of Arques Technology, Inc.,
a California corporation (“Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes the members of the Board of Directors
of California Micro Devices Corporation, a California corporation (“Parent”),
the CEO of Parent, the CFO of Parent, and the Secretary of Parent (collectively
with each member of the Board of Directors of Parent, the “Proxyholders”), as
the agents, attorneys and proxies of the undersigned, with full power of
substitution and resubstitution, to the full extent of the undersigned’s rights
with respect to the shares of capital stock of Company which are listed below
(the “Shares”), and any and all other shares or securities issued or issuable in
respect thereof on or after the date hereof and prior to the date this proxy
terminates, to vote the Shares as follows: The agents and proxies named above
are empowered at any time prior to termination of this proxy to exercise all
voting and other rights (including, without limitation, the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special or adjourned meeting of Company shareholders, and in every
written consent in lieu of such a meeting, or otherwise, (i) in favor of the
approval of the Agreement and Plan of Merger (the “Merger Agreement”) among
Parent, ARQ Acquisition Corporation, Company and the Representative (as defined
therein) and the approval of the merger of ARQ Acquisition Corporation with and
into the Company (the “Merger”) and any actions required in furtherance thereof
or required as a condition thereof, and (ii) against the approval of any
proposal made in opposition to or that would reasonably be expected to prevent
or materially and adversely affect the Merger, including, without limitation,
any Alternative Transaction.

The Proxyholders may not exercise this proxy on any other matter. Company
Shareholder may vote the Shares on all such other matters in its sole
discretion. The proxy granted by Company Shareholder to the Proxyholders hereby
shall (x) become effective upon the execution and delivery of the Merger
Agreement, (y) is granted in order to secure the obligations of Company
Shareholder set forth in the Voting Agreement, by and between Parent and Company
Shareholder dated as of even date herewith (the “Voting Agreement”), and (z) is
irrevocable to the fullest extent permitted under applicable law and coupled
with an interest in such obligations and in the interests in Company to be
acquired pursuant to the Merger Agreement. This proxy is granted in
consideration of Parent’s willingness to enter into and consummate the
transactions set forth in the Merger Agreement.

This proxy will terminate, and be of no further force or effect, automatically
upon the termination of the Voting Agreement in accordance with its terms. Upon
the execution hereof, all prior proxies in conflict with this proxy given by the
undersigned with respect to the Shares (including any and all other shares or
securities issued or issuable in respect thereof on or after the date hereof)
are hereby revoked and no subsequent proxies in conflict with this proxy will be
given until such time as this proxy shall be terminated in accordance with its
terms. Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of Company and with any Inspector of Elections
at any meeting of the shareholders of Company.



--------------------------------------------------------------------------------

This proxy is irrevocable and shall survive the insolvency, incapacity, death or
liquidation of the undersigned.

 

 

 

  Signature  

 

 

 

Printed Name

 

Shares of Company Common Stock beneficially owned:

 

 

Shares of Company Series A Preferred Stock beneficially owned:

 

 

Shares of Company Series B Preferred Stock beneficially owned:

 

 



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit C

FORM OF NON-COMPETITION AGREEMENT

 

- 68 -



--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT

This Agreement is made as of                              , 2006 by and among
Arques Technology, Inc., a California corporation (“Arques” or “Company”),
                                                  (“Employee”) and California
Micro Devices Corporation, a California corporation (“CMD”). For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of the mutual covenants and obligations
herein contained, the parties herein agree as follows:

1. Background; Definitions.

a. Background. Employee is a key and significant member of either the management
and/or the technical workforce of the Company. The Company is negotiating an
agreement (the “Merger Agreement”) to be acquired by CMD in a merger between the
Company and a subsidiary of CMD (the “Acquisition”). Employee acknowledges that
the main motivation for CMD to enter into the Merger Agreement and undertake the
Acquisition is CMD’s desire to acquire certain Company products that are largely
currently under development, and Employee is a key and significant member of the
development team for such Company Products. Marketing and sales of a few Company
products has only just begun; the main good will of the Company is embodied is
in the Company products under development; that is the excess of the Total
Merger Consideration over the book value of the Company’s assets is primarily
embodied in what is known as in-process development. Were Employee to leave, CMD
would lose a significant portion of the good will it is seeking as it would be
very difficult for CMD to complete the products. For that reason, upon the
consummation of the Acquisition and at the end of the 18-month period following
such consummation, should Employee remain a CMD employee and help CMD complete
the Company products, CMD will be obligated to pay Employee substantial
consideration attributable to the goodwill of the Company and Employee’s
contribution to the value of that goodwill. Such payment is calculated as part
of the earn-out being paid to shareholders as contingent payment for their stock
and is not consideration for Employee’s continued employment with the Company,
because Employee’s continued services to the Company will be adequately
compensated for in the form of salaries, stock options, and other bonuses.
Rather, this payment is based upon Employee’s relative importance to CMD
recognizing the value of the good-will of the Company which CMD thinks will be
largely secured 18 months after the closing of the Acquisition. Employee has
agreed to enter into this Noncompetition Agreement (this “Agreement”) as an
inducement to CMD to enter into the Merger Agreement and undertake the
Acquisition, and as a condition to the closing of the transaction contemplated
by the Merger Agreement. This Agreement shall be effective upon the Effective
Time of the Acquisition. Following the Acquisition, the “Company” shall include
the Company, its subsidiaries and its direct corporate parent, including CMD,
and this Agreement shall be enforceable by any of them.



--------------------------------------------------------------------------------

b. Definitions. As used in this Agreement, all terms not otherwise defined
herein shall have the same meanings ascribed to them in the Merger Agreement. In
addition, for purposes of this Agreement, the term “Restricted Business” means
the design, manufacture, or marketing of semiconductor products competitive with
those made and marketed by Arques as of the date of this Agreement or those as
to which Arques is conducting research and development in the areas of (i) WLED
drivers for mobile phones and LCD panel backlight and flash applications,
(ii) DDR memory regulators, and (iii) Single cell Li-Ion battery charger, as of
the date of this Agreement.

2. Covenants Not to Compete and Not to Solicit. Employee acknowledges that the
promises and restrictive covenants he is providing in this Agreement are
reasonable and necessary to protect the legitimate interests of CMD in the
Acquisition, including but not limited to the goodwill of the Company. As a
result of the foregoing, the parties expressly understand and agree that the
noncompetition and nonsolicitation provisions contained in this Agreement are
reasonable, permissible and enforceable pursuant to the provisions of applicable
law.

a. Covenant Not to Compete. For as long as Employee remains an employee of the
Company and until the two-year anniversary of the Effective Time of the
Acquisition (the “Cut-Off Date”), Employee will not directly or indirectly
engage in, manage, operate, or control (whether as an employee, consultant,
proprietor, partner, director or otherwise) a Restricted Business, or acquire
any ownership interest in, or participate in the financing of, any person, firm,
corporation or business that engages in a Restricted Business. It is agreed that
ownership of no more than 1% of the outstanding voting stock of a publicly
traded corporation shall not constitute a violation of this provision. Employee
and the Company acknowledge that the foregoing restrictions apply to the
geographic markets and regions in which CMD and/or the Company conduct
operations and/or sales.

b. Covenant Not to Solicit Employees or Contractors. Until the Cut-Off Date or
one year following termination of Employee’s employment with the Company,
whichever is later, Employee will not directly or indirectly, personally or
through others, solicit, attempt to solicit, encourage, or take any other action
which is intended to induce any other employee or independent contractor of the
Company to terminate his or her relationship with the Company, or interfere in
any manner with the contractual or employment relationship between the Company
and any such employee or independent contractor.

c. Covenant Not to Solicit Customers. Until the Cut-Off Date Employee will not
directly or indirectly, personally or through others, approach, contact,
solicit, or advise in connection with a Restricted Business, or do (or attempt
to do) Restricted Business with, or otherwise interfere with the relationship of
the Company with any person or entity who is, was or is reasonably anticipated
to become a customer or client of Company.

d. Independence of Obligations; Severability. If any provision of this Agreement
or any part of any such provision is held under any circumstances to be invalid
or unenforceable in any jurisdiction, then (i) such provision or part thereof
shall, with respect to such circumstances and in such jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possibly extent, (ii) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such

 

2



--------------------------------------------------------------------------------

jurisdiction shall not affect the validity or enforceability of such provision
or part thereof under any other circumstances or in any other jurisdiction, and
(iii) such invalidity of enforceability of such provision or part thereof shall
not affect the validity or enforceability of the remainder of such provision or
the validity or enforceability of any other provision of this Agreement. Each
provision of this Agreement is separable from every other provision of this
Agreement, and each part of each provision of this Agreement is separable from
every other part of such provision.

e. Separateness of Covenants. The parties intend that the covenants contained in
Sections 2(a), (b), and (c) shall be construed as a series of separate
covenants, one for each county, city and state (or analogous entity) and
country. Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the covenant contained in the preceding paragraphs.
If, in any judicial proceeding, a court shall refuse to enforce any of the
separate covenants (or any part thereof) deemed included in said paragraphs,
then such unenforceable covenant (or such part) shall be deemed eliminated from
this Agreement for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced.

f. Reformation. In the event that the provisions of this Section 2 should ever
be deemed to exceed the time, geographic or other limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or other limitations, as the case may be, permitted by applicable
law.

g. Reasonableness of Covenants. Employee represents that he

(i) is familiar with the covenants not to compete and not to solicit,

(ii) is fully aware of his obligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of these
covenants, and

(iii) recognizes that the enforcement of any of the provisions in this Agreement
may potentially interfere with Employee’s ability to pursue certain areas of
employment,

(iv) agrees that the enforcement of this Agreement is necessary to ensure the
continuity of the business and that the goodwill of the Company is preserved
following the Acquisition.

3. General Provisions.

a. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of California. Employee, CMD and the Company hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any lawsuit filed relating to this Agreement.

b. Entire Agreement. This Agreement sets forth the entire agreement and
understanding among the Company, CMD and Employee relating to the subject

 

3



--------------------------------------------------------------------------------

matter herein and merges all prior discussions among the parties. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by all parties
hereto. Any subsequent change or changes in Employee’s duties, salary or
compensation will not affect the validity or scope of this Agreement.

c. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 3(c). No waiver by any party or any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing among the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

d. Successors and Assigns. Employee acknowledges that the obligations of
Employee hereunder are unique and personal in nature. Accordingly, Employee must
not assign any of his rights or delegate any of his duties or obligations under
this Agreement. The rights and obligations of the Company and CMD under this
agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

e. Specific Performance. Employee agrees that a violation of this Agreement
could cause the Company irreparable harm and that the amount of damages caused
by such a violation may be impossible or extremely difficult to estimate, making
a remedy at law or in damages inadequate. Employee agrees that the Company shall
be entitled to seek an order restraining any breach or threatened breach of this
Agreement. The rights set forth in this Section 3(e) shall be in addition to any
other remedy available to the Company in law or equity.

f. Notices. All notices hereunder shall be in writing and shall be delivered in
person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

If to CMD or the Company, to:

California Micro Devices Corporation

490 N. McCarthy Boulevard

Milpitas, CA 95035

Attention: President

Fax Number: 408-942-9505

with copies to:

Pillsbury Winthrop Shaw Pittman LLP

2475 Hanover Street

Palo Alto, California 94304

Attention: Steve Wurzburg

Fax Number: 650-233-4545 and 866-741-1919

 

4



--------------------------------------------------------------------------------

If to Employee, at Employee’s address set forth on the signature page hereof,
with a copy to:

Pacific Law Group LLP

224 Airport Parkway, Suite 525

San Jose, CA 95110

Attention: Ann Yang

Fax Number: (408) 573-0108

g. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

h. Section Headings. The descriptive headings herein have been inserted for
convenience only and shall not be deemed to define, limit, or otherwise affect
the construction of any provision hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written as an instrument under seal.

 

CALIFORNIA MICRO DEVICES CORPORATION By:  

 

Name:  

 

Title:  

 

 

ARQUES TECHNOLOGY, INC.

By:

 

 

Name:  

 

Title:  

 

EMPLOYEE

By:

 

 

Name:  

 

Address:  

 

[SIGNATURE PAGE FOR NONCOMEPTITION AGREEMENT]

 

6



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit D

MATTERS TO BE COVERED BY THE OPINIONS OF

PACIFIC LAW GROUP, LLP AND TAIWAN COUNSEL TO COMPANY

 

- 69 -



--------------------------------------------------------------------------------

Form of Legal Opinion

Of

Pacific Law Group, LLP

1. Arques Technology, Inc. (the “Company”) is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California,
and has the requisite corporate power and authority to conduct its business as
it is presently conducted.

2. The Company has the corporate power and authority to execute and deliver, and
to perform its obligations under, the Merger Documents (including the Agreement
and Plan of Merger, the Company Disclosure Letter, the Non-competition
Agreements, and the Agreement of Merger (as defined below)) to which the Company
is a party.

3. The Merger Documents to which the Company is a party have been duly
authorized, executed and delivered by the Company, and constitute valid and
binding obligations of the Company, and the Merger Agreement, the Company
Disclosure Letter to the Merger Agreement and the Agreement of Merger are
enforceable against the Company in accordance with their respective terms.

4. The authorized capital stock of Company consists entirely of: (a) 69,375,000
shares of Company Common Stock, of which, as of the Agreement Date, a total of
                     shares were issued and outstanding, and (b) 45,000,000
shares of Company Preferred Stock, of which (i) 20,000,000 shares are designated
Series A Preferred and of which, as of the Agreement Date, 20,000,000 shares of
Series A Preferred were issued and outstanding, and (ii) 25,000,000 shares are
designated Series B Preferred and, as of the Agreement Date, of which 25,000,000
shares of Series B Preferred were issued and outstanding. All of the issued and
outstanding shares of Company Common Stock and Preferred Stock have been duly
authorized and validly issued and, to our knowledge, are fully paid and
nonassessable. An aggregate of 15,900,000 shares of Company Common Stock are
reserved and authorized for issuance pursuant to the Company Plan. As of the
Agreement Date, other than                      shares of Company Common Stock
that were reserved and authorized for issuance pursuant to outstanding Company
Options under the Company Plan, there are no other options, warrants,
convertible debt, or any other derivative securities convertible into Company
Stock. The Company has taken the requisite action permitted under the Company
Plan so that all Company Options that have not been exercised prior to the
Merger will be cancelled upon the occurrence of the Merger.

5. The execution, delivery and performance of the Merger Documents by the
Company do not violate or result in a material breach of any of the terms of or
constitute a material default under or result in the creation of any lien,
charge or encumbrance on any property or assets of the Company, pursuant to the
terms of any indenture, mortgage, deed of trust or other agreement or any
judgment, writ, decree or order. Neither Company’s entering into the Merger
Documents nor the consummation of the Merger or any other transaction
contemplated by the Merger Documents (1) will require any consent of a third
party in order for the Company’s Material Agreement with such third party to
remain in full force and effect or (2) will give rise to, or trigger the
application of, any rights of any third party under a Company Material Agreement
that would come into effect upon the consummation of the Merger.



--------------------------------------------------------------------------------

6. The execution, delivery and performance of the Merger Documents by the
Company do not violate any provision of the Articles of Incorporation or Bylaws
of the Company.

7. All consents, approvals, orders or authorizations of, and all qualifications,
registrations or filings with, any federal or State of California governmental
authority on the part of the Company required for the execution, delivery or
performance by the Company of the Merger Documents have been made or obtained.

8. Except as set forth in Schedule 3.6 of the Company Disclosure Letter, there
is no litigation or proceeding pending against the Company before any court or
administrative agency which affects the ability of the Company to perform its
obligations under the Documents or which seeks to prevent the consummation of
the transactions contemplated by the Documents.

9. The Agreement of Merger, dated March __, 2006 (the “Agreement of Merger”) has
been duly adopted by the Board of Directors of the Company and approved by the
shareholders of the Company. Upon the filing of the Agreement of Merger with the
Secretary of State of the State of California, the Merger will become effective
in accordance with the General Corporation Law of the State of California.

 

2



--------------------------------------------------------------------------------

Form of Legal Opinion

Of

Taiwan Counsel to the Company

1. Arques Technology Taiwan, Inc.(“Arques Taiwan”) is a corporation duly
incorporated, validly existing and in good standing under the laws of Republic
of China, and has the requisite corporate power and authority to conduct its
business as it is presently conducted.

2. The only issued and outstanding stock of Arques Taiwan consists of
                     shares, all of which are held by the Company.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit E

FORM OF TERMS OF EMPLOYMENT

 

- 70 -



--------------------------------------------------------------------------------

March __, 2006

[Employee Name and Address]

Dear                         :

It is my pleasure to welcome you to California Micro Devices Corporation (the
“Company”), and to confirm the initial parameters of your employment with the
Company following the closing of the merger between the Company and Arques
Technology, Inc. (“Arques”). We presently anticipate the merger will close on or
about March     , 2006, upon which Arques will become a wholly owned subsidiary
of the Company. Following the closing your position at the Company will be
                    , reporting to Mr.                     ,
                    . Your energy and enthusiasm have demonstrated to us that
you are the right person to join our team.

In this salaried, exempt position you will be paid on a bi-weekly basis at a
rate of $            per pay period ($            per year). [In addition, as
contemplated by the Agreement and Plan of Merger dated February     , 2006, you
will be eligible to receive a bonus, as set forth on the Attachment A hereof.1]

You will also be eligible for five quarterly stay bonuses of $            per
quarter provided that you are employed by the company on the last day of each of
the Company’s fiscal quarters beginning with the first quarter of fiscal 2007
(ending June 30, 2006) and ending with the first quarter of fiscal 2008 (ending
June 30 2007). If you are terminated by the Company without “Cause” (as defined
in the attached Bonus Grant Letter Agreement), you will be paid a pro rata
portion of the stay bonus for the quarter in which you are terminated.

Subject to your acceptance of this offer, we will recommend that the Board of
Directors grant to you options for                      shares of the Company’s
stock. The options will be Non-Qualified Options and the exercise price will be
the Fair Market Value as of the date of grant. They will vest over a four-year
period from the date of grant, with 25% vesting at the end of your first year
and 6.25% quarterly thereafter. Although not granted under the Company’s 2005
Omnibus Incentive Compensation Plan, such option would be governed by
substantially similar terms and conditions. You understand that we will be
issuing a press release which will disclose the material terms of the grants to
you and other former employees of Arques, including the names of the recipients
of the grants and the number of shares involved.

Upon the closing of the merger, you will be eligible for the Company’s benefits.
The Company offers a comprehensive fringe benefits program, including:

 

•   Medical Insurance

 

•   401k Savings plan

 

•   Flex Spending Plan

 

•   Life Insurance & AD&D Insurance

--------------------------------------------------------------------------------

1 This provision and Attachment A will only be included in the offer letters for
the employees who are identified on Schedule 1.10 of the Merger Agreement.

 



--------------------------------------------------------------------------------

Your eligibility to receive these and other employee benefits will be determined
pursuant to the terms of the Company’s benefit plans as they may exist from time
to time. Your duties, compensation and benefits are subject to change at the
Company’s discretion.

In addition you will be eligible to accrue paid vacation time pursuant to the
Company’s vacation policy. You hereby understand that any vacation you accrued
with Arques prior to the merger must either be taken or else you must make
arrangement for it to be paid by Arques. You hereby release Arques and the
Company from any claim you may have arising from your employment with Arques and
status as a holder of options or shares, including any claim for past wages,
bonuses, expense reimbursement, vacation or sick pay other than for wages
accrued or expenses incurred consistent with Arques guidelines since the last
pay period.

When you report to work you will be expected to execute the Company’s standard
employee agreements relative to the terms of employment, treatment of work
product and confidential information. [You will also be expected to sign a
non-compete agreement in connection with the merger due your importance to the
Company receiving the good will of Arques. 2 ]You will be expected to complete
and sign the Company’s standard application form as well. Copies of these
documents are enclosed. You agree that other than such agreements and
application, this letter, supersede any other agreement or understanding,
whether written or oral, concerning your employment with Arques or the Company
other than your invention assignment and confidentiality agreement with Arques
which has continuing obligations relating to your employment with Arques prior
to the merger.

This offer is subject to reference checks and criminal background checks. When
you report to work you will be expected to provide to the Company (a) proof of
your education and academic degrees, and (b) a copy of transcripts for all
academic degrees you received from schools located outside of the United States.

As of the date you commence employment you will be subject to proof of legal
right to work as required by the I-9 form of the INS.

Your employment with the Company will be at-will employment. You will be free to
resign at any time, for any reason or for no reason. Similarly, the Company will
be free to conclude its employment relationship with you at any time, with or
without cause. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the at-will nature of your employment may only be changed in an express
written agreement signed by you and the President of the Company. This offer is
effective immediately and will expire if not accepted in writing by March     ,
2006.

I look forward to your acceptance of this offer and am confident that with the
addition of your capabilities, we will become an even more successful company.

 

--------------------------------------------------------------------------------

2 This provision will only be included in the offer letters for the California
employees who are identified on Schedule 5.11 of the Merger Agreement.



--------------------------------------------------------------------------------

Sincerely,

California Micro Devices Corporation

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED:

 

 

[NAME]



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit F

FORM OF BONUS GRANT LETTER

 

- 71 -



--------------------------------------------------------------------------------

Attachment A

Bonus Grant Letter Agreement

Dear                 :

There is an Agreement and Plan of Merger dated as of March     , 2006 (the
“Merger Agreement”), entered into by and among California Micro Devices
Corporation, a California corporation (the “Company”), ARQ Acquisition
Corporation, a California corporation that is a wholly-owned subsidiary of the
Company (“Merger Sub”), Arques Technology, Inc., a California corporation
(“Arques”), and the Representative as defined in the Merger Agreement. All terms
not otherwise defined in this Bonus Grant Letter Agreement (this “Agreement”)
shall have the same meanings ascribed to them in the Merger Agreement.

Pursuant to the Merger Agreement, Arques will become a wholly-owned subsidiary
of the Company and there is an Earn-Out which is a function of Company revenues
and gross margins from certain Arques products during the first eighteen full
calendar months following the merger. The Earn-Out is subject to claims for
indemnification of the Company under the Merger Agreement due to breaches of
Company representations, warranties, and covenants. The Company is allocating
the right to receive 20% of the Earn-Out net of such claims as a bonus pool (the
“Bonus Pool”) among select employees of Arques, including yourself (the
“Recipients”). In the event any Recipient becomes ineligible to receive part or
all of his or her Bonus for any reason whatsoever, 50% of such Bonus (the
“Reallocated Bonus”) shall be retained in the Bonus Pool and re-allocated among
the Recipients who remain employees of the Company through the Distribution Date
(as defined in Section 2 below) in the same ratio as the initial allocation
percentages determined on the date hereof.

1. Amount of Bonus. You are eligible to receive a Bonus equal to     % of the
Bonus Pool and your pro rata share of the Reallocated Bonus, if any, provided
that all the conditions set forth in Sections 3, 4 and 5 below are satisfied.

2. Distribution Date. The Company will distribute your Section 1 Bonus to you
(and other eligible employees will receive their Bonuses) on the date of the
next pay period after the remainder of the Earn-Out net of indemnification
claims is delivered to the Representative for payment to the Company
Shareholders (the “Distribution Date”).

3. Continued Employment. Should you choose to voluntarily leave the Company
before the Distribution Date, or in the event your employment is terminated for
“Cause” before the Distribution Date, you will not be eligible for any portion
of the Bonus. For purposes of this Agreement, “Cause” means: (a) dishonesty,
fraud, or malfeasance by you; (b) refusal to perform duties ordinarily performed
by an employee in the same or similar position or unexcused absences from work
which continue after notice; (c) your conviction or plea of nolo contendere of a
felony or misdemeanor; (d) failure to comply with the written or known policies
of the Company or directions of your superiors or breach of any agreement you
have with the Company; or (e) failure to fulfill your employment
responsibilities in a competent and professional manner which is not corrected
following notice from the Company or which thereafter recurs. For purposes of
Sections 3 and 4 only, the “Company” shall include the Company, its subsidiaries
and its direct corporate parent, including the Surviving Corporation.



--------------------------------------------------------------------------------

Not withstanding anything contained in this Agreement, your employment continues
to be “at-will.” This means that either your or Company may terminate your
employment at any time, with or without cause and with or without notice.

4. Termination Without Cause and Leaves of Absence. If you are terminated
without Cause or if you miss time due to an approved leave of absence, whether
paid or unpaid, the Bonus amount will be prorated for the period worked only;
provided however, you will not receive any pro rata portion of the Reallocated
Bonus, if any.

5. Withholding Taxes. The Bonus is subject to reduction to reflect applicable
withholding and payroll taxes and other deductions required by law.

6. Entire Agreement. This Agreement supersedes and replaces any prior
representations, understandings or agreements, whether oral, written or implied,
between you and the Company on the subject of the Bonus. This Agreement cannot
be changed or terminated except in writing, signed by the Company’s President.

Sincerely,

California Micro Devices Corporation

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED:

 

 

[NAME]